EXECUTION
AMENDED AND RESTATED CREDIT AGREEMENT
Originally dated as of November 15, 2007
among
QUEST RESOURCE CORPORATION
as the Borrower,
ROYAL BANK OF CANADA,
as Administrative Agent and Collateral Agent
and
The Lenders Party Hereto
$35,000,000
TERM LOAN
RBC CAPITAL MARKETS
As Lead Arranger and Sole Bookrunner
Dated as of July 11, 2008

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
 
            ARTICLE I. DEFINITIONS AND ACOUNTING TERMS     1  
1.01
  Defined Terms     1  
1.02
  Other Interpretive Provisions     19  
1.03
  Accounting Terms     19  
1.04
  Rounding     20  
1.05
  References to Agreements and Laws     20  
 
            ARTICLE II. THE TERM LOAN COMMITMENTS AND BORROWING     20  
2.01
  Term Loans     20  
2.02
  Intentionally Deleted     20  
2.03
  Borrowings, Conversions and Continuations of Loans     20  
2.04
  Prepayments     22  
2.05
  Reduction or Termination of Commitments     23  
2.06
  Repayment of Term Loans     23  
2.07
  Interest     23  
2.08
  Fees     24  
2.09
  Computation of Interest and Fees     24  
2.10
  Evidence of Debt     24  
2.11
  Payments Generally     25  
2.12
  Sharing of Payments     27  
2.13
  Pari Passu Lien Securing Lender Hedging Obligations     28  
2.14
  Letters of Credit     28  
 
            ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY     28  
3.01
  Taxes     28  
3.02
  Illegality     30  
3.03
  Inability to Determine Rates     31  
3.04
  Increased Cost and Reduced Return; Capital Adequacy; Reserves on        
 
  Eurodollar Rate Loans     31  
3.05
  Compensation for Losses     32  
3.06
  Matters Applicable to all Requests for Compensation     32  
3.07
  Survival     32  
3.08
  Mitigation Obligations     32  
 
            ARTICLE IV. CONDITIONS PRECEDENT TO BORROWING     33  
4.01
  Conditions Precedent to Borrowing     33  
 
            ARTICLE V REPRESENTATIONS AND WARRANTIES     35  
5.01
  Existence; Qualification and Power; Compliance with Laws     35  
5.02
  Authorization; No Contravention     36  
5.03
  Governmental Authorization     36  

i



--------------------------------------------------------------------------------



 



                      Page    
5.04
  Binding Effect     36  
5.05
  Financial Statements; No Material Adverse Effect     36  
5.06
  Litigation     37  
5.07
  No Default     37  
5.08
  Ownership of Property; Liens;     37  
5.09
  Environmental Compliance     37  
5.10
  Insurance     37  
5.11
  Taxes     37  
5.12
  ERISA Compliance     38  
5.13
  Subsidiaries and other Investments     38  
5.14
  Margin Regulations; Investment Company Act; Use of Proceeds     38  
5.15
  Disclosure; No Material Misstatements     39  
5.16
  Location of Business and Offices     39  
5.17
  Compliance with Laws     39  
5.18
  Third Party Approvals     39  
5.19
  Solvency     39  
 
            ARTICLE VI. AFFIRMATIVE COVENANTS     39  
6.01
  Financial Statements     39  
6.02
  Certificates; Other Information     40  
6.03
  Notices     41  
6.04
  Payment of Obligations     41  
6.05
  Preservation of Existence, Etc.     42  
6.06
  Maintenance of Assets and Business     42  
6.07
  Maintenance of Insurance     42  
6.08
  Compliance with Laws and Contractual Obligations     42  
6.09
  Books and Records     43  
6.10
  Inspection Rights     43  
6.11
  Compliance with ERISA     43  
6.12
  Use of Proceeds     43  
6.13
  Material Agreements     43  
6.14
  Guaranties     43  
6.15
  Further Assurances; Additional Collateral     44  
6.16
  Fiscal Year     45  
 
            ARTICLE VII NEGATIVE COVENANTS     45  
7.01
  Liens     45  
7.02
  Investments     47  
7.03
  Hedging Agreements     48  
7.04
  Indebtedness     48  
7.05
  Lease Obligations     49  
7.06
  Fundamental Changes     50  
7.07
  Dispositions     50  
7.08
  Restricted Payments; Distributions and Redemptions     50  

ii



--------------------------------------------------------------------------------



 



                      Page    
7.09
  ERISA     51  
7.10
  Nature of Business; Capital Expenditures; Risk Management     51  
7.11
  Transactions with Affiliates     51  
7.12
  Burdensome Agreements     51  
7.13
  Use of Proceeds     51  
7.14
  Material Agreements     51  
7.15
  Developmental Expenditures     52  
7.16
  Material Acquisitions     52  
7.17
  Financial Covenants     52  
 
            ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES     52  
8.01
  Events of Default     52  
8.02
  Remedies Upon Event of Default     55  
8.03
  Application of Funds     55  
 
            ARTICLE IX. ADMINISTRATIVE AGENT     55  
9.01
  Appointment and Authorization of Agents; Lender Hedging Agreements     56  
9.02
  Delegation of Duties     56  
9.03
  Default; Collateral     56  
9.04
  Liability of Agents     58  
9.05
  Reliance by Administrative Agent     58  
9.06
  Notice of Default     59  
9.07
  Credit Decision; Disclosure of Information by Administrative Agent     59  
9.08
  Indemnification of Agents     60  
9.09
  Administrative Agent in its Individual Capacity     60  
9.10
  Successor Administrative Agent and Collateral Agent     60  
9.11
  Other Agents; Arranger     61  
9.12
  Administrative Agent May File Proofs of Claim     61  
9.13
  Hedging Agreements     62  
 
            ARTICLE X MISCELLANEOUS     62  
10.01
  Amendments, Release of Collateral, Etc     62  
10.02
  Notices and Other Communications; Facsimile Copies     64  
10.03
  No Waiver; Cumulative Remedies     65  
10.04
  Attorney Costs; Expenses and Taxes     65  
10.05
  Indemnification     66  
10.06
  Payments Set Aside     67  
10.07
  Successors and Assigns     67  
10.08
  Confidentiality     69  
10.09
  Set-off     70  
10.10
  Interest Rate Limitation     70  
10.11
  Counterparts     70  
10.12
  Integration     70  
10.13
  Survival of Representations and Warranties     71  
10.14
  Severability     71  

iii



--------------------------------------------------------------------------------



 



                      Page    
10.15
  Replacement of Lenders     71  
10.16
  Governing Law     71  
10.17
  Waiver of Right to Trial by Jury, Etc     72  
10.18
  Time of the Essence     73  
10.19
  ENTIRE AGREEMENT     73  

iv



--------------------------------------------------------------------------------



 



SCHEDULES

     
2.01
  Term Commitments
5.13
  Subsidiaries and Equity Investments
7.01
  Existing Liens
7.04
  Indebtedness
7.11
  Transactions With Affiliates
10.02
  Addresses for Notices to Borrower, Guarantors and Administrative Agent

EXHIBITS

      Exhibit:   Form of:
 
   
A-1
  Borrowing Notice
A-2
  Conversion/Continuation Notice
A-3
  Repayment Notice
B
  Term Note
C
  Compliance Certificate pursuant to Section 6.02(a)
D
  Assignment and Assumption

v



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED CREDIT AGREEMENT
     THIS AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of July 11,
2008, among QUEST RESOURCE CORPORATION a Nevada corporation (the “Borrower”),
each lender from time to time party hereto (collectively, the “Lenders” and
individually, “Lender”), ROYAL BANK OF CANADA, as Administrative Agent and
Collateral Agent.
PRELIMINARY STATEMENTS
     The Borrower, Administrative Agent, Collateral Agent and Lenders entered
into a Credit Agreement originally dated November 15, 2007 providing for an
aggregate revolving credit facility of $50,000,000, as amended by a First
Amendment to Credit Agreement among the Borrower, Administrative Agent,
Collateral Agent and Lenders dated April 15, 2008 (as amended, the “Original
Credit Agreement”).
     The Borrower, Administrative Agent, Collateral Agent and the Lenders have
agreed to amend and restate in its entirety the Original Credit Agreement on the
terms and conditions set forth herein, to renew and rearrange the indebtedness
outstanding under the Original Credit Agreement (but not to repay or pay off
such indebtedness), to remove the Revolving Credit Facility and to replace such
credit facility with a Term Loan in the amount of THIRTY FIVE MILLION DOLLARS
($35,000,000).
     In consideration of the mutual covenants and agreements herein contained,
the parties hereto hereby agree that the Original Credit Agreement is amended
and restated in its entirety to read as follows:
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
     1.01 Defined Terms.
     As used in this Agreement, the terms defined in the introductory paragraph
hereof shall have the meanings therein indicated and the following terms shall
have the meanings set forth below:
     Adjusted Base Rate means the Base Rate plus four hundred basis points (400
bps).
     Adjusted Eurodollar Rate means the Eurodollar Rate plus five hundred basis
points (500 bps).
     Administrative Agent means Royal Bank of Canada in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.
     Administrative Agent’s Office means the Administrative Agent’s address and,
as appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.
     Administrative Details Form means the Administrative Details Reply Form
furnished by a Lender to the Administrative Agent in connection with this
Agreement.
     Affiliate means, as to any Person, any other Person directly or indirectly
controlling, controlled by, or under direct or indirect common control with,
such Person. A Person shall be deemed to be
Quest Resource
Credit Agreement

1



--------------------------------------------------------------------------------



 



controlled by any other Person if such other Person possesses, directly or
indirectly, power to direct or cause the direction of the management and
policies of such Person whether by contract or otherwise.
     Agent/Arranger Fee Letter has the meaning specified in Section 2.08(b).
     Agent-Related Persons means the Administrative Agent (including any
successor administrative agent), the Collateral Agent (including any successor
collateral agent) and their respective Affiliates (including the officers,
directors, employees, agents and attorneys-in-fact of such Person).
     Aggregate Term Loan Commitment has the meaning specified in the definition
of “Term Loan Commitment”.
     Agreement means this Amended and Restated Credit Agreement.
     Applicable Rate means the Adjusted Base Rate or the Adjusted Eurodollar
Rate.
     Approved Fund means any Fund that is administered or managed by a Lender,
an Affiliate of a Lender, or an entity or an Affiliate of an entity that
administers or manages a Lender.
     Arranger means RBC Capital Markets in its capacity as lead arranger and
sole bookrunner.
     Assignment and Assumption means an Assignment and Assumption substantially
in the form of Exhibit D.
     Attorney Costs means and includes the reasonable fees and disbursements of
any law firm or other external counsel and the reasonable allocated cost of
internal legal services and disbursements of internal counsel.
     Attributable Indebtedness means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.
     Authorizations means all filings, recordings, and registrations with, and
all validations or exemptions, approvals, orders, authorizations, consents,
franchises, licenses, certificates, and permits from, any Governmental
Authority.
     Base Rate means for any day a fluctuating rate per annum equal to the
higher of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest
in effect for such day as publicly announced from time to time by the
Administrative Agent as its “prime rate.” Such rate is a rate set by the
Administrative Agent based upon various factors including the Administrative
Agent’s costs and desired return, general economic conditions and other factors,
and is used as a reference point for pricing some loans, which may be priced at,
above, or below such announced rate. Any change in such rate announced by the
Administrative Agent shall take effect at the opening of business on the day
specified in the public announcement of such change.
     Base Rate Loan means a Term Loan that bears interest based on the Adjusted
Base Rate.
Quest Resource
Credit Agreement

2



--------------------------------------------------------------------------------



 



     Board means the Board of Governors of the Federal Reserve System of the
United States.
     Borrower has the meaning specified in the introductory paragraph hereto.
     Borrower Affiliate means each of the QRC Subsidiaries.
     Borrowing means a borrowing consisting of simultaneous Term Loans of the
same Type and having the same Interest Period made by each of the Lenders
pursuant to Section 2.01.
     Borrowing Notice means a notice of (a) the initial Borrowing, (b) a
conversion of Term Loans from one Type to the other, or (c) a continuation of
Term Loans as the same Type, pursuant to Section 2.03(a), which, if in writing,
shall be substantially in the form of Exhibit A-1 or A-2, as applicable.
     Business Day means any day other than a Saturday, Sunday, or other day on
which commercial banks are authorized to close under the Laws of New York, or
are in fact closed and, if such day relates to any Eurodollar Rate Loan, means
any such day on which dealings in Dollar deposits are conducted by and between
banks in the applicable offshore Dollar interbank market.
     Capital Expenditure by a Person means an expenditure (determined in
accordance with GAAP) for any fixed asset owned by such Person for use in the
operations of such Person having a useful life of more than one year, or any
improvements or additions thereto.
     Capital Lease means any capital lease or sublease which should be
capitalized on a balance sheet in accordance with GAAP.
     Cash Equivalents means:
     (a) United States Dollars;
     (b) direct general obligations, or obligations of, or obligations fully and
unconditionally guaranteed as to the timely payment of principal and interest
by, the United States or any agency or instrumentality thereof having remaining
maturities of not more than thirteen (13) months, but excluding any such
securities whose terms do not provide for payment of a fixed dollar amount upon
maturity or call for redemptions;
     (c) certificates of deposit and eurodollar-time deposits with remaining
maturities of thirteen (13) months or less, bankers acceptances with remaining
maturities not exceeding one hundred eighty (180) days, overnight bank deposits
and other similar short term instruments, in each case with any domestic
commercial bank having capital and surplus in excess of $250,000,000 and having
a rating of at least “A2” by Moody’s or at least “A” by S&P;
     (d) repurchase obligations with a remaining term of not more than thirteen
(13) months for underlying securities of the types described in (b) and
(c) above entered into with any financial institution meeting the qualifications
in (c) above;
     (e) commercial paper (having remaining maturities of not more than two
hundred seventy (270) days) of any Person rated “P-1” or better by Moody’s or
“A-1” or the equivalent by S&P;
Quest Resource
Credit Agreement

3



--------------------------------------------------------------------------------



 



     (f) money market funds that (i) comply with the criteria set forth in SEC
Rule 2a-7 under the Investment Company Act of 1940, as amended, (ii) are rated
AAA by S&P or Aaa by Moody’s and (iii) have portfolio assets of at least
$5,000,000,000; and
     (g) money market mutual or similar funds having assets in excess of
$100,000,000, at least 95% of the assets of which are comprised of assets
specified in clause (a) through (f) above, except that with respect to the
maturities of the assets included in such funds the requirements of clauses
(a) through (f) shall not be applied to the individual assets included in such
funds but to the weighted-average maturity of all assets included in such funds.
     Change in Law means (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 3.04(b), by any Lending Office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement.
     Change of Control means the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of
Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934) of 50% or more of the outstanding shares of Voting Stock
of Borrower; provided, however, that a merger of Borrower into another entity in
which the other entity is the survivor shall not be deemed a Change of Control
if Borrower’s stockholders of record as constituted immediately prior to such
acquisition hold more than 50% of the outstanding shares of Voting Stock of the
surviving entity.
     Code means the Internal Revenue Code of 1986.
     Collateral means all property and interests in property and proceeds
thereof now owned or hereafter acquired by the Borrower, and its Subsidiaries
(other than the Excluded MLP Entities) in or upon which a Lien now or hereafter
exists in favor of the Secured Parties, or the Administrative Agent or
Collateral Agent on behalf of the Secured Parties, including whether under this
Agreement, the Collateral Documents, or under any other document executed by any
Borrower Affiliate (other than the Excluded MLP Entities) and delivered to the
Administrative Agent, Collateral Agent or any Secured Party.
     Collateral Agent means Royal Bank of Canada in its capacity as collateral
agent under any of the Loan Documents, or any successor collateral agent.
     Collateral Deficiency means the Outstanding Amount of Term Loan Principal
Debt is more than 50% of the Pledged Collateral Market Value.
     Collateral Documents means (a) each Guaranty, Mortgage and Security
Agreement, and all other security agreements, deeds of trust, mortgages, chattel
mortgages, assignments, pledges, guaranties, extension agreements and other
similar agreements or instruments executed by the Borrower, or any other Loan
Party for the benefit of the Secured Parties now or hereafter delivered to the
Secured Parties, the Administrative Agent or the Collateral Agent pursuant to or
in connection with the transactions contemplated hereby, and all financing
statements (or comparable documents now or hereafter filed in accordance with
the Uniform Commercial Code or comparable Law) against the Borrower or any QRC
Subsidiary as debtor in favor of the Secured Parties, the Administrative Agent
or the Collateral Agent for the benefit of the Secured Parties, as secured
party, to secure or guarantee the payment of any part of the
Quest Resource
Credit Agreement

4



--------------------------------------------------------------------------------



 



Obligations or the performance of any other duties and obligations of Borrower
under the Loan Documents or the Lender Hedging Agreements, whenever made or
delivered, and (b) any amendments, supplements, modifications, renewals,
replacements, consolidations, substitutions, restatements, continuations, and
extensions of any of the foregoing.
     Compensation Period has the meaning set forth in Section 2.11(e)(ii).
     Compliance Certificate means a certificate substantially in the form of
Exhibit C.
     Consolidated Annualized EBITDA means, for the Borrower and the QRC
Subsidiaries on a consolidated basis (a) for the fiscal quarter ended March 31,
2008, Consolidated EBITDA for the three month period ended March 31, 2008
multiplied by 4, (b) for the fiscal quarter ended June 30, 2008, Consolidated
EBITDA for the six month period ended June 30, 2008 multiplied by 2, (c) for the
fiscal quarter ended September 30, 2008, Consolidated EBITDA for the nine month
period ended September 30, 2008 multiplied by 1.33, and (d) for the fiscal
quarter ended December 31, 2008, Consolidated EBITDA for the twelve month period
ended December 31, 2008.
     Consolidated Annualized Interest Charges means, for the Borrower and the
QRC Subsidiaries on a consolidated basis (a) for the fiscal quarter ended
March 31, 2008, Consolidated Interest Charges for the three month period ended
March 31, 2008 multiplied by 4, (b) for the fiscal quarter ended June 30, 2008,
Consolidated Interest Charges for the six month period ended June 30, 2008
multiplied by 2, (c) for the fiscal quarter ended September 30, 2008,
Consolidated Interest Charges for the nine month period ended September 30, 2008
multiplied by 1.33, and (d) for the fiscal quarter ended December 31, 2008,
Consolidated Interest Charges for the twelve month period ended December 31,
2008.
     Consolidated EBITDA means, for any period, for the Borrower and the QRC
Subsidiaries on a consolidated basis, an amount equal to the sum of
(i) Consolidated Net Income, (ii) Consolidated Interest Charges, (iii) the
amount of taxes, based on or measured by income, used or included in the
determination of such Consolidated Net Income, (iv) the amount of depreciation,
depletion and amortization expense deducted in determining such Consolidated Net
Income, (v) merger and acquisition costs incurred by the Borrower that are
required to be expensed as a result of the termination of the merger agreement
with Pinnacle Gas Resources, Inc., (vi) merger and acquisition costs required to
be expensed under FAS 141(R), and (vii) other non-cash charges and expenses
deducted in the determination of such Consolidated Net Income, including,
without limitation, non-cash charges and expenses relating to Swap Contracts or
resulting from accounting convention changes, of the Borrower and the QRC
Subsidiaries on a consolidated basis, all determined in accordance with GAAP.
     Consolidated Funded Debt means, as of any date of determination, for the
Borrower and the QRC Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations and liabilities, whether current
or long-term, for borrowed money (including Obligations hereunder), (b) all
reimbursement obligations relating to letters of credit that have been drawn and
remain unreimbursed, (c) Attributable Indebtedness pertaining to Capital Leases,
(d) Attributable Indebtedness pertaining to Synthetic Lease Obligations, and
(e) without duplication, all Guaranty Obligations with respect to Indebtedness
of the type specified in subsections (a) through (d) above.
     Consolidated Interest Charges means, for any period, for the Borrower and
the QRC Subsidiaries on a consolidated basis, the sum of (a) all interest,
premium payments, fees, charges and related expenses of the Borrower and the QRC
Subsidiaries in connection with Indebtedness (net of interest rate Swap Contract
settlements) (including capitalized interest), in each case to the extent
treated
Quest Resource
Credit Agreement

5



--------------------------------------------------------------------------------



 



as interest in accordance with GAAP, and (b) the portion of rent expense of the
Borrower and the QRC Subsidiaries with respect to such period under Capital
Leases that is treated as interest in accordance with GAAP.
     Consolidated Net Income means, for any period, for the Borrower and the QRC
Subsidiaries on a consolidated basis, the net income or net loss of the Borrower
and the QRC Subsidiaries from continuing operations, provided that there shall
be excluded from such net income (to the extent otherwise included therein):
(a) the income (or loss) of any entity other than a QRC Subsidiary in which the
Borrower or a QRC Subsidiary has an ownership interest, except to the extent
that any such income has been actually received by the Borrower or such QRC
Subsidiary in the form of cash dividends or similar cash distributions
(including cash distributions actually received by Borrower or any QRC
Subsidiary from QMLP and QELP in respect of general partner interest, limited
partner interest and incentive distribution rights); (b) net extraordinary gains
and losses (other than, in the case of losses, losses resulting from charges
against net income to establish or increase reserves for potential environmental
liabilities), (c) any gains or losses attributable to non-cash write-ups or
write-downs of assets, (d) proceeds of any insurance on property, plant or
equipment other than business interruption insurance, (e) any gain or loss, net
of taxes, on the sale, retirement or other disposition of assets (including the
capital stock or other equity ownership of any other Person, but excluding the
sale of inventories in the ordinary course of business), and (f) the cumulative
effect of a change in accounting principles.
     Contractual Obligation means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
     Debt Issuance means the issuance by the Borrower or any Subsidiary of any
Indebtedness listed in clause (a) of such definition other than Indebtedness
permitted under Section 7.04.
     Debtor Relief Laws means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
     Default means any event that, with the giving of any notice, the passage of
time, or both, would be an Event of Default.
     Default Rate means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Eurodollar Rate Loan plus 2% per annum, in
each case to the fullest extent permitted by applicable Laws.
     Defaulting Lender means any Lender that (a) has failed to fund any portion
of the Term Loans required to be funded by it under this Agreement within one
Business Day of the date required to be funded by it under this Agreement,
(b) has otherwise failed to pay over to Administrative Agent or any other Lender
any other amount required to be paid by it under this Agreement within one
Business Day of the date when due, unless the subject of a good faith dispute,
or (c) has been deemed insolvent or become the subject of a bankruptcy or
insolvency proceeding.
Quest Resource
Credit Agreement

6



--------------------------------------------------------------------------------



 



     Disposition or Dispose means the sale, transfer, license or other
disposition (including any sale and leaseback transaction) of any property
(including stock, partnership and other equity interests but excluding sale of
inventory in the ordinary course of business) by any Person of property owned by
such Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith. For the avoidance of doubt, a Restricted Payment is not a
Disposition.
     Dollar and $ means lawful money of the United States.
     Eligible Assignee means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural Person) approved
by the Administrative Agent and, unless an Event of Default has occurred and is
continuing, the Borrower (the Borrower’s approval not to be unreasonably
withheld, conditioned or delayed); provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include the Borrower, or any of its Affiliates or
Subsidiaries.
     Environmental Law means any applicable Law that relates to (a) the
condition or protection of air, groundwater, surface water, soil, or other
environmental media, (b) the environment, including natural resources or any
activity which affects the environment, (c) the regulation of any pollutants,
contaminants, wastes, substances, and Hazardous Substances, including, without
limitation, the Comprehensive Environmental Response, Compensation, and
Liability Act (42 U.S.C. §9601 et seq.) (“CERCLA”), the Clean Air Act (42 U.S.C.
§ 7401 et seq.), the Federal Water Pollution Control Act, as amended by the
Clean Water Act (33 U.S.C. § 1251 et seq.), the Federal Insecticide, Fungicide,
and Rodenticide Act (7 U.S.C. § 136 et seq.), the Emergency Planning and
Community Right to Know Act of 1986 (42 U.S.C. § 1100 1 et seq.), the Hazardous
Materials Transportation Act (49 U.S.C. § 1801 et seq.), the National
Environmental Policy Act of 1969 (42 U.S.C. § 4321 et seq.), the Oil Pollution
Act (33 U.S.C. § 2701 et seq.), the Resource Conservation and Recovery Act (42
U.S.C. § 6901 et seq.), the Rivers and Harbors Act (33 U.S.C. §401 et seq.), the
Safe Drinking Water Act (42 U.S.C. § 201 and § 300f et seq.), the Solid Waste
Disposal Act, as amended by the Resource Conservation and Recovery Act of 1976
and the Hazardous and Solid Waste Amendments of 1984 (42 U.S.C. § 6901 et seq.),
the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.), and analogous state
and local Laws, as any of the foregoing may have been and may be amended or
supplemented from time to time, and any analogous enacted or adopted Law, or
(d) the Release or threatened Release of Hazardous Substances.
     Equity Offering means a private or public sale of common or preferred stock
in the Borrower (or any other sale to the public of equity interest in the
Borrower including from debt convertible into equity of the Borrower), excluding
proceeds from the exercise of director and employee stock options.
     ERISA means the Employee Retirement Income Security Act of 1974 and any
regulations issued pursuant thereto.
     ERISA Affiliate means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions of this Agreement relating to obligations imposed under Section 412
of the Code).
     ERISA Event means (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial
Quest Resource
Credit Agreement

7



--------------------------------------------------------------------------------



 



withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is in reorganization; (d) the filing of a
notice of intent to terminate, the treatment of a Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which might reasonably be expected to constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than PBGC premiums
due but not delinquent under Section 4007 of ERISA, upon the Borrower or any
ERISA Affiliate.
     Eurodollar Rate means for any Interest Period with respect to any
Eurodollar Rate Loan:
     (a) the rate per annum equal to the rate determined by the Administrative
Agent to be the offered rate that appears on the page of the LIBOR I screen (or
any successor thereto) that displays an average British Bankers Association
Interest Settlement Rate for deposits in Dollars (for delivery on the first day
of such Interest Period) with a term equivalent to such Interest Period,
determined as of approximately 11:00 a.m. (London time) two Business Days prior
to the first day of such Interest Period, or
     (b) if the rate referenced in the preceding subsection (a) does not appear
on such page or service or such page or service shall cease to be available, the
rate per annum equal to the rate determined by the Administrative Agent to be
the offered rate on such other page or other service that displays an average
British Bankers Association Interest Settlement Rate for deposits in Dollars
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period, determined as of approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period, or
     (c) if the rates referenced in the preceding subsections (a) and (b) are
not available, the rate per annum determined by the Administrative Agent as the
rate of interest (rounded upward to the next 1/100th of 1%) at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by the Administrative Agent and with a term equivalent to such
Interest Period would be offered by the Administrative Agent’s London Branch to
major banks in the offshore Dollar market at their request at approximately
11:00 a.m. (London time) two Business Days prior to the first day of such
Interest Period.
     Eurodollar Rate Loan means a Term Loan that bears interest at a rate based
on the Adjusted Eurodollar Rate.
     Event of Default means any of the events or circumstances specified in
Article VIII.
     Excluded Assets means any contracts, agreements or permits as to which the
granting of a security interest in same would cause a default, termination or
penalty thereunder or under any applicable requirement of a Governmental
Authority.
     Excluded MLP Entities means collectively QMLPGP, QMLP and each of their
Subsidiaries, QELPGP, QELP and each of their Subsidiaries.
     Facility means the Term Loan Facility as described in and subject to the
limitations set forth in Section 2.01.
Quest Resource
Credit Agreement

8



--------------------------------------------------------------------------------



 



     Federal Funds Rate means, for any day, the rate per annum (rounded upwards
to the nearest 1/100 of 1%) equal to the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers on such day, as published by the Federal
Reserve Bank on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate charged to the Administrative Agent on such day on
such transactions as determined by the Administrative Agent.
     Foreign Lender means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
     Fund means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     GAAP means generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board and the Public Company Accounting
Oversights Board or such other principles as may be approved by a significant
segment of the accounting profession, that are applicable to the circumstances
as of the date of determination, consistently applied.
     Governmental Authority means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other legal
entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
     Guarantors means any Person and every present and future Subsidiary of
Borrower (other than the Excluded MLP Entities) which undertakes to be liable
for all or any part of the Obligations by execution of a Guaranty, or otherwise.
     Guaranty means a Guaranty now or hereafter made by any Guarantor in favor
of the Administrative Agent on behalf of the Lenders, including any Subsidiary
Guaranty, each in form and substance acceptable to the Administrative Agent.
     Guaranty Obligation means, as to any Person, (a) any obligation, contingent
or otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other payment obligation of another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other payment obligation, (ii) to purchase or lease property, securities or
services for the purpose of assuring the obligee in respect of such Indebtedness
or other payment obligation of the payment of such Indebtedness or other payment
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other payment obligation,
or (iv) entered into for the purpose of assuring in any other manner the
obligees in respect of such Indebtedness or other payment obligation of the
payment thereof or to protect such
Quest Resource
Credit Agreement

9



--------------------------------------------------------------------------------



 



obligees against loss in respect thereof (in whole or in part), or (b) any Lien
on any assets of such Person securing any Indebtedness or other payment
obligation of any other Person, whether or not such Indebtedness or other
payment obligation is assumed by such Person; provided, however, that the term
“Guaranty Obligation” shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guaranty
Obligation shall be deemed to be the lesser of (a) an amount equal to the stated
or determinable outstanding amount of the related primary obligation and (b) the
maximum amount for which such guaranteeing Person may be liable pursuant to the
terms of the instrument embodying such Guaranty Obligation, unless the
outstanding amount of such primary obligation and the maximum amount for which
such guaranteeing Person may be liable are not stated or determinable, in which
case the amount of such Guaranty Obligation shall be the maximum reasonably
anticipated liability in respect thereof as determined by the guaranteeing
Person in good faith.
     Hazardous Substance means any substance that poses a threat to, or is
regulated to protect, human health, safety, public welfare, or the environment,
including without limitation: (a) any “hazardous substance,” “pollutant” or
“contaminant,” and any “petroleum” or “natural gas liquids” as those terms are
defined or used under Section 101 of the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended ( 42 U.S.C. §§ 9601 et seq.)
(CERCLA), (b) “solid waste” as defined by the federal Solid Waste Disposal Act
(42 U. S.C. § § 6901 et seq.), (c) asbestos or a material containing asbestos,
(d) any material that contains lead or lead-based paint, (e) any item or
equipment that contains or is contaminated by polychlorinated biphenyls, (f) any
radioactive material, (g) urea formaldehyde, (h) putrescible materials,
(i) infectious materials, (j) toxic microorganisms, including mold, or (k) any
substance the presence or Release of which requires reporting, investigation or
remediation under any Environmental Law.
     Hydrocarbons means crude oil, condensate, natural gas, natural gas liquids,
coal bed methane and other hydrocarbons and all products refined or separated
therefrom.
     Indebtedness means, as to any Person at a particular time, all of the
following:
     (a) all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
     (b) the face amount of all letters of credit (including standby and
commercial), banker’s acceptances, surety bonds, and similar instruments issued
for the account of such Person, and, without duplication, all drafts drawn and
unpaid thereunder;
     (c) whether or not so included as liabilities in accordance with GAAP, all
obligations of such Person to pay the deferred purchase price of property or
services, other than trade accounts payable in the ordinary course of business
not overdue by more than 90 days, and Indebtedness of others (excluding prepaid
interest thereon) secured by a Lien on property owned or being purchased by such
Person, whether or not such Indebtedness shall have been assumed by such Person
or is limited in recourse;
     (d) all obligations of such Person under conditional sales or other title
retention agreements relating to property acquired by such Person;
     (e) Capital Leases and Synthetic Lease Obligations of such Person; and
     (f) all Guaranty Obligations of such Person in respect of any of the
foregoing.
Quest Resource
Credit Agreement

10



--------------------------------------------------------------------------------



 



     For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture in which such Person is a
general partner, unless such Indebtedness is expressly made non-recourse to such
Person except for customary exceptions acceptable to the Required Lenders. The
amount of any Capital Lease or Synthetic Lease Obligation as of any date shall
be deemed to be the amount of Attributable Indebtedness in respect thereof as of
such date. In addition, the determination of Indebtedness of the Borrower and/or
the QRC Subsidiaries shall be made on a consolidated basis without taking into
account any Indebtedness owed by any such Person to any other such Person.
     Indemnified Liabilities has the meaning set forth in Section 10.05.
     Indemnitees has the meaning set forth in Section 10.05.
     Insurance Payment means any payment by an insurance company or other surety
on account of property damage or casualty loss to any property of the Borrower
or any QRC Subsidiary.
     Interest Coverage Ratio means for any relevant period and as of any
determination date, as calculated based on the quarterly compliance certificate
most recently delivered pursuant to Section 6.02(a) for the Borrower and the QRC
Subsidiaries, the ratio of (a) Consolidated EBITDA for the four (4) fiscal
quarters ending on the applicable determination date (or Consolidated Annualized
EBITDA for periods ending on or before December 31, 2008) to (b) Consolidated
Interest Charges for the four (4) fiscal quarters ending on the applicable
determination date (or Consolidated Annualized Interest Charges for periods
ending on or before December 31, 2008).
     Interest Payment Date means, (a) as to any Term Loan other than a Base Rate
Loan, the last day of each Interest Period applicable to such Term Loan;
provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each March, June,
September and December and the Maturity Date.
     Interest Period means, as to each Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is converted to or continued as
a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Borrowing Notice; provided that:
     (i) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Rate Loan, such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;
     (ii) any Interest Period pertaining to a Eurodollar Rate Loan that begins
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and
     (iii) no Interest Period shall extend beyond the Maturity Date.
     Investment means, as to any Person, any acquisition or investment by such
Person, whether by means of (a) the purchase or other acquisition of capital
stock or other securities of another Person, (b) a loan, advance or capital
contribution to, guaranty of Indebtedness of, or purchase or other acquisition
of
Quest Resource
Credit Agreement

11



--------------------------------------------------------------------------------



 



any other Indebtedness or equity participation or interest in, another Person,
including any partnership or joint venture interest in such other Person, or
(c) the purchase or other acquisition (in one transaction or a series of
transactions) of assets of another Person that constitute a business unit. For
purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment, less all returns of principal or
equity thereon, and shall, if made by the transfer or exchange of property other
than cash be deemed to have been made in an amount equal to the fair market
value of such property.
     IRS means the United States Internal Revenue Service.
     ISDA means the International Swaps and Derivatives Association, Inc.
     Laws means, collectively, all applicable international, foreign, federal,
state and local statutes, treaties, rules, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, licenses, authorizations and permits of, any
Governmental Authority.
     L/C Terms and Conditions means the Terms and Conditions for Standby Letters
of Credit of even herewith executed by Borrower in favor of Royal Bank of
Canada.
     Lender has the meaning specified in the introductory paragraph hereto.
     Lender Hedging Agreement means a Swap Contract between the Borrower and any
of the QRC Subsidiaries and a Lender or an Affiliate of a Lender.
     Lending Office means, as to any Lender, the office or offices of such
Lender set forth on its Administrative Details Form, or such other office or
offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
     Letter of Credit Application has the meaning specified in Section 2.14.
     Leverage Ratio means, for the Borrower and the QRC Subsidiaries on a
consolidated basis, the ratio, as calculated based on the quarterly compliance
certificate most recently delivered pursuant to Section 6.02(a), of
(a) Consolidated Funded Debt as of the determination date to (b) Consolidated
EBITDA for the four (4) fiscal quarters ending on the applicable determination
date (or Consolidated Annualized EBITDA for periods ending on or before
December 31, 2008).
     Lien means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever to secure or provide for payment of any obligation of any
Person (including any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, and the filing of any financing statement under the Uniform
Commercial Code or comparable Laws of any jurisdiction, other than any financing
statement filed as a notice filing), including the interest of a purchaser of
accounts receivable.
     Loan Documents means this Agreement, each Term Note, each of the Collateral
Documents, the Agent/Arranger Fee Letter, each Borrowing Notice, each Letter of
Credit Application, the L/C Terms and
Quest Resource
Credit Agreement

12



--------------------------------------------------------------------------------



 



Conditions, each Compliance Certificate, the Guaranties, and each other
agreement, document or instrument delivered by any Loan Party from time to time
in connection with this Agreement and the Term Notes.
     Loan Party means each of the Borrower, each Guarantor, and each other
entity that is an Affiliate of the Borrower that executes one or more Loan
Documents, but specifically excluding the Excluded MLP Entities.
     Margin Regulations means Regulations U, T and X of the Board.
     Material Acquisition means any acquisition of property or series of related
acquisitions of property that involves the payment of consideration (including,
without limitation, the issuance of equity) by the Borrower and the QRC
Subsidiaries in excess of $10,000,000.
     Material Adverse Effect means: (a) a material adverse change in, or a
material adverse effect upon, the operations, business, properties or financial
condition of the Borrower and the QRC Subsidiaries taken as a whole; (b) a
material adverse effect on the ability of any Loan Party to perform its
obligations under the Loan Documents to which it is a party; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against the Borrower or any other Loan Party of any Loan Documents.
     Material Agreements means the following: (i) Omnibus Agreement (QMLP) and
(ii) Omnibus Agreement (QELP) and any agreement or agreements entered into in
replacement or substitution of any of the forgoing. “Material Agreement” means
each of such Material Agreements.
     Material Disposition means any sale, transfer or other disposition of
property or series of related sales, transfers or other dispositions of
properties that yields gross proceeds to the Borrower or any QRC Subsidiary in
excess of $5,000,000.
     Maturity Date means (a) July 11, 2010, or (b) such earlier effective date
of any other termination, cancellation, or acceleration of the Aggregate Term
Loan Commitment under this Agreement.
     Maximum Amount and Maximum Rate respectively mean, for each Lender, the
maximum non-usurious amount and the maximum non-usurious rate of interest which,
under applicable Law, such Lender is permitted to contract for, charge, take,
reserve, or receive on the Obligations.
     Midstream Businesses means gathering, transportation, fractionation,
processing, marketing, and storage of natural gas, crude oil, natural gas
liquids and other liquid and gaseous hydrocarbons and businesses closely related
to the foregoing.
     MLP Units means collectively QELP Units and QMLP Units.
     Moody’s means Moody’s Investors Service, Inc.
     Mortgaged Properties means collectively all the Mortgaged Property as
defined in the Mortgages and Mortgaged Property individually means any one of
such Mortgaged Properties.
     Mortgages means the mortgages, deeds of trust, or similar instruments
executed by any of the Loan Parties in favor of Administrative Agent or
Collateral Agent, for the benefit of the Secured Parties,
Quest Resource
Credit Agreement

13



--------------------------------------------------------------------------------



 



and all supplements, assignments, amendments, and restatements thereto (or any
agreement in substitution therefor, and Mortgage means each of such Mortgages).
     Multiemployer Plan means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding three calendar
years, has made or been obligated to make contributions.
     Net Cash Proceeds means (a) with respect to any Disposition, cash
(including any cash received by way of deferred payment as and when received)
received by the Borrower or any of its Subsidiaries in connection with and as
consideration therefor, on or after the date of consummation of such
transaction, after (i) deduction of Taxes payable in connection with or as a
result of such transaction, and (ii) payment of all brokerage commissions and
all other fees and expenses related to such transaction (including, without
limitation, attorneys’ fees and closing costs incurred in connection with such
transaction), (b) with respect to the Debt Issuance or any other Indebtedness
refinancing the Term Loans, proceeds of such Debt Issuance or other refinancing
Indebtedness after payment of all cash closing costs and transaction costs, and
(c) with respect to any Equity Offering, proceeds of such Equity Offering after
payment of underwriting fees and payment of all cash closing costs and
transaction costs.
     Obligations means all advances to, and debts, liabilities, obligations
(including reimbursement obligations associated with any letter of credit issued
by Royal Bank of Canada for the account of any Loan Party), covenants and duties
of, any Loan Party arising under any Loan Document, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest that
accrues after the commencement by or against any Loan Party of any proceeding
under any Debtor Relief Laws naming such Person as the debtor in such
proceeding. In addition, all references to the “Obligations” in the Collateral
Documents and in Sections 2.13 and 10.09 of this Agreement shall, in addition to
the foregoing, also include all present and future indebtedness, liabilities,
and obligations (and all renewals and extensions thereof or any part thereof)
now or hereafter owed to any Lender or any Affiliate of a Lender arising
pursuant to any Lender Hedging Agreement.
     Obligor means the Borrower or any other Person (other than the
Administrative Agent, Collateral Agent or any Lender) obligated under any Loan
Document.
     Oil and Gas Properties means fee, leasehold or other interests in or under
mineral estates or Hydrocarbon leases with respect to properties situated in the
United States, including overriding royalty and royalty interests, leasehold
estate interests, net profits interests, production payment interests and
mineral fee interests, together with contracts executed in connection therewith
and all tenements, hereditaments, appurtenances and properties, real or
personal, appertaining, belonging, affixed or incidental thereto.
     Omnibus Agreement (QMLP) means the Omnibus Agreement dated as of
December 22, 2006 among the Borrower, QMLPGP, QMLP and Bluestem Pipeline, LLC.
     Omnibus Agreement (QELP) means the Omnibus Agreement dated as of
November 15, 2007 among the Borrower, QELPGP and QELP.
     Organization Documents means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws; (b) with respect to any
limited liability company, the certificate of
Quest Resource
Credit Agreement

14



--------------------------------------------------------------------------------



 



formation and operating agreement; and (c) with respect to any partnership,
joint venture, trust or other form of business entity, the partnership, joint
venture or other applicable agreement of formation and any agreement,
instrument, filing or notice with respect thereto filed in connection with its
formation with the secretary of state or other department in the state of its
formation, in each case as amended from time to time.
     Original Credit Agreement has the meaning set forth in the Preliminary
Statement.
     Other Taxes has the meaning specified in Section 3.01(b).
     Outstanding Amount on any date (i) with respect to Term Loans, means the
Term Loan Principal Debt, and (ii) for purposes of Section 2.11(d) with respect
to Obligations under a Lender Hedging Agreement, means the amount then due and
payable under such Lender Hedging Agreement.
     Participant has the meaning specified in Section 10.07(d).
     PBGC means the Pension Benefit Guaranty Corporation.
     Pension Plan means any “employee pension benefit plan” (as such term is
defined in Section 3(2)(A) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer plan
(as described in Section 4064(a) of ERISA) has made contributions at any time
during the immediately preceding five plan years.
     Permitted Liens means Liens permitted under Section 7.01 as described in
such Section.
     Person means any individual, trustee, corporation, general partnership,
limited partnership, limited liability company, joint stock company, trust,
unincorporated organization, bank, business association, firm, joint venture or
Governmental Authority.
     PetroEdge Disposition means the conveyance by Quest Eastern Resource LLC,
f/k/a PetroEdge Resources (WV), LLC, a Delaware limited liability company and
Wholly-Owned Subsidiary of Borrower, of its proved developed producing wells and
proved developed non-producing wells and related assets located in the States of
West Virginia and New York to Quest Cherokee, LLC, a Delaware limited liability
company and Wholly-Owned Subsidiary of QELP.
     Plan means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or any ERISA Affiliate.
     Pledged Collateral Market Value means for MLP Units, (i) if such MLP Units
are publicly traded and quotations are available, the closing sale price of the
MLP Units on the preceding Business Day or if there is no closing sale price,
any reasonable estimate of the market value of the MLP Units as of the close of
business on the preceding Business Day based on the most recent trade price for
such MLP Units and (ii) if such MLP Units are not publicly traded and quotations
are not available (such as subordinated MLP Units or unregistered MLP Units)
such MLP Units will be valued at 85% of the current market value of similar
publicly traded MLP Units).
Quest Resource
Credit Agreement

15



--------------------------------------------------------------------------------



 



     Pro Rata Share with respect to each Lender, at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of Term Loans of such Lender at such time and
the denominator of which is the amount of Aggregate Term Loans at such time. The
initial Pro Rata Share of each Lender is set out opposite the name of such
Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to which
such Lender becomes a party hereto, as applicable.
     QELP means Quest Energy Partners, L.P., a Delaware limited partnership.
     QELPGP means Quest Energy GP, LLC, a Delaware limited liability company,
and the sole general partner of QELP.
     QELP Units means common or subordinated units of limited partnership in
QELP which may be registered or unregistered under state or federal securities
Laws.
     QMLP means Quest Midstream Partners, L.P., a Delaware limited partnership.
     QMLPGP means Quest Midstream GP, LLC, a Delaware limited liability company,
and the sole general partner of QMLP.
     QMLP Units means common or subordinated units of limited partnership in
QMLP which may be registered or unregistered under state or federal securities
Laws.
     QRC Subsidiary means any Subsidiary of the Borrower other than the Excluded
MLP Entities.
     Reference Period has the meaning set forth in Section 7.17.
     Register has the meaning set forth in Section 10.07(c).
     Related Parties means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliate.
     Release means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, disposal, deposit,
dispersal, migrating, or other movement into the air, ground, or surface water,
or soil.
     Reportable Event means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
     Required Lenders means, as of any date of determination, Lenders holding in
the aggregate more than 66+2/3% of the Term Loan Principal Debt; provided that
the portion of the Term Loan Principal Debt held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.
     Repayment Notice means a notice of repayment of a Borrowing pursuant to
Section 2.04(a), which, if in writing, shall be substantially in the form of
Exhibit A-3.
     Responsible Officer means the president, chief executive officer, executive
vice president, senior vice president, vice president, chief financial officer,
controller, treasurer or assistant treasurer of a
Quest Resource
Credit Agreement

16



--------------------------------------------------------------------------------



 



Person. Any document delivered hereunder that is signed by a Responsible Officer
of a Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership, limited liability company, and/or other action
on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.
     Restatement Date means the date upon which this Agreement has been executed
by the Borrower, the Lenders and the Administrative Agent.
     Restricted Payment by a Person means any dividend or other distribution
(whether in cash, securities or other property) with respect to any equity
interest in such Person, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such equity interest or of any option, warrant or other right to acquire any
such equity interest.
     Rights means rights, remedies, powers, privileges, and benefits.
     S&P means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc.
     Secured Parties means the Lenders party to this Agreement and the Lenders
and/or any Affiliate of a Lender party to a Lender Hedging Agreement. The term
“Secured Parties” shall include a former Lender or an Affiliate of a former
Lender that is party to a Swap Contract with any Loan Party; provided that such
former Lender or Affiliate was a Lender or an Affiliate of a Lender at the time
it entered into such Swap Contract.
     Security Agreements means, collectively, the security agreements, or
similar instruments, executed by any of the Loan Parties in favor of the
Administrative Agent or the Collateral Agent for the benefit of the Secured
Parties, in form and substance acceptable to the Administrative Agent, and all
supplements, assignments, amendments, and restatements thereto (or any agreement
in substitution therefor), and “Security Agreement” means each of such Security
Agreements.
     Subsidiary of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower (excluding the Excluded MLP Entities).
     Subsidiary Guaranty means any Guaranty made by a Subsidiary of the Borrower
in favor of the Administrative Agent on behalf of the Lenders, in form and
substance acceptable to the Administrative Agent.
     Swap Contract means (a) any and all interest rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other
Quest Resource
Credit Agreement

17



--------------------------------------------------------------------------------



 



similar transactions or any combination of any of the foregoing (including any
options to enter into any of the foregoing), whether or not any such transaction
is governed by or subject to any master agreement, and (b) any and all
transactions of any kind, and the related confirmations, which are subject to
the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement
(any such master agreement, together with any related schedules, a “Master
Agreement”), including any such obligations or liabilities under any Master
Agreement.
     Swap Termination Value means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a) the amount(s) determined as the mark-to-market
value(s) for such Swap Contracts, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include any Lender).
     Synthetic Lease Obligation means the monetary obligation of a Person under
(a) a so-called synthetic or tax retention lease, or (b) an agreement for the
use or possession of property creating obligations that do not appear on the
balance sheet of such Person but which are depreciated for tax purposes by such
Person.
     Taxes has the meaning set forth in Section 3.01(a).
     Term Loan Commitment means, as to each Lender, its obligation to make Term
Loans to the Borrower pursuant to Section 2.01 in an aggregate principal amount
at any one time outstanding not to exceed the amount stated beside such Lender’s
name on the most-recently amended Schedule 2.01 to this Agreement (which amount
is subject to increase, reduction, or cancellation in accordance with the Loan
Documents) and collectively for all Lenders an amount (subject to reduction or
cancellation as herein provided) equal to $35,000,000 (collectively, the Term
Loan Commitments of all the Lenders herein the “Aggregate Term Loan
Commitments”).
     Term Loan Facility means the credit facility as described in and subject to
the limitations set forth in Section 2.01.
     Term Loan Principal Debt means, on any date of determination, the aggregate
unpaid principal balance of all Loans under the Term Loan Facility.
     Term Loans means an extension of credit by a Lender to the Borrower
pursuant to Section 2.01.
     Term Note means a promissory note of the Borrower in substantially the form
of Exhibit B-2, evidencing the obligation of Borrower to repay the Term Loans
and all renewals and extensions of all or any part thereof.
     Type means, with respect to a Term Loan, its character as a Base Rate Loan
or a Eurodollar Rate Loan.
     Unfunded Pension Liability means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with
Quest Resource
Credit Agreement

18



--------------------------------------------------------------------------------



 



the assumptions used for funding the Pension Plan pursuant to Section 412 of the
Code for the applicable plan year.
     United States or U.S. means the United States of America, its fifty states
and the District of Columbia.
     Voting Stock means the capital stock (or equivalent thereof) of any class
or kind, of a Person, the holders of which are entitled to vote for the election
of directors, managers, or other voting members of the governing body of such
Person.
     Wholly-Owned when used in connection with a Person means any Subsidiary of
such Person of which all of the issued and outstanding equity interests (except
shares required as directors’ qualifying shares) shall be owned by such Person
or one or more of its Wholly-Owned Subsidiaries.
     1.02 Other Interpretive Provisions.
     (a) The meanings of defined terms are equally applicable to the singular
and plural forms of the defined terms.
     (b) (i) The words “herein” and “hereunder” and words of similar import when
used in any Loan Document shall refer to such Loan Document as a whole and not
to any particular provision thereof.
     (ii) Unless otherwise specified herein, Article, Section, Exhibit and
Schedule references are to this Agreement.
     (iii) The term “including” is by way of example and not limitation.
     (iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced.
     (c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
     (d) Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.
     1.03 Accounting Terms.
     (a) All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the audited financial statements,
except as otherwise specifically prescribed herein.
     (b) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend
Quest Resource
Credit Agreement

19



--------------------------------------------------------------------------------



 



such ratio or requirement to preserve the original intent thereof in light of
such change in GAAP (subject to the approval of the Required Lenders); provided
that, until so amended, (a) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein and (b) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
     1.04 Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
     1.05 References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to agreements (including the Loan Documents) and other
contractual instruments shall be deemed to include all subsequent amendments,
restatements, extensions, supplements and other modifications thereto, but only
to the extent that such amendments, restatements, extensions, supplements and
other modifications are not prohibited by any Loan Document; and (b) references
to any Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.
ARTICLE II.
THE TERM LOAN COMMITMENTS AND BORROWING
     2.01 Term Loans. Subject to and in reliance upon the terms, conditions,
representations, and warranties in the Loan Documents, each Lender severally,
but not jointly, agrees to make Term Loans to Borrower in a single disbursement
on the Restatement Date in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Pro Rata Share of the Term Loan
Commitment. If all or a portion of the Term Loan Principal Debt is paid or
prepaid, then the amount so paid or prepaid may not be reborrowed. Any portion
of the Term Loan Commitment that remains undisbursed after the initial
disbursement under the Term Loan Facility shall be reduced to zero and cancelled
on the date of such initial disbursement. Term Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.
     2.02 Intentionally Deleted
     2.03 Borrowings, Conversions and Continuations of Term Loans.
     (a) The initial Borrowing and each conversion of Term Loans from one Type
to the other, and each continuation of Term Loans as the same Type shall be made
upon the Borrower’s irrevocable notice to the Administrative Agent, which may be
given by telephone. Each such notice must be received by the Administrative
Agent not later than noon, New York time, (i) three Business Days prior to the
requested date of conversion to or continuation of Eurodollar Rate Loans, and
(ii) one Business Day prior to the conversion of Eurodollar Rate Loans to Base
Rate Loans, or the requested date of the initial Borrowing of Base Rate Loans.
Each such telephonic notice must be confirmed promptly by delivery to the
Administrative Agent of a written Borrowing Notice, appropriately completed and
signed by a Responsible Officer of the Borrower. The initial Borrowing of, and
each conversion to or continuation of Eurodollar Rate Loans shall be in a
principal amount of $5,000,000 or a whole multiple of $1,000,000 in
Quest Resource
Credit Agreement

20



--------------------------------------------------------------------------------



 



excess thereof. Each Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $1,000,000 in excess
thereof. Each Borrowing Notice (whether telephonic or written) shall specify
(i) whether the Borrower is requesting a Borrowing, a conversion of Term Loans
from one Type to the other, or a continuation of Term Loans as the same Type,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of Term
Loans to be borrowed, converted or continued, (iv) the Type of Term Loans to be
borrowed or to which existing Term Loans are to be converted, and (v) if
applicable, the duration of the Interest Period with respect thereto. If the
Borrower fails to specify a Type of Term Loan in a Borrowing Notice or if the
Borrower fails to give a timely notice requesting a conversion or continuation,
then the applicable Term Loans shall be made or continued as, or converted to,
Base Rate Loans. Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Rate Loans. If the Borrower requests a Borrowing
of, conversion to, or continuation of Eurodollar Rate Loans in any such
Borrowing Notice, but fails to specify an Interest Period, it will be deemed to
have specified an Interest Period of one month.
     (b) Following receipt of a Borrowing Notice, the Administrative Agent shall
promptly notify each Lender of its Pro Rata Share of the applicable Borrowing,
and if no timely notice of a conversion or continuation is provided by the
Borrower, the Administrative Agent shall notify each Lender of the details of
any automatic conversion to Base Rate Loans described in the preceding
subsection. In the case of a Borrowing, each Lender shall make the amount of its
Term Loan available to the Administrative Agent in immediately available funds
at the Administrative Agent’s Office not later than noon, New York time, on the
Business Day specified in the applicable Borrowing Notice. Upon satisfaction of
the applicable conditions set forth in Section 4.01, the Administrative Agent
shall make all funds so received available to the Borrower in like funds as
received by the Administrative Agent either by (i) crediting the account of the
Borrower on the books of the Administrative Agent with the amount of such funds
or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to the Administrative Agent by the Borrower.
     (c) Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of the Interest Period for such
Eurodollar Rate Loan. During the existence of an Event of Default, no Term Loans
may be requested as, converted to or continued as Eurodollar Rate Loans without
the consent of the Required Lenders, and the Required Lenders may demand that
any or all of the then outstanding Eurodollar Rate Loans be converted
immediately to Base Rate Loans. The Administrative Agent shall promptly notify
the Borrower and the Lenders of the interest rate applicable to any Eurodollar
Rate Loan upon determination of such interest rate. The determination of the
Eurodollar Rate by the Administrative Agent shall be conclusive in the absence
of manifest error.
     (d) After giving effect to all Borrowings, all conversions of Term Loans
from one Type to the other, and all continuations of Term Loans as the same
Type, there shall not be more than three (3) Interest Periods in effect at any
given time with respect to Term Loans.
Quest Resource
Credit Agreement

21



--------------------------------------------------------------------------------



 



     2.04 Prepayments.
     (a) Optional Prepayments. The Borrower may, upon delivery of a Repayment
Notice to the Administrative Agent, at any time or from time to time voluntarily
prepay in whole or in part the Term Loan Principal Debt without premium or
penalty; provided that (i) such notice must be received by the Administrative
Agent not later than noon, New York time, (A) three Business Days prior to any
date of prepayment of Eurodollar Rate Loans, and (B) the date of prepayment of
Base Rate Loans; (ii) any prepayment of Eurodollar Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $1,000,000 in excess
thereof; and (iii) any prepayment of Base Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $1,000,000 in excess thereof. Each
such notice shall specify the date and amount of such prepayment and the Type(s)
of Term Loan to be prepaid. The Administrative Agent will promptly notify each
Lender of its receipt of each such notice, and of such Lender’s Pro Rata Share
of such prepayment. If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein. Any prepayment of a Eurodollar
Rate Loan shall be accompanied by all accrued interest thereon, together with
any additional amounts required pursuant to Section 3.05. Each such prepayment
shall be applied to the Term Loans of the Lenders in accordance with their
respective Pro Rata Share.
     (b) Mandatory Prepayments-Collateral Deficiency. If for any reason a
Collateral Deficiency exists, Borrower shall notify Administrative Agent in
writing of such Collateral Deficiency within five (5) Business Days after
becoming aware of such Collateral Deficiency and indicate in such written notice
Borrower’s plan to cure such Collateral Deficiency. The Collateral Deficiency
must be cured on or before the thirtieth (30) day after Borrower becomes aware
of such Collateral Deficiency. To cure such Collateral Deficiency, Borrower may
elect to do one or more of the following:
     (i) repay Term Loan Principal Debt in an aggregate amount sufficient to
eliminate such Collateral Deficiency within such thirty (30) day cure period,
and
     (ii) pledge additional MLP Units owned by the Borrower or another Loan
Party having sufficient Pledged Collateral Market Value, as of the date of such
pledge, to eliminate such Collateral Deficiency.
     (c) Mandatory Prepayments from Net Cash Proceeds.
     (i) Dispositions. If any Net Cash Proceeds in excess of $1,000,000 are
received by the Borrower or any Subsidiary (other than an Excluded Subsidiary)
from any Disposition (including any deferred purchase price therefor and
including sales of stock or other equity interests of Subsidiaries (other than
Excluded Subsidiaries)) excluding the PetroEdge Disposition and any Disposition
permitted by Section 7.07(a) or (b), the Term Loans shall be prepaid,
immediately upon receipt of such Net Cash Proceeds, in an amount equal to the
amount of Net Cash Proceeds received from such Disposition.
     (ii) Debt Issuances. Immediately upon receipt by the Borrower or any
Subsidiary of the Net Cash Proceeds of any Debt Issuance in excess of
$1,000,000, the Borrower shall repay the Term Loan Principal Debt in an
aggregate amount equal to 50% of such Net Cash Proceeds.
     (iii) Equity Offerings. Immediately upon the receipt by the Borrower or any
Subsidiary of the Net Cash Proceeds of any Equity Offering in excess of
$1,000,000, the Borrower shall repay
Quest Resource
Credit Agreement

22



--------------------------------------------------------------------------------



 



the Term Loan Principal Debt in an aggregate amount equal to 50% of such Net
Cash Proceeds; provided, however, the Borrower shall not be required to repay
the Term Loan with the Net Cash Proceeds from the Borrower’s July 1, 2008 public
offering of 8.8 million common shares or the exercise of the overallotment
option granted to the underwriters in connection with such offering.
     (iv) Application of Mandatory Prepayments. The prepayments provided for in
this Section 2.04(c) shall be applied to the Term Loan Principal Debt, unless an
Event of Default has occurred and is continuing or would arise as a result
thereof (whereupon the provisions of Section 2.11(d) shall apply).
     (d) Prepayments: Interest/Consequential Loss. All prepayments under this
Section 2.04 shall be made together with accrued interest to the date of such
prepayment on the principal amount prepaid and any amounts due under
Section 3.05.
     2.05 Reduction or Termination of Commitments. The Borrower may, upon notice
to the Administrative Agent, (prior to funding the Term Loan) permanently reduce
the Aggregate Term Loan Commitment; provided that (i) any such notice shall be
received by the Administrative Agent not later than noon, three Business Days
prior to (or if all the outstanding Borrowings are Base Rate Loans, no later
than noon on) the date of termination or reduction, and (ii) any such partial
reduction shall be in an aggregate amount of $500,000 or any whole multiple of
$500,000 in excess thereof. The Administrative Agent shall promptly notify the
Lenders of any such notice of reduction or termination. Once reduced in
accordance with this Section, the Aggregate Term Loan Commitment may not be
increased. Any reduction of the Aggregate Term Loan Commitment shall be applied
to the Term Loan Commitment of each Lender according to its Pro Rata Share.
Except in connection with a termination or reduction of the entire Aggregate
Term Loan Commitment, all commitment fees on the portion of the Aggregate Term
Loan Commitment so reduced which have accrued to the effective date of any
reduction of the Aggregate Term Loan Commitment shall at Administrative Agent’s
option either be paid on the effective date of such reduction or on the date
when such commitment fee would otherwise be due.
     2.06 Repayment of Term Loans. The Borrower shall repay to the Lenders the
Term Loan Principal Debt in quarterly installments on the last Business Day of
each March, June, September and December during the term of this Agreement and
on the Maturity Date, such installments commencing on September 30, 2008, each
installment in the amount of $1,500,000, with the remaining Term Loan Principal
Debt being payable in full on the Maturity Date.
     2.07 Interest. (a) Subject to the provisions of subsection (b) below,
(i) each Eurodollar Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurodollar Rate for such Interest Period plus the Applicable Rate and (ii) each
Base Rate Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate.
     (b) If any amount payable by Borrower under any Loan Document is not paid
when due (after giving effect to any applicable grace periods), whether at
stated maturity by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws. Furthermore,
while any Event of Default exists or after acceleration (i) the Borrower shall
pay interest on the principal amount of all outstanding Obligations at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Law, and (ii) accrued and unpaid
interest on past due amounts
Quest Resource
Credit Agreement

23



--------------------------------------------------------------------------------



 



(including interest on past due interest, to the extent allowed by Law) shall be
due and payable upon demand.
     (c) Interest on each Term Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
     (d) If the designated rate applicable to any Borrowing exceeds the Maximum
Rate, the rate of interest on such Borrowing shall be limited to the Maximum
Rate, but any subsequent reductions in such designated rate shall not reduce the
rate of interest thereon below the Maximum Rate until the total amount of
interest accrued thereon equals the amount of interest which would have accrued
thereon if such designated rate had at all times been in effect. In the event
that at maturity (stated or by acceleration), or at final payment of the
Outstanding Amount of the Term Loans, the total amount of interest paid or
accrued is less than the amount of interest which would have accrued if such
designated rates had at all times been in effect, then, at such time and to the
extent permitted by Law, the Borrower shall pay an amount equal to the
difference between (a) the lesser of the amount of interest which would have
accrued if such designated rates had at all times been in effect and the amount
of interest which would have accrued if the Maximum Rate had at all times been
in effect, and (b) the amount of interest actually paid or accrued on such
Outstanding Amount.
     2.08 Fees. (a) Intentionally Deleted.
     (b) Arranger’s and Administrative Agent’s Fees. On the Restatement Date,
the Borrower shall pay certain fees to the Arranger and Administrative Agent to
be shared among them and the Borrower shall pay certain fees to the
Administrative Agent for the Administrative Agent’s own account as an
administrative agency fee, in the amounts and at the times specified in the
letter agreement dated June 24, 2008 (the “Agent/Arranger Fee Letter”), between
the Borrower and Royal Bank of Canada. Such fees shall be fully earned when paid
and shall be nonrefundable for any reason whatsoever. Additionally, Borrower
shall pay to the Administrative Agent for the Administrative Agent’s own account
the fees in the amounts and on the dates specified in the Agent/Arranger Fee
Letter.
     2.09 Computation of Interest and Fees. Computation of interest on Base Rate
Loans and all fees shall be calculated on the basis of a year of 365 or
366 days, as the case may be, and the actual number of days elapsed. Computation
of interest on Eurodollar Rate Loans shall be calculated on the basis of a year
of 360 days and the actual number of days elapsed, which results in a higher
yield to the payee thereof than a method based on a year of 365 or 366 days.
Interest shall accrue on each Term Loan for the day on which the Term Loan is
made, and shall not accrue on a Term Loan, or any portion thereof, for the day
on which the Term Loan or such portion is paid; provided that any Term Loan that
is repaid on the same day on which it is made shall bear interest for one day.
     2.10 Evidence of Debt. (a) The Credit Extensions made by each Lender shall
be evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Term Loans made by the
Lenders to the Borrower and the interest and payments thereon. Any failure so to
record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Borrower hereunder to pay any amount owing with respect to
the Term Loans. In the event of any conflict between the accounts and records
Quest Resource
Credit Agreement

24



--------------------------------------------------------------------------------



 



maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of such Lender shall
control absent manifest error. Upon the request of any Lender made through the
Administrative Agent, such Lender’s Term Loans may be evidenced by one or more
Term Notes. Each Lender may attach schedules to its Term Note(s) and endorse
thereon the date, Type (if applicable), amount and maturity of the Term Loan and
payments with respect thereto.
     (b) In addition to the accounts and records referred to in subsection (a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit. In the event of any conflict
between the accounts and records maintained by the Administrative Agent and the
accounts and records of any Lender in respect of such matters, the accounts and
records of the Administrative Agent shall control.
     2.11 Payments Generally.
     (a) All payments to be made by the Borrower shall be made without condition
or deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the Administrative Agent’s Office in
Dollars and in immediately available funds not later than noon, New York time,
on the date specified herein. The Administrative Agent will promptly distribute
to each Lender its Pro Rata Share (or other applicable share as provided herein)
of such payment in like funds as received by wire transfer to such Lender’s
Lending Office. All payments received by the Administrative Agent after noon,
New York time, shall be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue.
     (b) Subject to the definition of “Interest Period,” if any payment to be
made by the Borrower shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.
     (c) If no Event of Default exists and if no order of application is
otherwise specified in the Loan Documents, payments and prepayments of the
Obligations shall be applied first to fees, second to accrued interest then due
and payable on the Outstanding Amount of Term Loans, and then to the remaining
Obligations in the order and manner as Borrower may direct.
     (d) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully the Obligations, or if an Event of Default
exists, any payment or prepayment shall be applied in the following order:
(i) to the payment of enforcement expenses incurred by the Administrative Agent,
including Attorney Costs; (ii) to the ratable payment of all other fees,
expenses, indemnities and other amounts (including amounts payable under
Article III) for which the Administrative Agent or Lenders have not been paid or
reimbursed in accordance with the Loan Documents (as used in this
Section 2.11(d)(ii), a “ratable payment” for any Lender or the Administrative
Agent shall be, on any date of determination, that proportion which the portion
of the total fees, expenses, indemnities and other amounts owed to such Lender
or the Administrative Agent bears to the total aggregate fees, expenses and
indemnities owed to all Lenders and the Administrative Agent on such date of
determination); (iii) to the ratable payment of accrued and unpaid interest on
the Outstanding Amount of Term Loans and the Outstanding Amount of Obligations
under Lender Hedging Agreements (it being understood that for purposes of this
clause (iii) the Outstanding Amount of Obligations under Lender Hedging
Agreements
Quest Resource
Credit Agreement

25



--------------------------------------------------------------------------------



 



refers only to payments owing pursuant to Section 2(a) of the 2002 Master
Agreement form promulgated by the ISDA (or equivalent type payment obligation if
some other form of Swap Contract is in effect)(as used in this
Section 2.11(d)(iii), “ratable payment” means, for any Lender (or Lender
Affiliate, in the case of Lender Hedging Agreements), on any date of
determination, that proportion which the accrued and unpaid interest on the
Outstanding Amount of Term Loan Principal Debt and the Outstanding Amount of
Obligations under Lender Hedging Agreements owed to such Lender (or Lender
Affiliate, in the case of Lender Hedging Agreements) bears to the total accrued
and unpaid interest on the Outstanding Amount of Term Loan Principal Debt and
the Outstanding Amount of Obligations under Lender Hedging Agreements owed to
all Lenders (and Affiliates, in the case of Lender Hedging Agreements)); (iv) to
the ratable payment of the Outstanding Amount of Term Loan Principal Debt and
the Outstanding Amount of Obligations under Lender Hedging Agreements (it being
understood that for purposes of this clause (iv) the Outstanding Amount of
Obligations under Lender Hedging Agreements refers to payments owing in
connection with an Early Termination Date as defined in the 2002 Master
Agreement form promulgated by the ISDA (or equivalent type payment obligation if
some other form of Swap Contract is in effect)(as used in this
Section 2.11(d)(iv), “ratable payment” means for any Lender (or Lender
Affiliate, in the case of Lender Hedging Agreements), on any date of
determination, that proportion which the Outstanding Amount of Term Loan
Principal Debt and the Outstanding Amount of Obligations under Lender Hedging
Agreements owed to such Lender (or Lender Affiliate, in the case of Lender
Hedging Agreements) bears to the Outstanding Amount of Term Loan Principal Debt
and the Outstanding Amount of Obligations under Lender Hedging Agreements owed
to all Lenders)(and Affiliates, in the case of Lender Hedging Agreements)); and
(v) to the payment of the remaining Obligations, if any, in the order and manner
the Required Lenders deem appropriate.
     (e) Unless the Borrower or any Lender has notified the Administrative Agent
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrower or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment was not
in fact made to the Administrative Agent in immediately available funds, then:
     (i) if the Borrower failed to make such payment, each Lender shall
forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in immediately available
funds, together with interest thereon in respect of each day from and including
the date such amount was made available by the Administrative Agent to such
Lender to the date such amount is repaid to the Administrative Agent in
immediately available funds, at the Federal Funds Rate from time to time in
effect; and
     (ii) if any Lender failed to make such payment, such Lender shall forthwith
on demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the Borrower to
the date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate per annum equal to the Federal Funds Rate from time to time
in effect. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Term Loan, included in the applicable
Borrowing. If such Lender does not pay such amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent may make a
demand therefor upon the Borrower, and the Borrower shall pay such amount to the
Administrative Agent, together with interest thereon for the
Quest Resource
Credit Agreement

26



--------------------------------------------------------------------------------



 



Compensation Period at a rate per annum equal to the rate of interest applicable
to the applicable Borrowing. Nothing herein shall be deemed to relieve any
Lender from its obligation to fulfill its Term Loan Commitment or to prejudice
any rights which the Administrative Agent or the Borrower may have against any
Lender as a result of any default by such Lender hereunder.
     A notice of the Administrative Agent to any Lender with respect to any
amount owing under this subsection (e) shall be conclusive, absent manifest
error.
     (f) If any Lender makes available to the Administrative Agent funds for
Term Loans to be made by such Lender as provided in the foregoing provisions of
this Article II, and the conditions to the applicable Borrowing set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.
     (g) The obligations of the Lenders hereunder to make Term Loans are several
and not joint. The failure of any Lender to make Term Loans on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Term Loan or purchase its participation.
     (h) Nothing herein shall be deemed to obligate any Lender to obtain the
funds for any Term Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Term Loan in any particular place or manner.
     2.12 Sharing of Payments. If, other than as expressly provided elsewhere
herein, any Lender shall obtain on account of the Term Loans made by it any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent, of such fact, and (b) purchase from the other Lenders such
participations in the Term Loans made by them held by them, as shall be
necessary to cause such purchasing Lender to share the excess payment in respect
of such Term Loan or such participations, as the case may be, pro rata with each
of them; provided, however, that if all or any portion of such excess payment is
thereafter recovered from the purchasing Lender, such purchase shall to that
extent be rescinded and each other Lender shall repay to the purchasing Lender
the purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered. The Borrower
agrees that any Lender so purchasing a participation from another Lender may, to
the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off, but subject to Section 10.09) with respect to
such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation. The Administrative Agent will keep
records (which shall be conclusive and binding in the absence of manifest error)
of participations purchased under this Section and will in each case notify the
Lenders following any such purchases or repayments. Each Lender that purchases a
participation pursuant to this Section shall from and after such purchase has
the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.
Quest Resource
Credit Agreement

27



--------------------------------------------------------------------------------



 



     2.13 Pari Passu Lien Securing Lender Hedging Obligations. All Obligations
arising under the Loan Documents, including, without limitation, Obligations
under this Agreement and Obligations under any Lender Hedging Agreement (but not
Indebtedness of any Loan Party owing to any non-Lender or non-Lender Affiliate
which enters into a Swap Contract with the Borrower or any other Loan Party),
shall be secured pari passu by the Collateral. No Lender or any Affiliate of a
Lender shall have any voting rights under any Loan Document as a result of the
existence of obligations owed to it under any such Lender Hedging Agreement.
     2.14 Letters of Credit. Royal Bank of Canada agrees to make available to
Borrower and the other Loan Parties letters of credit in an aggregate amount at
any one time outstanding not to exceed $500,000 from the date hereof until the
Maturity Date; provided no Default or Event of Default exists hereunder;
provided further that Borrower executes and delivers to Royal Bank of Canada the
L/C Terms and Conditions (which shall provide in the event of any conflict
between the L/C Terms and Conditions and this Agreement, the terms of this
Agreement shall control); and provided further, that at the time any letter of
credit is requested, Borrower executes and delivers to Royal Bank of Canada an
Application for Irrevocable Standby Letter of Credit (the “Letter of Credit
Application”) on terms and conditions satisfactory to Royal Bank of Canada to
evidence Borrower’s reimbursement obligation in connection therewith and other
customary terms and conditions.
ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY
     3.01 Taxes.
     (a) Any and all payments by the Borrower to or for the account of the
Administrative Agent or any Lender under any Loan Document shall be made free
and clear of and without deduction for any and all present or future taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and all liabilities with respect thereto; excluding, in the case of the
Administrative Agent and each Lender, taxes imposed on or measured by its net
income (including any franchise taxes imposed on or measured by its net income),
by the jurisdiction (or any political subdivision thereof) under the Laws of
which the Administrative Agent or such Lender, as the case may be, is organized
or maintains its Lending Office (all such non-excluded taxes, duties, levies,
imposts, deductions, assessments, fees, withholdings or similar charges, and
liabilities being hereinafter referred to as “Taxes”). If the Borrower shall be
required by any Laws to deduct any Taxes from or in respect of any sum payable
under any Loan Document to the Administrative Agent or any Lender, (i) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section), each of the Administrative Agent and such Lender receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions and (iii) the Borrower shall pay
the full amount deducted to the relevant taxation authority or other authority
in accordance with applicable Laws.
     (b) In addition, the Borrower agrees to pay any and all present or future
stamp, mortgage, court or documentary taxes and any other excise or property
taxes or charges or similar levies which arise from any payment made under any
Loan Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Loan Document (hereinafter
referred to as “Other Taxes”).
Quest Resource
Credit Agreement

28



--------------------------------------------------------------------------------



 



     (c) If the Borrower shall be required to deduct or pay any Taxes or Other
Taxes from or in respect of any sum payable under any Loan Document to the
Administrative Agent or any Lender, the Borrower shall also pay to the
Administrative Agent (for the account of such Lender) or to such Lender, at the
time interest is paid, such additional amount that such Lender specifies as
necessary to preserve the after-tax yield (after factoring in all taxes,
including taxes imposed on or measured by net income) such Lender would have
received if such Taxes or Other Taxes had not been imposed.
     (d) The Borrower agrees to indemnify the Administrative Agent and each
Lender for (i) the full amount of Taxes and Other Taxes (including any Taxes or
Other Taxes imposed or asserted by any jurisdiction on amounts payable under
this Section) paid by the Administrative Agent and such Lender, and (ii) amounts
payable under Section 3.01(c) and (iii) any liability (including penalties,
interest and expenses) arising therefrom or with respect thereto, except to the
extent such sums are determined by a court of competent jurisdiction by final
and non-appealable judgment to have resulted from the gross negligence or
willful misconduct of the Administrative Agent or such Lender, as applicable.
Neither the Administrative Agent nor any Lender shall be entitled to receive any
payment with respect to any indemnity claim under this Section 3.01 with respect
to Taxes or Other Taxes that are incurred or accrued more than 180 days prior to
the date such party gives notice and demand with respect thereto to the
Borrower. Payment under this subsection (d) shall be made within 30 days after
the date the Lender or the Administrative Agent makes a demand therefor.
     (e) As soon as practicable after any payment of indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
     (f) Any Foreign Lender that is entitled to an exemption from or reduction
of withholding tax under the Law of the jurisdiction in which the Borrower is
resident for tax purposes, or any treaty to which such jurisdiction is a party,
with respect to payments hereunder or under any other Loan Document shall
deliver to the Borrower (with a copy to the Administrative Agent), at the time
or times prescribed by applicable Law or reasonably requested by the Borrower or
the Administrative Agent, such properly completed and executed documentation
prescribed by applicable law, or reasonably requested by Borrower, as will
permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.
     Without limiting the generality of the foregoing, in the event that the
Borrower is resident for tax purposes in the United States, any Foreign Lender
shall deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:
     (i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party;
Quest Resource
Credit Agreement

29



--------------------------------------------------------------------------------



 



     (ii) duly completed copies of Internal Revenue Service Form W-8ECI;
     (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN; or
     (iv) any other form prescribed by applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable Law to permit the Borrower to determine the withholding or deduction
required to be made.
     (f) If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender, as the case
may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that the Borrower,
upon the request of the Administrative Agent or such Lender, agrees to repay the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender in the event the Administrative Agent or such Lender is required to
repay such refund to such Governmental Authority. This subsection shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.
     3.02 Illegality. If any Lender determines that any Change in Law has made
it unlawful for any Lender or its applicable Lending Office to make, maintain or
fund Eurodollar Rate Loans, or materially restricts the authority of such Lender
to purchase or sell, or to take deposits of, Dollars in the applicable offshore
Dollar market, or to determine or charge interest rates based upon the
Eurodollar Rate, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans, either on
the last day of the Interest Period thereof, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans.
Upon any such prepayment or conversion, the Borrower shall also pay interest on
the amount so prepaid or converted and all amounts due under Section 3.05 in
accordance with the terms thereof due to such prepayment or conversion. Each
Lender agrees to designate a different Lending Office if such designation will
avoid the need for such notice and will not, in the reasonable judgment of such
Lender, otherwise be materially disadvantageous to such Lender.
Quest Resource
Credit Agreement

30



--------------------------------------------------------------------------------



 



     3.03 Inability to Determine Rates. If the Administrative Agent determines
in connection with any request for a Eurodollar Rate Loan or a conversion to or
continuation thereof that (a) Dollar deposits are not being offered to banks in
the applicable offshore Dollar market for the applicable amount and Interest
Period of such Eurodollar Rate Loan, or adequate and reasonable means do not
exist for determining the Eurodollar Rate for such Eurodollar Rate Loan, or
(b) if the Required Lenders determine and notify the Administrative Agent that
the Eurodollar Rate for such Eurodollar Rate Loan does not adequately and fairly
reflect the cost to the Lenders of funding such Eurodollar Rate Loan, then the
Administrative Agent will promptly notify the Borrower and all Lenders.
Thereafter, the obligation of the Lenders to make or maintain Eurodollar Rate
Loans shall be suspended until the Administrative Agent revokes such notice.
Upon receipt of such notice, the Borrower may revoke any pending request for a
Borrowing, conversion or continuation of Eurodollar Rate Loans or, failing that,
will be deemed to have converted such request into a request for a Borrowing of
Base Rate Loans in the amount specified therein.
     3.04 Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurodollar Rate Loans.
     (a) If any Lender determines that as a result of a Change in Law, or such
Lender’s compliance therewith, there shall be any increase in the cost to such
Lender of agreeing to make or making, funding or maintaining Eurodollar Rate
Loans, or a reduction in the amount received or receivable by such Lender in
connection with any of the foregoing (excluding for purposes of this subsection
(a) any such increased costs or reduction in amount resulting from (i) Taxes or
Other Taxes (as to which Section 3.01 shall govern), (ii) changes in the basis
of taxation of overall net income or overall gross income by the United States
or any foreign jurisdiction or any political subdivision of either thereof under
the Laws of which such Lender is organized or has its Lending Office, and
(iii) reserve requirements contemplated by Section 3.04(c) utilized, as to
Eurodollar Rate Loans, in the determination of the Eurodollar Rate), then from
time to time upon demand of such Lender (with a copy of such demand to the
Administrative Agent), the Borrower shall pay to such Lender, as the case may
be, such additional amounts as will compensate such Lender for such increased
cost or reduction.
     (b) If any Lender determines a Change in Law has the effect of reducing the
rate of return on the capital of such Lender or any corporation controlling such
Lender as a consequence of such Lender’s obligations hereunder (taking into
consideration its policies with respect to capital adequacy and such Lender’s
desired return on capital), then from time to time upon demand of such Lender
(with a copy of such demand to the Administrative Agent), the Borrower shall pay
to such Lender such additional amounts as will compensate such Lender for such
reduction.
     (c) The Borrower shall pay to each Lender, as long as such Lender shall be
required under regulations of the Board to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional costs on the unpaid
principal amount of each Eurodollar Rate Loan equal to the actual costs of such
reserves allocated to such Term Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Term Loan;
provided the Borrower shall have received at least 15 days’ prior notice (with a
copy to the Administrative Agent) of such additional interest from such Lender.
If a Lender fails to give notice 15 days prior to the relevant Interest Payment
Date, such additional interest shall be due and payable 15 days from receipt of
such notice.
Quest Resource
Credit Agreement

31



--------------------------------------------------------------------------------



 



     (d) Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.
     3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
     (a) any continuation, conversion, payment or prepayment of any Term Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Term Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise); or
     (b) any failure by the Borrower (for a reason other than the failure of
such Lender to make a Term Loan) to prepay, borrow, continue or convert any Term
Loan other than a Base Rate Loan on the date or in the amount notified by the
Borrower; including any loss of anticipated profits and any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Term Loan or from fees payable to terminate the deposits from which such
funds were obtained. The Borrower shall also pay any customary administrative
fees charged by such Lender in connection with the foregoing.
     For purposes of calculating amounts payable by the Borrower to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Rate for such Term Loan by a
matching deposit or other borrowing in the applicable offshore Dollar interbank
market for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.
     3.06 Matters Applicable to all Requests for Compensation. A certificate of
the Administrative Agent or any Lender claiming compensation under this
Article III and setting forth the additional amount or amounts to be paid to it
hereunder shall be conclusive in the absence of manifest error. In determining
such amount, the Administrative Agent or such Lender may use any reasonable
averaging and attribution methods.
     3.07 Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Term Loan Commitment and payment in
full of all the other Obligations.
     3.08 Mitigation Obligations. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender, as
applicable, pursuant to Section 3.01, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Term
Loans hereunder or to assign its rights and obligations hereunder to another of
its offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or Section 3.04, as the case may be, in the future and
(ii) would not subject such Lender to any un-reimbursed cost or expense and
would not otherwise be disadvantageous to such Lender. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
Quest Resource
Credit Agreement

32



--------------------------------------------------------------------------------



 



ARTICLE IV.
CONDITIONS PRECEDENT TO BORROWING
     4.01 Conditions Precedent to Borrowing. The amendment and restatement of
this Agreement on the Restatement Date is subject to, and will take effect upon,
satisfaction of the following conditions precedent on or prior to such date:
     (a) Evidence satisfactory to the Arranger that a minimum of $84,000,000 of
net proceeds have been received by Borrower from a follow-on public offering of
Borrower’s common stock.
     (b) The Administrative Agent shall have received a Borrowing Notice in
accordance with the requirements hereof.
     (c) The Administrative Agent’s receipt of the following, each of which
shall be originals or facsimiles (followed promptly by originals) and unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party or other Person party thereto, each dated the Restatement
Date (or, in the case of certificates of governmental officials, a recent date
before the Restatement Date), and each in form and substance reasonably
satisfactory to the Administrative Agent and its legal counsel:
     (i) executed counterparts dated as of the Restatement Date of this
Agreement and the other Collateral Documents including, without limitation, the
Collateral Documents covering substantially all assets of each Loan Party (other
than Excluded Assets) and all other Loan Documents sufficient in number for
distribution to the Administrative Agent each Lender and Borrower;
     (ii) Term Notes executed by the Borrower in favor of each Lender requesting
a Term Note, each Term Note in a principal amount equal to such Lender’s Term
Commitment, and each Term Note dated as of the Restatement Date;
     (iii) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of officers of each Loan Party as the
Administrative Agent may require to establish the identities of and verify the
authority and capacity of each officer thereof authorized to act in connection
with this Agreement and the other Loan Documents to which such Loan Party is a
party;
     (iv) such evidence as the Administrative Agent may reasonably require to
verify that each Loan Party is duly organized or formed, validly existing, and
in good standing in the jurisdiction of its organization and is qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification;
     (v) a certificate signed by a Responsible Officer of the Borrower
certifying (A) that the representations and warranties contained in Article V
are true and correct in all respects on and as of the Restatement Date, (B) no
Default or Event of Default will exist immediately after closing and the initial
Credit Extension under this Agreement, (C) since December 31, 2007 there has
occurred no material adverse change in (x) the business, assets, liabilities
(actual or contingent), operations or financial condition of the Borrower and
Guarantors, taken as a whole, or (y) any of the businesses, assets or
liabilities acquired or assumed or being acquired or assumed by the Borrower,
(D) that as of the Restatement Date there are no environmental or legal
Quest Resource
Credit Agreement

33



--------------------------------------------------------------------------------



 



issues affecting any Loan Party or any of the Collateral which could reasonably
be expected to have a Material Adverse Effect, (E) all material governmental and
third party approvals necessary or, in the discretion of the Administrative
Agent, advisable in connection with the financing contemplated by this Agreement
and the continuing operation of the Borrower and the QRC Subsidiaries has been
obtained and is in full force and effect, and (F) no action, suit, investigation
or proceeding is pending or, to the knowledge of such Responsible Officer,
threatened in any court or before any arbitrator or governmental authority by or
against the Borrower, any Guarantor, or any of their respective properties, that
(x) could reasonably be expected to materially and adversely affect the Borrower
and the Guarantors, taken as a whole, or (y) seeks to affect or pertains to any
transaction contemplated hereby or the ability of the Borrower or any Guarantor
to perform its obligations under the Loan Documents;
     (vi) a Compliance Certificate of a Responsible Officer of the Borrower
demonstrating compliance with all financial covenants specified in Section 7.17
with Consolidated EBITDA and Consolidated Interest Charges estimated for the
quarter ending March 31, 2008, annualized;
     (vii) a certificate of a Responsible Officer of the Borrower (a) as to the
satisfaction of all conditions specified in this Section 4.01, (b) providing a
three-year financial forecast for the Borrower and the QRC Subsidiaries on a
consolidated basis, and (c) providing such other financial information as the
Administrative Agent may reasonably request;
     (viii) a certificate of a Responsible Officer of the Borrower certifying
that to the Responsible Officer’s knowledge the Borrower and the QRC
Subsidiaries on a consolidated basis are not “insolvent” as such term is used
and defined in (i) the United States Bankruptcy Code or (ii) the New York
Uniform Fraudulent Transfer Act; and
     (ix) such other assurances, certificates, documents, consents or opinions
as the Administrative Agent reasonably may require.
     (d) Intentionally Deleted.
     (e) Intentionally Deleted.
     (f) An opinion from counsel to each Loan Party, in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.
     (g) Any fees due and payable at the Restatement Date shall have been paid
including, without limitation, payment of fees and expenses pursuant to the
Agent/Arranger Fee Letter.
     (h) The Borrower shall have paid Attorney Costs of the Administrative Agent
to the extent invoiced prior to, or on, the Restatement Date.
     (i) The Administrative Agent’s receipt of Collateral Documents, executed by
each Loan Party that has assets or conducts business, in appropriate form for
recording, where necessary, together with:
     (i) such Lien searches as the Administrative Agent shall have reasonably
requested, and such termination statements or other documents as may be
necessary to confirm that the Collateral is subject to no other Liens (other
than Permitted Liens) in favor of any Persons;
Quest Resource
Credit Agreement

34



--------------------------------------------------------------------------------



 



     (ii) funds sufficient to pay any filing or recording tax or fee in
connection with any and all UCC-1 and UCC-3 financing statements and fees
associated with the filing of the Mortgages, including any mortgage tax;
     (iii) evidence that the Administrative Agent has been named as loss payee
or additional insured under all policies of casualty insurance pertaining to the
Collateral and all general liability policies;
     (iv) certificates evidencing all of the issued and outstanding shares of
capital stock, partnership interests, or membership interests pledged pursuant
thereto, which certificates shall in each case be accompanied by undated stock
powers duly executed in blank, or, if any securities pledged pursuant thereto
are uncertificated securities, confirmation and evidence satisfactory to the
Administrative Agent that the security interest in such uncertificated
securities has been transferred to and perfected by the Administrative Agent for
the benefit of the Lenders in accordance with the Uniform Commercial Code; and
     (v) evidence that all other actions reasonably necessary or, in the opinion
of the Administrative Agent or the Lenders, desirable to perfect and protect the
first priority Lien created by the Collateral Documents (except to the extent
otherwise permitted hereunder), and to enhance the Administrative Agent’s
ability to preserve and protect its interests in and access to the Collateral,
have been taken.
     (j) The Administrative Agent’s receipt (with sufficient copies for all
Lenders) of the certificate of incorporation of the Borrower, together with all
amendments, certified by an appropriate governmental officer in its jurisdiction
of organization, as well as any other information required by Section 326 of the
USA Patriot Act or necessary for the Administrative Agent or any Lender to
verify the identity of Borrower as required by Section 326 of the USA Patriot
Act.
     The Administrative Agent shall notify the Borrower and the Lenders of the
Restatement Date (which shall occur no later than July 11, 2008), and such
notice shall be conclusive and binding.
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
     The Borrower represents and warrants to the Administrative Agent and the
Lenders that:
     5.01 Existence; Qualification and Power; Compliance with Laws. The Borrower
and each other Loan Party (a) is a corporation, partnership or limited liability
company duly organized or formed, validly existing and in good standing under
the Laws of the jurisdiction of its incorporation or organization, (b) has all
requisite power and authority and all governmental licenses, authorizations,
consents and approvals to own its assets, carry on its business and to execute,
deliver, and perform its obligations under the Loan Documents to which it is a
party, (c) is duly qualified and is licensed and in good standing under the Laws
of each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification or license, except in
each case referred to in clause (a), (b) or (c), to the extent that failure to
do so could not reasonably be expected to have a Material Adverse Effect, (d) is
not a Person (I) whose property or interest in property is blocked or subject to
blocking pursuant to Section 1 of Executive Order 13224 of September 23, 2001
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)), or (II) who engages
in any dealings or transactions prohibited by Section 2 of such
Quest Resource
Credit Agreement

35



--------------------------------------------------------------------------------



 



executive order, or is otherwise associated with any such Person in any manner
violative of Section 2, or (III) on the list of Specially Designated Nationals
and Blocked Persons or subject to the limitations or prohibitions under any
other U.S. Department of Treasury’s Office of Foreign Assets Control regulation
or executive order, and (e) is in compliance, in all material respects, with (A)
the Trading with the Enemy Act, as amended, and each of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (B) the Uniting And Strengthening America By Providing
Appropriate Tools Required To Intercept And Obstruct Terrorism (USA Patriot Act
of 2001). No part of the proceeds of the Term Loans will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.
     5.02 Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not: (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, any material
Contractual Obligation (other than the Liens created under the Loan Documents)
to which such Person is a party or any order, injunction, writ or decree of any
Governmental Authority to which such Person or its property is subject; or
(c) violate any Law except in each case referred to in clause (b) or (c), to the
extent that any such conflict, breach, contravention, creation or violation
could not reasonably be expected to have a Material Adverse Effect.
     5.03 Governmental Authorization. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority, except for the filings in connection with the granting
or continuation of security interests pursuant to the Collateral Documents or
filings to maintain the existence, foreign qualification and good standing of
the Borrower and the Loan Parties, is necessary or required in connection with
the execution, delivery or performance by any Loan Party of this Agreement or
any other Loan Document.
     5.04 Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other Laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at Law.
     5.05 Financial Statements; No Material Adverse Effect.
     (a) The financial statements delivered to the Lenders pursuant to
Sections 6.01(a) and (b) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein. Such financial statements will: (i) fairly present in all
material respects the financial condition of the entities named therein and
their respective Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance in all material respects
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, subject in the case of quarterly financial
statements delivered pursuant to Section 6.01(b) to year-end audit adjustments
and the absence of footnotes; and (ii) show all material
Quest Resource
Credit Agreement

36



--------------------------------------------------------------------------------



 



indebtedness and other liabilities of the entities named therein and their
respective Subsidiaries as of the date thereof required to be reflected therein
in accordance with GAAP consistently applied throughout the period covered
thereby.
     (b) Since December 31, 2007, there has been no event or circumstance that
has or could reasonably be expected to have a Material Adverse Effect.
     5.06 Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower, threatened or
contemplated in writing, at law, in equity, in arbitration or before any
Governmental Authority, by or against the Borrower or any Borrower Affiliate or
against any of their properties or revenues which (a) seek to affect or pertain
to this Agreement or any other Loan Document, the borrowing of Term Loans, the
use of the proceeds thereof, or the issuance of Letters of Credit hereunder, or
(b) could reasonably be expected to have a Material Adverse Effect.
     5.07 No Default. Neither the Borrower nor any Borrower Affiliate is in
default under or with respect to any Contractual Obligation which could be
reasonably expected to have a Material Adverse Effect. No Default or Event of
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Loan Document.
There is no default under any Material Agreement, which could reasonably be
expected to have a Material Adverse Effect.
     5.08 Ownership of Property; Liens. Each Loan Party has good title to, or
valid leasehold interests in, all its real and personal property necessary or
used in the ordinary conduct of its business, except for such defects in title
as would not, individually or in the aggregate, have a Material Adverse Effect,
and the property of the Borrower and Loan Parties is subject to no Liens, other
than Permitted Liens.
     5.09 Environmental Compliance. The Borrower has reasonably concluded that
(a) there are no claims alleging potential liability under or responsibility for
violation of any Environmental Law except any such claims that could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (b) there is no environmental condition or circumstance, such as
the presence or Release of any Hazardous Substance, on any property owned,
operated or used by the Borrower or any Borrower Affiliate that could reasonably
be expected to have a Material Adverse Effect, and (c) there is no violation by
the Borrower or any Borrower Affiliate of any Environmental Law, except for such
violations as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
     5.10 Insurance. The properties of the Borrower and the Borrower Affiliates
are insured with financially sound and reputable insurance companies not
Affiliates of the Borrower, in such amounts, with such deductibles and covering
such risks as are consistent with past practice.
     5.11 Taxes. The Borrower and the Borrower Affiliates have filed all
federal, state and other material tax returns and reports required to be filed,
and have paid all federal, state and other material taxes, assessments, fees and
other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except those which are being
contested in good faith by appropriate proceedings and for which adequate
reserves have been provided in accordance with GAAP or to the extent that the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect. To the knowledge of the Borrower, there is no proposed tax
assessment against any Borrower Affiliate or any of their respective
Subsidiaries that would, if made, have a Material Adverse Effect.
Quest Resource
Credit Agreement

37



--------------------------------------------------------------------------------



 



     5.12 ERISA Compliance. The representations and warranties set forth in this
Section 5.12 shall apply only if the Borrower or an ERISA Affiliate establishes
a Plan.
     (a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state Laws except to the
extent that noncompliance could not reasonably be expected to have a Material
Adverse Effect. Each Plan that is intended to qualify under Section 401(a) of
the Code has received a favorable determination letter from the IRS, an
application for such a letter is currently being processed by the IRS with
respect thereto or the Plan utilizes a prototype form plan document and the
prototype plan’s sponsor has received a favorable opinion or advisory letter
from the IRS upon which the Borrower may rely, and, to the knowledge of the
Borrower, nothing has occurred which would prevent, or cause the loss of, such
qualification, except to the extent that nonqualification could not reasonably
be expected to have a Material Adverse Effect. The Borrower and each ERISA
Affiliate have made all required contributions to each Plan subject to
Section 412 of the Code, and no application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the Code has been made
with respect to any Plan, except to the extent that nonpayment could not
reasonably be expected to have a Material Adverse Effect.
     (b) There are no pending or, to the knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. Neither the Borrower nor any ERISA Affiliate has engaged in or knowingly
permitted to occur and, to the Borrower’s knowledge, no other party has engaged
in or permitted to occur any prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
     (c) (i) No ERISA Event has occurred or is reasonably expected to occur that
could reasonably be expected to have a Material Adverse Effect; (ii) no Pension
Plan has any Unfunded Pension Liability that (when aggregated with any other
Unfunded Pension Liability) has resulted or could reasonably be expected to
result in a Material Adverse Effect; and (iii) neither the Borrower nor any
ERISA Affiliate has engaged in a transaction that could be subject to
Sections 4069 or 4212(c) of ERISA that could reasonably be expected to have a
Material Adverse Effect.
     5.13 Subsidiaries and other Investments. Set forth on Schedule 5.13, are
the Subsidiaries of the Borrower and each equity Investment in any other Person
as of the Restatement Date.
     5.14 Margin Regulations; Investment Company Act; Use of Proceeds.
     (a) Neither the Borrower nor any Borrower Affiliate is engaged nor will it
engage, principally or as one of its important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the Board), or extending credit for the purpose of purchasing or carrying
margin stock.
     (b) Neither the Borrower nor any Borrower Affiliate, no Person controlling
the Borrower or any Borrower Affiliate, or any Subsidiary thereof is or is
required to be registered as an “investment company” under the Investment
Company Act of 1940.
     (c) The Borrower will use all proceeds of Credit Extension in the manner
set forth in Section 6.12.
Quest Resource
Credit Agreement

38



--------------------------------------------------------------------------------



 



     5.15 Disclosure; No Material Misstatements. All material factual
information hereto furnished by or on behalf of the Borrower in writing to the
Administrative Agent or any Lender for purposes of or in connection with this
Agreement or any transaction contemplated hereby, as modified or supplemented by
other information so furnished, is true and accurate in all material respects,
and such information is not, or shall not be, as the case may be, incomplete by
omitting to state any material fact necessary to make such information, in light
of the circumstances under which it was made, not misleading. All estimates and
projections delivered to the Administrative Agent or any Lender were based upon
information that was available at the time such estimates or projections were
prepared and believed to be correct and upon assumptions believed to be
reasonable at that time; however, the Borrower does not warrant that such
estimates and projections will ultimately prove to have been accurate.
     5.16 Location of Business and Offices. Each Loan Party’s (i) jurisdiction
of organization, (ii) organizational identification number, (iii) correct legal
name, and (iv) principal place of business and chief executive offices are as
set forth in the Security Agreement from such Loan Party.
     5.17 Compliance with Laws. Except with respect to Environmental Laws and
Laws relating to taxes and employee benefits (which are covered by
Sections 5.09, 5.11 and 5.12, respectively), neither the Borrower nor any
Borrower Affiliate is in violation of any Laws, other than such violations which
could not, individually or collectively, reasonably be expected to have a
Material Adverse Effect. Neither the Borrower nor any Borrower Affiliate has
received notice alleging any noncompliance with any Laws, except for such
noncompliance which no longer exists, or which non-compliance could not
reasonably be expected to have a Material Adverse Effect.
     5.18 Third Party Approvals. No approval, consent, exemption, authorization,
or other action by, or notice to, or filing with, any party that is not a party
to this Agreement is necessary or required in connection with the execution,
delivery or performance by any Loan Party of this Agreement or any other Loan
Document except where obtained or where the failure to receive such approval,
consent, exemption, authorization, or the failure to do such other action by, or
provide such notice could not reasonably be expected to have a Material Adverse
Effect; and provided, however, that the transfer of rights in certain Collateral
consisting of rights under contracts to a foreclosure purchaser may, in some
instances, require the consent of third parties who have rights in such
Collateral.
     5.19 Solvency. The Borrower and the QRC Subsidiaries on a consolidated
basis are not “insolvent” as such term is used and defined in (i) the United
States Bankruptcy Code or (ii) the New York Uniform Fraudulent Transfer Act.
ARTICLE VI.
AFFIRMATIVE COVENANTS
     So long as any Lender shall have any Term Loan Commitment hereunder, or any
Term Loan or other Obligation (other than contingent indemnity obligations and
obligations under Lender Hedging Agreements) shall remain unpaid or unsatisfied,
the Borrower shall, and shall cause the QRC Subsidiaries to:
     6.01 Financial Statements. Deliver to the Administrative Agent, in form and
detail reasonably satisfactory to the Administrative Agent and the Required
Lenders (and the Administrative Agent shall deliver to the Lenders):
Quest Resource
Credit Agreement

39



--------------------------------------------------------------------------------



 



     (a) as soon as available, but in any event within 90 days after the end of
each fiscal year of the Borrower (beginning with the 2008 fiscal year), stand
alone balance sheets of the Borrower as at the end of such fiscal year, and the
related statements of income and cash flows for such fiscal year (provided, that
if the Borrower is a public company, such financial statements shall be required
to be furnished no later than the date that the Borrower is required to timely
file its annual report on Form 10-K or Form 10-KSB with the Securities Exchange
Commission (taking into account any extension of time available under
Rule 12b-25 under the Securities Exchange Act of 1934)), setting forth in each
case in comparative form the figures for the previous fiscal year of the
Borrower, if any, all in reasonable detail, audited and accompanied by a report
and opinion of Murrell, Hall, McIntosh & Co., PLLP, or other independent
certified public accountants reasonably acceptable to the Required Lenders,
which report and opinion shall be prepared in accordance with GAAP (except as
otherwise noted herein) and shall not be subject to any qualifications or
exceptions as to the scope of the audit nor to any qualifications and exceptions
not reasonably acceptable to the Required Lenders;
     (b) as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower, an
unaudited stand alone balance sheet of the Borrower as at the end of such fiscal
quarter, and the related statements of income and cash flows for such fiscal
quarter and for the portion of the Borrower’s fiscal year then ended (provided,
that if the Borrower is a public company, such financial statements shall be
required to be furnished no later than the date that the Borrower is required to
timely file its quarterly report on Form 10-Q or Form 10-QSB with the Securities
Exchange Commission (taking into account any extension of time available under
Rule 12b-25 under the Securities Exchange Act of 1934)), setting forth in each
case in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year of the Borrower and the corresponding portion of the
previous fiscal year of the Borrower, if any, all in reasonable detail and
certified by a Responsible Officer of the Borrower, as fairly presenting in all
material respects the financial condition, results of operations and cash flows
of the Borrower in accordance with GAAP (except as otherwise noted herein),
subject only to normal year-end audit adjustments and the absence of footnotes;
and
     (c) within 45 days after the end of each fiscal year, Borrower shall
deliver a one year projection/budget for the Borrower for the year following
such fiscal year.
     6.02 Certificates; Other Information. Deliver to the Administrative Agent,
in form and detail reasonably satisfactory to the Administrative Agent and the
Required Lenders:
     (a) concurrently with the delivery of the financial statements referred to
in Sections 6.01(a) and (b), a duly completed Compliance Certificate in form of
Exhibit C signed by a Responsible Officer of the Borrower;
     (b) promptly upon request, copies of each annual report, proxy or financial
statement or other report or written communication sent to the equity owners of
the Borrower, and copies of all annual, regular, periodic and special reports
and registration statements which the Borrower may file or be required to file
with the Securities and Exchange Commission under Section 13 or 15(d) of the
Securities Exchange Act of 1934, and not otherwise required to be delivered to
the Administrative Agent pursuant hereto;
     (c) copies of Material Agreements and any material amendment thereto; and
     (d) promptly, such additional information (that is in the possession of the
Borrower or that may be readily produced by the Borrower without undue effort or
expense) regarding the business,
Quest Resource
Credit Agreement

40



--------------------------------------------------------------------------------



 



financial or corporate affairs of any Loan Party as the Administrative Agent, at
the request of any Lender, may from time to time reasonably request, which
information may include copies of any detailed audit reports, if any, management
letters or recommendations submitted to the board of directors or managers (or
the audit committee of the board of directors or managers) of the Borrower by
independent accountants in connection with the accounts or books of the Borrower
or any of the QRC Subsidiaries, or any audit of any of them.
     6.03 Notices. Promptly notify the Administrative Agent:
     (a) of the occurrence of any Default or Event of Default, as soon as
possible but in any event within ten (10) days after Borrower has knowledge
thereof;
     (b) of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including any of the following events if
such has resulted or could reasonably be expected to result in a Material
Adverse Effect: (i) breach or non-performance of, or any default under, a
Contractual Obligation of any Loan Party; (ii) any litigation, investigation by
or required by a Governmental Authority, proceeding or suspension of licenses or
permits between any Loan Party and any Governmental Authority; and (iii) any
dispute, litigation, investigation or proceeding involving any Loan Party
related to any Environmental Law;
     (c) of any litigation, investigation or proceeding known to and affecting
the Borrower or any Borrower Affiliate in which (i) the amount involved exceeds
(individually or collectively) $1,000,000, or (ii) injunctive relief or other
relief is sought, which could be reasonably expected to have a Material Adverse
Effect;
     (d) of any material change in accounting policies or financial reporting
practices by the Borrower; and
     (e) written notice at least ten (10) days before any proposed
(A) relocation of any Loan Party’s principal place of business or chief
executive office, (B) change of any Loan Party’s name, identity, or corporate,
partnership or limited liability company structure, (C) relocation of the place
where the books and records concerning a Loan Party’s accounts are kept,
(D) relocation of any Loan Party’s Collateral (other than delivery of inventory
in the ordinary course of business to third party contractors for processing and
sales of inventory in the ordinary course of business or as permitted by any
Loan Document) to a location not described on Annex A to the Security Agreement
to which such Loan Party is a party, and (E) change of any Loan Party’s
jurisdiction of organization or organizational identification number, as
applicable.
     Each notice pursuant to this Section shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement or other
Loan Document that have been breached.
     6.04 Payment of Obligations. Pay and discharge as the same shall become due
and payable (a) the Obligations, (b) all tax liabilities, assessments and
governmental charges or levies upon it or its properties or assets and (c) all
lawful claims which, if unpaid, would by law become a Lien upon its property;
except, in the case of clause (b) or (c), where (x) the validity thereof are
being contested in good
Quest Resource
Credit Agreement

41



--------------------------------------------------------------------------------



 



faith by appropriate proceedings and (y) adequate reserves in accordance with
GAAP are being maintained by the appropriate Loan Party.
     6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization, except in a transaction permitted by
Sections 7.06 and 7.07, and (b) take all reasonable action to maintain all
rights, privileges, permits, licenses and franchises material to the conduct of
its business, except in a transaction permitted by Sections 7.06 and 7.07,
except where the failure to do so in each case could not reasonably be expected
to have a Material Adverse Effect.
     6.06 Maintenance of Assets and Business. (a) Keep all property material to
the conduct of its business in good working order and condition (ordinary wear
and tear excepted) and make all necessary repairs thereto and replacements
thereof; (b) do all things necessary to obtain, renew, extend, and continue in
effect all Authorizations which may at any time and from time to time be
necessary for the operation of its business in compliance with applicable Law,
except where the failure to so maintain, renew, extend, or continue in effect
could not reasonably be expected to have a Material Adverse Effect; and (c) use
the standard of care typical in the industry in the operation and maintenance of
its facilities.
     6.07 Maintenance of Insurance. (a) Maintain with responsible insurance
companies insurance with respect to its properties and business (including
business interruption insurance) against such casualties and contingencies and
of such types and in such amounts as is customary in the case of similar
businesses and which is reasonably acceptable to the Administrative Agent and
will (i) furnish to the Administrative Agent on each anniversary of the
Restatement Date a certificate or certificates of insurance from the applicable
insurance company evidencing the existence of insurance required to be
maintained by this Agreement and the other Loan Documents and evidencing that
Administrative Agent is listed as loss payee on property insurance (except as to
properties owned by the Excluded MLP Entities) and the Administrative Agent and
Lenders are additional insureds on liability insurance, and (ii) upon request of
the Administrative Agent, furnish to each Lender at reasonable intervals a
certificate of an Authorized Officer of the Borrower setting forth the nature
and extent of all insurance maintained in accordance with this Section.
     (b) Except as the Administrative Agent may otherwise consent to in writing,
Borrower will, and will cause each of the QRC Subsidiaries to, forthwith upon
receipt, transmit and deliver to the Administrative Agent, in the form received,
all cash, checks, drafts, chattel paper and other instruments or writings for
the payment of money (properly endorsed, where required, so that such items may
be collected by the Administrative Agent) which may be received by the Borrower
at any time in full or partial payment of amounts due under any insurance policy
in an amount in excess of $1,000,000. Except as the Administrative Agent may
otherwise consent in writing, any such items which may be received by the
Borrower in excess of $1,000,000 will not be commingled with any other of its
funds or property, but will be held separate and apart from its own funds or
property and upon express trust for the Administrative Agent until delivery is
made to the Administrative Agent.
     6.08 Compliance with Laws and Contractual Obligations. (a) Comply in all
material respects with the requirements of all Laws (including Environmental
Laws) applicable to it or to its business or property, except in such instances
in which (i) such requirement of Law is being contested in good faith or a bona
fide dispute exists with respect thereto, or (ii) the failure to comply
therewith could not be reasonably expected to have a Material Adverse Effect;
and (b) comply with all Contractual
Quest Resource
Credit Agreement

42



--------------------------------------------------------------------------------



 



Obligations, except if the failure to comply therewith could not be reasonably
expected to have a Material Adverse Effect.
     6.09 Books and Records. Maintain (a) proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied (except as otherwise noted herein) shall be made of all financial
transactions and matters involving its assets and business, and (b) maintain
such books of record and account in material conformity with all applicable
requirements of any Governmental Authority having regulatory jurisdiction over
it.
     6.10 Inspection Rights. Permit representatives and independent contractors
of the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its officers and independent public accountants, at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Borrower; provided, however, that
when an Event of Default exists the Administrative Agent or any Lender (or any
of their respective representatives or independent contractors) may do any of
the foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice. Additionally, Administrative Agent may, at the
request of the Required Lenders, conduct or cause to be conducted a commercial
field examination of the Borrower’s and the QRC Subsidiaries’ financial and
accounting records and Borrower shall pay the cost of such commercial field
examination; provided so long as no Event of Default shall exist and be
continuing, no more than one such commercial field examination shall be
undertaken at the Borrower’s expense during any period of twelve consecutive
months and the Borrower shall not be obligated to pay more than $20,000 for any
such annual commercial field examination.
     6.11 Compliance with ERISA. With respect to each Plan maintained by the
Borrower, do each of the following: (a) maintain each Plan in compliance in all
material respects with the applicable provisions of ERISA, the Code and other
federal or state Laws, (b) cause each Plan which is qualified under
Section 401(a) of the Code to maintain such qualification; and (c) make all
required contributions to any Plan subject to Section 412 of the Code, except to
the extent that noncompliance, with respect to each event listed above, could
not be reasonably expected to have a Material Adverse Effect
     6.12 Use of Proceeds. Use proceeds of the Facility to (i) repay a portion
of the indebtedness owing under the Original Credit Agreement, and (ii) pay
fees, costs and expenses owed pursuant to this Agreement.
     6.13 Material Agreements. Enforce the obligations of parties to the
Material Agreements, except where such failure could not reasonably be expected
to have a Material Adverse Effect.
     6.14 Guaranties. As an inducement to the Administrative Agent and Lenders
to enter into this Agreement, cause each Subsidiary of the Borrower (other than
an Excluded MLP Entity) to execute and deliver to Administrative Agent a
Guaranty in form and substance reasonably satisfactory to the Administrative
Agent, providing for the guaranty of payment and performance of the Obligations.
In addition, within thirty (30) days after the formation or acquisition of any
Subsidiary of the Borrower (other than an Excluded MLP Entity), cause such
Subsidiary to execute and deliver to the Administrative Agent (a) a Guaranty in
form and substance reasonably satisfactory to the Administrative Agent,
providing for the guaranty of payment and performance of the Obligations, (b)
Collateral Documents in form and substance reasonably satisfactory to the
Administrative Agent creating Liens in substantially all
Quest Resource
Credit Agreement

43



--------------------------------------------------------------------------------



 



of the assets and properties of such Subsidiary and in the equity interests in
such Subsidiary (other than Excluded Assets), subject to Permitted Liens,
(c) certified copies of such Subsidiary’s Organization Documents and opinions of
counsel with respect to such Subsidiary and such Guaranty, and (d) such other
documents and instruments as may be required with respect to such Subsidiary
pursuant to Section 6.15.
     6.15 Further Assurances; Additional Collateral. (a) The Borrower shall and
shall cause each Subsidiary of the Borrower (other than the Excluded MLP
Entities) to take such actions and to execute and deliver such documents and
instruments as the Administrative Agent shall reasonably require to ensure that
the Administrative Agent or Collateral Agent on behalf of the Secured Parties
shall, at all times, have received currently effective duly executed Loan
Documents granting Liens and security interests in substantially all of the
assets (other than Excluded Assets) of the Borrower and each Subsidiary of the
Borrower (other than the Excluded MLP Entities), including all capital stock,
partnership, joint venture, membership interests, or other equity interests
except for (i) any motor vehicle or other equipment that has a certificate of
title and a fair market value of less than $50,000, and (ii) those properties
and assets as to which the Administrative Agent shall determine in its sole
discretion (in consultation with the Borrower) that the costs of obtaining such
security interest are excessive in relation to the value of the security to be
afforded thereby. Without limiting the foregoing, the Borrower shall and shall
cause each Subsidiary of the Borrower to subject any of their deposit accounts
to a control agreement in form and substance reasonably satisfactory to the
Administrative Agent within 30 days of Administrative Agent’s request therefor.
     (b) In connection with the actions required pursuant to the foregoing
subsection (a), the Borrower shall and shall cause each Subsidiary of the
Borrower (other than the Excluded MLP Entities) to execute and deliver such
stock certificates, blank stock powers, evidence of corporate authorization,
opinions of counsel, current valuations, evidence of title, and other documents,
and shall use commercially reasonable efforts to obtain third party consents, as
shall be reasonably requested by the Administrative Agent, in each case in form
and substance reasonably satisfactory to the Administrative Agent.
     (c) The Liens required by this Section 6.15 shall be first priority Liens
in favor of the Administrative Agent or Collateral Agent for the benefit of the
Secured Parties, subject to no other Liens except Permitted Liens of the type
described in Section 7.01. The Liens required by this Section 6.15 shall be
perfected Liens in favor of the Administrative Agent or Collateral Agent for the
benefit of the Secured Parties in all collateral to the extent perfection has or
will occur by (i) the filing of a Uniform Commercial Code financing statement in
the relevant jurisdiction, (ii) possession or control or (iii) the notation on a
certificate of title. If the Administrative Agent shall determine that, as of
any date, the Borrower shall have failed to comply with this Section 6.15, the
Administrative Agent may (and at the direction of the Required Lenders, shall)
notify the Borrower in writing of such failure and, within 30 days from and
after receipt of such written notice by the Borrower, the Borrower shall execute
and deliver to the Administrative Agent supplemental or additional Loan
Documents, in form and substance reasonably satisfactory to the Administrative
Agent and its counsel, securing payment of the Term Notes and the other
Obligations and covering additional assets and properties not then encumbered by
any Loan Documents (together with such other information, as may be requested by
the Administrative Agent, each of which shall be in form and substance
reasonably satisfactory to the Administrative Agent) such that the
Administrative Agent shall have received currently effective duly executed and
perfected Collateral Documents encumbering substantially all of the assets
(other than Excluded Assets) of the Borrower and the QRC Subsidiaries as
required by Section 6.15(a).
Quest Resource
Credit Agreement

44



--------------------------------------------------------------------------------



 



     6.16 Fiscal Year. The Borrower shall maintain its December 31 fiscal year
end.
ARTICLE VII.
NEGATIVE COVENANTS
     So long as any Lender shall have any Term Commitment hereunder, or any Term
Loan or other Obligations (other than contingent indemnity obligations and
obligations under Lender Hedging Agreements) shall remain unpaid or unsatisfied,
the Borrower agrees that it shall not, nor shall it permit any of the QRC
Subsidiaries to, directly or indirectly:
     7.01 Liens. Create, incur, assume or suffer to exist, any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired, other
than the following:
     (a) Liens pursuant to any Loan Document;
     (b) Liens existing on the Restatement Date and listed on Schedule 7.01 to
this Agreement and any renewals or extensions thereof; provided that the
property covered thereby is not increased, the amount of the Indebtedness
secured thereby is not increased, and any renewal or extension of the
obligations secured or benefited thereby is permitted under this Agreement;
     (c) Liens for taxes, assessments, or other governmental charges or levies
not yet due or which are being contested in good faith and by appropriate
proceedings, if adequate reserves with respect thereto are maintained on the
books of the applicable Person in accordance with GAAP;
     (d) landlord’s, royalty owner’s, supplier’s, constructor’s, operator’s
vendor’s, carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business or which are
incident to the exploration, development, operation and maintenance of Oil and
Gas Properties not overdue for a period of more than 30 days or which are being
contested in good faith and by appropriate proceedings, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;
     (e) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation;
     (f) deposits to secure the performance of bids, trade contracts (other than
for borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case incurred
in the ordinary course of business;
     (g) easements, rights-of-way, restrictions, and other encumbrances,
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;
     (h) judgment Liens not giving rise to an Event of Default;
     (i) any Lien existing on any asset (other than stock or other equity
interests of a QRC Subsidiary) prior to acquisition thereof by the Borrower or
any other Loan Party; provided that (i) no such
Quest Resource
Credit Agreement

45



--------------------------------------------------------------------------------



 



Lien shall be extended to cover property other than the asset being acquired,
and (ii) such Lien was not created in contemplation of or in connection with
such acquisition;
     (j) Liens securing Capital Lease obligations; provided that the
Indebtedness in respect of such Capital Lease obligations is permitted under
Section 7.04(e);
     (k) purchase money Liens upon or in any property acquired, constructed or
improved by Borrower or any other Loan Party (placed on such property at the
time of such acquisition or the completion of the construction or improvement or
within 90 days thereafter) to secure the deferred portion of the purchase price
of such property or to secure Indebtedness incurred to finance the acquisition,
construction or improvement of such property; provided that (i) no such Lien
shall be extended to cover property other than the property being acquired,
constructed or improved and (ii) the Indebtedness thereby secured is permitted
by Section 7.04(d);
     (l) Liens reserved in or exercisable under any lease or sublease to which
the Borrower or any other Loan Party is a lessee which secure the payment of
rent or compliance with the terms of such lease or sublease; provided, that the
rent under such lease or sublease is not then overdue and the Borrower or any
other Loan Party is in material compliance with the terms and conditions
thereof;
     (m) any interest or title of a lessor under any lease entered into by the
Borrower or any other Loan Party in the ordinary course of its business and
covering only the assets so leased, and any interest of a landowner in the case
of easements entered into by the Borrower or any other Loan Party in the
ordinary course of its business and covering only the property subject to the
easement;
     (n) Liens securing obligations (other than obligations representing
Indebtedness for borrowed money) under operating, reciprocal easement or similar
agreements entered into in the ordinary course of business of the Borrower and
the other Loan Parties;
     (o) licenses of patents, trademarks and other intellectual property rights
granted by the Borrower or any of the QRC Subsidiaries in the ordinary course of
business and not interfering in any material respect with the ordinary conduct
of the business of the Borrower and the QRC Subsidiaries;
     (p) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies and
burdening only deposit accounts or other funds maintained with a creditor
depository institution;
     (q) Liens on any additions, improvements, replacements, repairs, fixtures,
appurtenances or component parts thereof attaching to or required to be attached
to property or assets pursuant to the terms of any mortgage, pledge agreement,
security agreement or other similar instrument, creating a Lien upon such
property or asset otherwise permitted under this Section;
     (r) Liens securing an obligation of a third party neither created, assumed
nor Guaranteed by the Borrower or any QRC Subsidiary upon lands over which
easements or similar rights are acquired by the Borrower or any QRC Subsidiary
in the ordinary course of business of the Borrower or any QRC Subsidiary;
     (s) any Liens arising out of the refinancing, extension, renewal or
refunding of any Indebtedness secured by any Lien permitted by any of the
foregoing clauses of this Section, provided that such Indebtedness is not
increased except for increases in an amount equal to a reasonable premium
Quest Resource
Credit Agreement

46



--------------------------------------------------------------------------------



 



or other reasonable amount paid, and fees and expenses reasonably incurred, in
connection with such extension, renewal, refinancing, or replacement and in an
amount equal to any existing commitments unutilized thereunder, and is not
secured by any additional assets;
     (t) Liens arising out of the cash collateralization of letter of credit
reimbursement obligations permitted under Section 7.04(i);
     (u) contractual Liens which arise in the ordinary course of business under
operating agreements, joint venture agreements, oil and gas partnership
agreements, oil and gas leases, farm-out agreements, division orders, contracts
for sale, purchase, transportation or exchange of oil or natural gas,
unitization and pooling declarations and agreements, area of mutual interest
agreements, royalty and overriding royalty agreements, marketing agreements,
processing agreements, net profits agreements, development agreements, gas
balancing or deferred production agreements, injection, repressuring and
recycling agreements, salt water or other disposal agreements, seismic or other
geophysical permits or agreements, and other agreements which are usual and
customary in the oil and gas business and are for claims which are not
delinquent;
     (v) Rights reserved to or vested in a Governmental Authority having
jurisdiction to control or regulate any Oil and Gas Property in any manner
whatsoever and all laws of such Governmental Authorities, so long as the
Borrower and the QRC Subsidiaries are in compliance with all such laws, except
for any non-compliance that would not result in a Material Adverse Effect;
     (w) consents to assignment and similar contractual provisions affecting an
Oil and Gas Property to the extent, and only to the extent, such consents are
not affected by or required for the execution, delivery, performance and
enforcement of any Loan Document;
     (x) preferential rights to purchase and similar contractual provisions
affecting an Oil and Gas Property to the extent, and only to the extent, such
consents are not affected by delivery of any Loan Document or, if affected, have
been waived; and
     (y) all defects and irregularities affecting title to an Oil and Gas
Property that could not operate to reduce the net revenue interest of the
Borrower and the QRC Subsidiaries for such Oil and Gas Property (if any),
increase the working interest of the Borrower and the QRC Subsidiaries for such
Oil and Gas Property (if any) without a corresponding increase in the
corresponding net revenue interest, otherwise interfere materially with the
operation, value or use of such Oil and Gas Property or cause a Material Adverse
Effect.
     7.02 Investments. Make or own any Investments, except:
     (a) Investments existing on the Restatement Date and listed in Section
(b) of Schedule 5.13;
     (b) Cash Equivalents;
     (c) Investments constituting Indebtedness permitted under Section 7.04(b);
     (d) Investments by the Borrower and the QRC Subsidiaries in any Subsidiary
of the Borrower that, prior to such Investment, is a Guarantor and Investments
by Subsidiaries in the Borrower
Quest Resource
Credit Agreement

47



--------------------------------------------------------------------------------



 



and Investments by the Borrower in QMLPGP and QELPGP to maintain QMLPGP’s and
QELPGP’s 2% general partner interest in QMLP and QELP, respectively;
     (e) Guarantees of Indebtedness permitted under Section 7.04;
     (f) Swap Contracts permitted under Section 7.03;
     (g) Investments consisting of extensions of credit, including without
limitation, in the nature of accounts receivable, arising from the grant of
trade credit or prepayments or similar transactions entered into in the ordinary
course of business and investments by the Borrower or any QRC Subsidiary in
satisfaction or partial satisfaction thereof from financially troubled account
debtors to prevent or limit financial loss;
     (h) endorsements for collection or deposit in the ordinary course of
business;
     (i) Investments in Oil and Gas Properties or assets used in the Midstream
Business or Persons whose primary assets consist of Oil and Gas Properties or
whose primary business is the Midstream Business;
     (j) Investments not otherwise permitted by this Section 7.02 in an
aggregate amount not to exceed $500,000 at anytime outstanding.
     7.03 Hedging Agreements.
     (a) Enter into any Swap Contracts other than in the ordinary course of
business for the purpose of protecting against fluctuations in interest rates,
commodity prices, or foreign exchange rates and not for purposes of speculation;
provided:
          (i) that the Swap Contract shall not contain any provision
(a) exonerating the non-defaulting party from its obligation to make payments on
outstanding transactions to the defaulting party and (b) requiring the Borrower
or any QRC Subsidiary at any time or under any circumstance to post any cash
collateral or letter of credit or grant a Lien on any collateral to secure
Borrower’s or any QRC Subsidiary’s obligations under such Swap Contract (unless
such Swap Contract is a Lender Hedging Agreement);
          (ii) if the Swap Contract relates to Hydrocarbons, Borrower enters
into such Swap Contract with or through a counterparty that has a credit rating
of at least “A-” by S&P and “A3” by Moody’s;
          (iii) such Swap Contracts relating to Hydrocarbons cover monthly
notional volumes of Hydrocarbons that do not exceed an amount mutually agreeable
to Borrower and Administrative Agent.
     7.04 Indebtedness.
     Create, incur, or assume any Indebtedness except:
     (a) Indebtedness incurred pursuant to the Loan Documents;
Quest Resource
Credit Agreement

48



--------------------------------------------------------------------------------



 



     (b) Indebtedness owed by a Subsidiary to the Borrower or to a Wholly-Owned
Subsidiary or by the Borrower to a Wholly-Owned Subsidiary of the Borrower;
provided, that, in each such case such Indebtedness is evidenced by a promissory
note which has been pledged to secure the Obligations and is in the possession
of the Administrative Agent or Collateral Agent;
     (c) obligations (contingent or otherwise) of the Borrower or any other Loan
Party existing or arising under any Swap Contract to the extent permitted by
Section 7.03;
     (d) Indebtedness of the Borrower and any other Loan Party in respect of
purchase money obligations for fixed or capital assets within the limitations
set forth in Section 7.01(k); provided, however, that the aggregate amount of
such Indebtedness at any one time outstanding shall not exceed $500,000;
     (e) Indebtedness of the Borrower or any other Loan Party in respect of
Capital Lease obligations; provided that, such Capital Lease obligations will
not require the payment of an aggregate amount in excess of $500,000 annually;
provided that any Capital Lease obligation relating to compressors or
compression equipment shall be excluded from this subsection and dealt with in
Section 7.05;
     (f) Indebtedness consisting of surety bonds that the Borrower or any other
Loan Party is required to obtain in order to comply with applicable Law or the
requirements of any Governmental Authority;
     (g) Indebtedness secured by any Lien permitted under Section 7.01(i);
provided, however, that the aggregate amount of such Indebtedness at any one
time outstanding shall not exceed $500,000;
     (h) other Indebtedness of the Borrower and any other Loan Party not to
exceed $500,000 in the aggregate principal amount outstanding at any time;
     (i) reimbursement obligations under letters of credit issued for any Loan
Party by Royal Bank of Canada; provided the aggregate amount of such
reimbursement obligations in connection with such letters of credit shall not
exceed $500,000 at any time; and
     (j) Indebtedness existing on the date hereof and listed on Schedule 7.04.
provided, that if any Indebtedness is incurred pursuant to this Section 7.04,
immediately after such Indebtedness is created, incurred or assumed, no Default
or Event of Default shall exist.
     7.05 Lease Obligations. Create or suffer to exist any obligations for the
payment of rent for any property under operating leases or agreements to lease,
except for (i) operating leases (or Capital Lease obligations) for compressors
and compression equipment and services for which no dollar limitation shall be
applicable and (ii) operating leases (or Capital Lease obligations) entered into
or assumed by the Borrower or any other Loan Party prior to the date hereof or
after the date hereof in the ordinary course of business; provided that, such
other operating leases (or Capital Lease Obligations) will not require the
payment of an aggregate amount of payments in excess of (excluding escalations
resulting from a rise in the consumer price or similar index) $2,000,000
annually, exclusive of expenses for maintenance, repairs, insurance, taxes,
assessments and similar changes, net of any reimbursement of such amounts by
QELP or QMLP.
Quest Resource
Credit Agreement

49



--------------------------------------------------------------------------------



 



     7.06 Fundamental Changes. Merge, dissolve, liquidate or consolidate with or
into, or convey, transfer, lease or otherwise Dispose of (whether in one
transaction or in a series of related transactions) all or substantially all of
its assets (whether now owned or hereafter acquired) to or in favor of any
Person; except that, so long as no Default or Event of Default exists or would
result therefrom:
     (a) any Person may merge, dissolve or liquidate into the Borrower; provided
that in the case of a merger the Borrower is the surviving entity;
     (b) any other Loan Party may dissolve or liquidate or merge with (i) the
Borrower; provided that in the case of a merger the Borrower shall be the
continuing or surviving Person, or (ii) any one or more Loan Parties;
     (c) any Loan Party may sell all or substantially all of its assets (upon
voluntary liquidation or otherwise), to the Borrower or to another Loan Party;
and
     (d) any Person (other than the Borrower or any other Loan Party) may merge
into any Loan Party; provided that such Loan Party is the surviving entity.
     7.07 Dispositions.
     Make any Disposition or enter into any agreement to make any Disposition,
except:
     (a) the PetroEdge Disposition and Dispositions of property by any Loan
Party to the Borrower, or by the Borrower to a Wholly-Owned Subsidiary that is a
Guarantor;
     (b) Dispositions of equipment or real property for fair market value to the
extent that (i) such property is exchanged for credit against the purchase price
of similar replacement property, or (ii) the proceeds of such Disposition are
reasonably promptly applied to the purchase price of such replacement property;
     (c) other Dispositions for fair market value; provided no Default or Event
of Default then exists or arises as a result thereof; and provided that if the
Disposition is for cash and a prepayment is required by Section 2.04(c)(i), the
Borrower shall make such prepayment in accordance with such Section;
     (d) Dispositions of property that is no longer commercially viable to
maintain or is obsolete, surplus or worn-out property; or
     (e) Dispositions permitted under Section 7.06.
     7.08 Restricted Payments; Distributions and Redemptions. Declare or make,
directly or indirectly, any Restricted Payment, or incur any obligation
(contingent or otherwise) to do so, except that (i) each Subsidiary may make
Restricted Payments to the Borrower and to Wholly-Owned Subsidiaries of the
Borrower and (ii) the Borrower may make Restricted Payments to QMLPGP and QELPGP
to maintain QMLPGP’s and QELPGP’s 2% general partner interest in QMLP and QELP,
respectively; provided, that at the time a Restricted Payment described in
clause (ii) above is made no Default or Event of Default exists or would result
therefrom.
Quest Resource
Credit Agreement

50



--------------------------------------------------------------------------------



 



     7.09 ERISA. At any time engage in a transaction which could be subject to
Section 4069 or 4212(c) of ERISA, or knowingly permit any Plan maintained by the
Borrower to: (a) engage in any non-exempt “prohibited transaction” (as defined
in Section 4975 of the Code); (b) fail to comply with ERISA or any other
applicable Laws; or (c) incur any material “accumulated funding deficiency” (as
defined in Section 302 of ERISA), which, with respect to each event listed
above, could be reasonably expected to have a Material Adverse Effect.
     7.10 Nature of Business; Risk Management. Engage in any line of business
substantially different from those lines of business conducted by the Borrower
and the QRC Subsidiaries on the Restatement Date or lines of business associated
with the acquisition of Oil and Gas Properties or the Midstream Business to be
Disposed of by the Borrower or any of the QRC Subsidiaries to QMLP or QELP for
development. Without the written approval of the Administrative Agent, neither
the Borrower nor any other Loan Party may materially change its risk management
policy.
     7.11 Transactions with Affiliates. Sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (i) transactions between or among the Borrower and any other
Loan Party not involving any other Affiliate, (ii) the transactions under the
agreements listed on Schedule 7.11, (iii) any Restricted Payment permitted by
Section 7.08, (iv) the PetroEdge Disposition and transactions in connection with
the PetroEdge Disposition so long as such transactions are on terms and
conditions not less favorable to the Borrower or such other Loan Party, as
applicable, than could be obtained on an arm’s length basis from unrelated third
parties and (v) in the ordinary course of business at prices and on terms and
conditions not less favorable to the Borrower or such other Loan Party, as
applicable, than could be obtained on an arm’s length basis from unrelated third
parties.
     7.12 Burdensome Agreements. Enter into any Contractual Obligation that
limits the ability of any Subsidiary to make Restricted Payments to the Borrower
or to otherwise transfer property to the Borrower; provided that (i) the
foregoing shall not apply to restrictions and conditions imposed by applicable
Law or by this Agreement, (ii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary that is to be sold and such sale is permitted hereunder,
and (iii) the foregoing shall not apply to restrictions and conditions contained
in the documentation evidencing any Indebtedness permitted hereunder.
Notwithstanding the foregoing, (i) documents governing a Capitalized Lease or a
purchase money Lien permitted by Sections 7.01(j) and (k) may prohibit other
Liens on the asset encumbered by such Lien.
     7.13 Use of Proceeds. Use the proceeds of any Term Loan for purposes other
than those permitted by Section 6.12, or use the proceeds of any Term Loan,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry margin stock (within the meaning of
Regulation U of the Board) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose.
     7.14 Material Agreements. Permit (a) any amendment to any Borrower
Organization Document or any Material Agreement, if such amendment could
reasonably be expected to (y) have a Material Adverse Effect on the ability of
the Borrower or any Guarantor to perform its obligations under the Loan
Documents to which it is a party or (z) otherwise materially adversely affect
the Lenders, or (b) any assignment of any Material Agreement if such assignment
could reasonably be expected to materially
Quest Resource
Credit Agreement

51



--------------------------------------------------------------------------------



 



adversely affect the Lenders or have a Material Adverse Effect on the ability of
the Borrower or any other Loan Party to perform its obligations under the Loan
Documents to which it is a party.
     7.15 Developmental Expenditures. Make capital expenditures for the
development of Oil and Gas Properties unless Borrower is in compliance with the
terms of this Agreement, including Section 2.06, and from no sources other than
(i) distributions paid to Borrower as a result of Borrower’s ownership interest
in QMLP and QELP, (ii) revenues derived by Borrower or any Loan Party from the
sale of Hydrocarbons from its Oil and Gas Properties and (iii) proceeds from any
Debt Offering and Equity Issuance remaining after application of Net Cash
Proceeds as required by Section 2.04.
     7.16 Material Acquisitions. Make or incur any obligation to make a Material
Acquisition without the prior written consent of the Required Lenders.
     7.17 Financial Covenants.
     (a) Interest Coverage Ratio. Permit the Interest Coverage Ratio at any
fiscal quarter-end, commencing with the quarter-ended September 30, 2008, to be
less than 2.5 to 1.0.
     (b) Leverage Ratio. Permit the Leverage Ratio at any fiscal quarter-end,
commencing with the quarter-ended September 30, 2008, to be greater than 2.0 to
1.0.
     (c) For the purposes of calculating Consolidated EBITDA (and Consolidated
Annualized EBITDA) for any period of four consecutive fiscal quarters (each, a
“Reference Period”) pursuant to any determination of the covenants set forth in
this Section 7.17 (which calculation shall, in all respects, be acceptable to,
and approved by the Administrative Agent), (i) if at any time after the first
day of such Reference Period the Borrower or any QRC Subsidiary shall have made
any Material Disposition, the Consolidated EBITDA (or Consolidated Annualized
EBITDA, if applicable) for such Reference Period shall be reduced by an amount
equal to the Consolidated EBITDA (if positive) (or Consolidated Annualized
EBITDA, if positive) attributable to the property that is the subject of such
Material Disposition for such Reference Period and (ii) if at any time after the
first day of such Reference Period the Borrower or any QRC Subsidiary shall have
made a Material Acquisition, Consolidated EBITDA (or Consolidated Annualized
EBITDA) for such Reference Period shall be calculated after giving pro forma
effect thereto as if such Material Acquisition occurred on the first day of such
Reference Period.
     (d) Except as otherwise indicated, the ratios set out above shall be
calculated at the end of each reporting period for which this Agreement requires
Borrower to deliver financial statements pursuant to Sections 6.01(a) and
6.01(b), using the results of the twelve-month period ending with that reporting
period, except as otherwise provided herein.
ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES
     8.01 Events of Default. Any of the following shall constitute an Event of
Default:
     (a) Non-Payment. The Borrower fails to pay (i) when and as required to be
paid herein, any amount of principal of any Term Loan or (ii) within three
Business Days after the same becomes due, any
Quest Resource
Credit Agreement

52



--------------------------------------------------------------------------------



 



interest on any Term Loan, any commitment or other fee due hereunder, or any
other amount payable hereunder or under any other Loan Document; or
     (b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in the L/C Terms and Conditions or any of
Section 6.03(a), 6.05 (with respect to the Borrower’s existence), 6.10, 6.12, or
Article VII; or
     (c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after the date notice has been given to the Borrower by
the Administrative Agent or a Lender; or
     (d) Representations and Warranties. Any representation or warranty made or
deemed made by the Borrower or any other Loan Party herein, in any other Loan
Document, or in any document delivered in connection herewith or therewith
proves to have been incorrect in any material respect when made or deemed made;
or
     (e) Cross-Default. (i) The Borrower, any Borrower Affiliate, QMLP or QELP
(A) fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Indebtedness
or Guaranty Obligation in respect of Indebtedness (other than Indebtedness under
Swap Contracts) having an aggregate principal amount (or, in the case of a
Capitalized Lease or a Synthetic Lease Obligation, Attributable Indebtedness)
(including undrawn or available amounts and including amounts owing to all
creditors under any combined or syndicated credit arrangement) of more than
(individually or collectively) $1,000,000, or (B) fails to observe or perform
any other agreement or condition relating to any such Indebtedness or Guaranty
Obligation in respect of Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, or to permit the holder
or holders of such Indebtedness, the lessor under such Synthetic Lease
Obligation or the beneficiary or beneficiaries of such Guaranty Obligation (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased or redeemed
(automatically or otherwise) prior to its stated maturity, or such Guaranty
Obligation to become payable or cash collateral in respect thereof to be
demanded; provided that this clause (e)(i)(B) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness; or (ii) (A) there occurs
under any Swap Contract an Early Termination Date (as defined in such Swap
Contract) resulting from any event of default under such Swap Contract as to
which the Borrower or any Borrower Affiliate is the Defaulting Party (as defined
in such Swap Contract) and the Swap Termination Value owed by the Borrower or
any Borrower Affiliate as a result thereof is greater than (individually or
collectively) $1,000,000, or (B) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from any
Termination Event (as so defined) under such Swap Contract as to which the
Borrower or any Borrower Affiliate is an Affected Party (as so defined) and the
Early Termination Amount owed by the Borrower and Borrower Affiliate as a result
thereof is greater than (individually or collectively) $1,000,000 and such
amount is not paid when due under such Swap Contract; or
     (f) Insolvency Proceedings, Etc. (i) The Borrower, any Borrower Affiliate,
QMLP or QELP institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver,
Quest Resource
Credit Agreement

53



--------------------------------------------------------------------------------



 



trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property or takes any action to
effect any of the foregoing; or (ii) any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or (iii) any proceeding under any
Debtor Relief Law relating to any such Person or to all or any part of its
property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or
     (g) Inability to Pay Debts; Attachment. (i) The Borrower, any Borrower
Affiliate, QMLP or QELP becomes unable or admits in writing its inability or
fails generally to pay its debts as they become due, or (ii) any writ or warrant
of attachment or execution or similar process is issued or levied against
property which is a material part of the property of the Borrower and the QRC
Subsidiaries taken as a whole, and is not released, vacated or fully bonded
within 45 days after its issue or levy; or
     (h) Judgments. There is entered against the Borrower or any other Loan
Party (i) a final non-appealable judgment or order for the payment of money in
an aggregate amount exceeding (individually or collectively) $1,000,000 (to the
extent not covered by third-party insurance as to which the insurer does not
dispute coverage), or (ii) any non-monetary final non-appealable judgment that
has or could reasonably be expected to have a Material Adverse Effect and, in
either case, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order and is not released, vacated or fully bonded within 60 days
after its attachment or levy; or (B) there is a period of 60 consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or
     (i) ERISA. (i) If the Borrower, any Borrower Affiliate or any of their
ERISA Affiliates maintains any Pension Plan or any Multiemployer Plan, an ERISA
Event occurs with respect to a Pension Plan or Multiemployer Plan which has
resulted or could reasonably be expected to result in liability of the Borrower
or any Borrower Affiliate under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $1,000,000,
or (ii) if there is any Multiemployer Plan, the Borrower, any Borrower Affiliate
or any ERISA Affiliate thereof fails to pay when due, after the expiration of
any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount in excess of $1,000,000; or
     (j) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than the agreement of all the
Lenders or termination of all Term Loan Commitments and satisfaction in full of
all the Obligations, ceases to be in full force and effect, or is declared by a
court of competent jurisdiction to be null and void, invalid or unenforceable in
any material respect; or any Loan Party denies that it has any or further
liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document; provided, however, that the foregoing
shall not apply to the Guaranty and other Collateral Documents of any Loan Party
that is Disposed of by the Borrower in accordance with the provisions of this
Agreement; or
     (k) Change of Control. There occurs any Change of Control; or
     (l) Dissolution. The Borrower or any other Loan Party shall dissolve,
liquidate, or otherwise terminate its existence, except as permitted in
Section 7.06; or
Quest Resource
Credit Agreement

54



--------------------------------------------------------------------------------



 



     (m) Material Agreements. (i) Termination of any Material Agreement, or any
material provision of any of the foregoing if such termination could reasonably
be expected to have a Material Adverse Effect and such agreement or provision is
not replaced (prior to such cessation) in a manner satisfactory to the
Administrative Agent; or (ii) default by any Person in the performance or
observance of any material term of any Material Agreement which is not cured
within the applicable cure period specified in such Material Agreement, if such
default could reasonably be expected to have a Material Adverse Effect;
     (n) Collateral; Impairment of Security, etc. (i) Any provision of any Loan
Document shall for any reason cease to be valid and binding on or enforceable
against a Loan Party or any Loan Party shall so state in writing or bring an
action to limit its obligations or liabilities thereunder; or (ii) any
Collateral Document shall for any reason (other than pursuant to the terms
thereof) cease to create a valid security interest in the Collateral purported
to be covered thereby or such security interest shall for any reason (other than
as permitted herein or in any Collateral Document) cease to be a perfected and
first priority security interest subject to Permitted Liens; provided, however,
that the foregoing shall not apply to the Guaranty and other Collateral
Documents of any Loan Party that is Disposed of by the Borrower in accordance
with the provisions of this Agreement; or
     (o) Collateral Deficiency. Any Collateral Deficiency is not cured within
the time limit specified in Section 2.04(b).
     8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders:
     (a) declare the Term Loan Principal Debt, all interest accrued and unpaid
thereon, and all other amounts owing or payable hereunder or under any other
Loan Document to be immediately due and payable, without presentment, demand,
protest, notice of intent to accelerate, notice of acceleration or other notice
of any kind, all of which are hereby expressly waived by the Borrower;
     (b) sweep 100% of the Borrower’s and its Subsidiaries (excluding Excluded
Subsidiaries’) cash flow to repay Borrower’s Obligations under the Loan
Documents.
     (c) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;
provided, however, that upon the occurrence of any event specified in subsection
(f) of Section 8.01, the Term Loan Principal Debt and all interest and other
amounts as aforesaid shall automatically become due and payable.
     8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Term Loans have automatically become immediately due
and payable, any amounts received on account of the Obligations shall be applied
by the Administrative Agent as set forth in Section 2.11(d).
ARTICLE IX.
ADMINISTRATIVE AGENT
Quest Resource
Credit Agreement

55



--------------------------------------------------------------------------------



 



     9.01 Appointment and Authorization of Agents; Lender Hedging Agreements.
(a) Each Lender hereby irrevocably (subject to Section 9.10) appoints,
designates and authorizes the Administrative Agent to take such action on its
behalf under the provisions of this Agreement and each other Loan Document and
to exercise such powers and perform such duties as are expressly delegated to it
by the terms of this Agreement or any other Loan Document, together with such
powers as are reasonably incidental thereto. Notwithstanding any provision to
the contrary contained elsewhere herein or in any other Loan Document, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, nor shall the Administrative Agent have or be deemed
to have any fiduciary relationship with any Lender or Participant, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent. Without limiting the
generality of the foregoing sentence, the use of the term “agent” herein and in
the other Loan Documents with reference to the Administrative Agent or
Collateral Agent is not intended to connote any fiduciary or other implied (or
express) obligations arising under agency doctrine of any applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.
     (b) To the extent any Lender or any Affiliate of a Lender is a party to a
Lender Hedging Agreement and accepts the benefits of the Liens in the Collateral
arising pursuant to the Collateral Documents, such Lender (for itself and on
behalf of any such Affiliates) shall be deemed (i) to appoint the Administrative
Agent and Collateral Agent, as its nominee and agent, to act for and on behalf
of such Lender or Affiliate thereof in connection with the Collateral Documents
and (ii) to be bound by the terms of this Article IX.
     9.02 Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement or any other Loan Document by or through agents
(including the Collateral Agent), employees or attorneys-in-fact and shall be
entitled to advice of counsel and other consultants or experts concerning all
matters pertaining to such duties. Neither the Administrative Agent nor
Collateral Agent shall be responsible for the negligence or misconduct of any
agent or attorney-in-fact that it selects in the absence of gross negligence or
willful misconduct.
     9.03 Default; Collateral. (a) Upon the occurrence and continuance of a
Default or Event of Default, the Lenders agree to promptly confer in order that
Required Lenders or the Lenders, as the case may be, may agree upon a course of
action for the enforcement of the rights of the Lenders; and the Administrative
Agent shall be entitled to refrain from taking any action (without incurring any
liability to any Person for so refraining) unless and until the Administrative
Agent shall have received instructions from Required Lenders. All rights of
action under the Loan Documents and all right to the Collateral, if any,
hereunder may be enforced by the Administrative Agent (or Collateral Agent) and
any suit or proceeding instituted by the Administrative Agent (or Collateral
Agent) in furtherance of such enforcement shall be brought in its name as the
Administrative Agent (or Collateral Agent) without the necessity of joining as
plaintiffs or defendants any other Lender, and the recovery of any judgment
shall be for the benefit of the Lenders (and, with respect to Lender Hedging
Agreements, Affiliates, if applicable) subject to the expenses of the
Administrative Agent and Collateral Agent. In actions with respect to any
property of the Borrower or any other Obligor, the Administrative Agent (and the
Collateral Agent) is acting for the ratable benefit of each Lender (and, with
respect to Lender Hedging Agreement, Affiliates, if applicable). Any and all
agreements to subordinate (whether made heretofore or hereafter) other
indebtedness or obligations of Borrower to the Obligations shall be construed as
being for
Quest Resource
Credit Agreement

56



--------------------------------------------------------------------------------



 



the ratable benefit of each Lender (and, with respect to Lender Hedging
Agreement, Affiliates, if applicable).
     (b) Each Lender authorizes and directs the Administrative Agent and the
Collateral Agent to enter into the Collateral Documents on behalf of and for the
benefit of the Lenders (and, with respect to Lender Hedging Agreements,
Affiliates, if applicable)(or if previously entered into, hereby ratifies the
Administrative Agent’s and Collateral Agent’s previously entering into such
agreements and Collateral Documents).
     (c) Except to the extent unanimity (or other percentage set forth in
Section 10.01) is required hereunder, each Lender agrees that any action taken
by the Required Lenders in accordance with the provisions of the Loan Documents,
and the exercise by the Required Lenders of the power set forth herein or
therein, together with such other powers as are reasonably incidental thereto,
shall be authorized and binding upon all of the Lenders.
     (d) The Administrative Agent and Collateral Agent are each hereby
authorized on behalf of the Lenders, without the necessity of any notice to or
further consent from any Lender, from time to time to take any action with
respect to any Collateral or Collateral Documents which may be necessary to
perfect and maintain perfected the Liens upon the Collateral granted pursuant to
the Collateral Documents.
     (e) Neither the Administrative Agent nor the Collateral Agent shall have
any obligation whatsoever to any Lender or to any other Person to assure that
the Collateral exists or is owned by any Obligor or is cared for, protected, or
insured or has been encumbered or that the Liens granted to the Administrative
Agent and/or Collateral Agent herein or pursuant thereto have been properly or
sufficiently or lawfully created, perfected, protected, or enforced, or are
entitled to any particular priority, or to exercise at all or in any particular
manner or under any duty of care, disclosure, or fidelity, or to continue
exercising, any of the Rights granted or available to the Administrative Agent
or Collateral Agent in this Section 9.03 or in any of the Collateral Documents;
it being understood and agreed that in respect of the Collateral, or any act,
omission, or event related thereto, the Administrative Agent may act in any
manner it may deem appropriate, in its sole discretion, given the Administrative
Agent’s own interest in the Collateral as one of the Lenders and that the
Administrative Agent shall have no duty or liability whatsoever to any Lender,
other than to act without gross negligence or willful misconduct and the same
shall apply to the Collateral Agent so long as the Administrative Agent is also
the Collateral Agent.
     (f) The Lenders hereby irrevocably authorize the Administrative Agent
and/or Collateral Agent, at its option and in its discretion, to release any
Lien granted to or held by the Administrative Agent or Collateral Agent upon any
Collateral: (i) constituting property in which no Obligor owned an interest at
the time the Lien was granted or at any time thereafter; (ii) constituting
property leased or granted to an Obligor under a lease, easement or right-of-way
which has expired or been terminated in a transaction permitted under the Loan
Document or is about to expire and which has not been, and is not intended by
such Obligor to be, renewed; and (iii) consisting of an instrument evidencing
Indebtedness pledged to the Administrative Agent or Collateral Agent (for the
benefit of the Lenders), if the Indebtedness evidenced thereby has been paid in
full. In addition, the Lenders irrevocably authorize the Administrative Agent
and Collateral Agent to release Liens upon Collateral as contemplated in
Section 10.01(c) or (d), or if approved, authorized, or ratified in writing by
the requisite Lenders. Upon request by the Administrative Agent (or Collateral
Agent) at any time, the Lenders will confirm in writing the
Quest Resource
Credit Agreement

57



--------------------------------------------------------------------------------



 



Administrative Agent’s (or Collateral Agent’s) authority to release particular
types or items of Collateral pursuant to this Section 9.03.
     (g) In furtherance of the authorizations set forth in this Section 9.03,
each Lender hereby irrevocably appoints the Administrative Agent and Collateral
Agent its attorney-in-fact, with full power of substitution, for and on behalf
of and in the name of each such Lender (i) to enter into Collateral Documents
(including, without limitation, any appointments of substitute trustees under
any Collateral Documents), (ii) to take action with respect to the Collateral
and Collateral Documents to perfect, maintain, and preserve Lenders’ Liens, and
(iii) to execute instruments of release or to take other action necessary to
release Liens upon any Collateral to the extent authorized in paragraph
(f) hereof. This power of attorney shall be liberally, not restrictively,
construed so as to give the greatest latitude to the Administrative Agent’s and
the Collateral Agent’s power, as attorney, relative to the Collateral matters
described in this Section 9.03. The powers and authorities herein conferred on
the Administrative Agent and Collateral Agent may be exercised by the
Administrative Agent or Collateral Agent through any Person who, at the time of
the execution of a particular instrument, is an officer of the Administrative
Agent or Collateral Agent (or any Person acting on behalf of the Administrative
Agent or Collateral Agent pursuant to a valid power of attorney). The power of
attorney conferred by this Section 9.03(g) to the Administrative Agent and
Collateral Agent is granted for valuable consideration and is coupled with an
interest and is irrevocable so long as the Obligations, or any part thereof,
shall remain unpaid or the Lenders have any Term Loan Commitment hereunder.
     9.04 Liability of Agents. No Agent-Related Person shall (a) be liable for
any action taken or omitted to be taken by any of them under or in connection
with this Agreement or any other Loan Document or the transactions contemplated
hereby (except for its own gross negligence or willful misconduct in connection
with its duties expressly set forth herein), or (b) be responsible in any manner
to any Lender or Participant for any recital, statement, representation or
warranty made by any Loan Party or any officer thereof, contained herein or in
any other Loan Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by Administrative Agent or
Collateral Agent under or in connection with, this Agreement or any other Loan
Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for the creation,
perfection or priority of any Liens purported to be created by any of the Loan
Documents, or the validity, genuineness, enforceability, existence, value or
sufficiency of any collateral security, or to make any inquiry respecting the
performance by the Borrower of its obligations hereunder or under any other Loan
Document, or for any failure of any Loan Party or any other party to any Loan
Document to perform its obligations hereunder or thereunder. No Agent-Related
Person shall be under any obligation to any Lender or Participant to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the properties, books or records of any Loan Party or any Affiliate
thereof.
     9.05 Reliance by Administrative Agent. (a) The Administrative Agent shall
be entitled to rely, and shall be fully protected in relying, upon any writing,
communication, signature, resolution, representation, notice, consent,
certificate, affidavit, letter, facsimile, electronic mail message or telephone
message, statement or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons, and upon advice and statements of legal counsel (including counsel
to any Loan Party), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under any Loan Document unless it shall
first receive such advice or concurrence of the Required Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
Quest Resource
Credit Agreement

58



--------------------------------------------------------------------------------



 



satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any other Loan Document in
accordance with a request or consent of the Required Lenders or all the Lenders,
if required hereunder, and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and Participants. Where
this Agreement expressly permits or prohibits an action unless the Required
Lenders otherwise determine, the Administrative Agent shall, and in all other
instances, the Administrative Agent may, but shall not be required to, initiate
any solicitation for the consent or a vote of the Lenders.
     (b) For purposes of determining compliance with the conditions specified in
Section 4.01, each Lender that has funded its Pro Rata Share of the Borrowing(s)
on the Restatement Date (or, if there is no Borrowing made on such date, each
Lender other than Lenders who gave written objection to the Administrative Agent
prior to such date) shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter either sent by the
Administrative Agent to such Lender for consent, approval, acceptance or
satisfaction, or required hereunder to be consented to or approved by or
acceptable or satisfactory to a Lender.
     9.06 Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default,
except with respect to defaults in the payment of principal, interest and fees
required to be paid to the Administrative Agent for the account of the Lenders,
unless the Administrative Agent shall have received written notice from a Lender
or the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” The
Administrative Agent will notify the Lenders of its receipt of any such notice.
The Administrative Agent shall take such action with respect to such Default or
Event of Default as may be directed by the Required Lenders in accordance with
Article VIII; provided, however, that unless and until the Administrative Agent
has received any such direction, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable or in the best
interest of the Lenders.
     9.07 Credit Decision; Disclosure of Information by Administrative Agent.
Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by the Administrative Agent
hereafter taken, including any consent to and acceptance of any assignment or
review of the affairs of any Loan Party or any Affiliate thereof, shall be
deemed to constitute any representation or warranty by any Agent-Related Person
to any Lender as to any matter, including whether Agent-Related Persons have
disclosed material information in their possession. Each Lender represents to
the Administrative Agent that it has, independently and without reliance upon
any Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their respective Subsidiaries, and all
applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Borrower hereunder. Each Lender also represents that it
will, independently and without reliance upon any Agent-Related Person and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and the other Loan Parties. Except for notices,
reports and other documents expressly required
Quest Resource
Credit Agreement

59



--------------------------------------------------------------------------------



 



to be furnished to the Lenders by the Administrative Agent herein, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of any
of the Loan Parties or any of their respective Affiliates which may come into
the possession of any Agent Related Person.
     9.08 Indemnification of Agents. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand
each Agent-Related Person (to the extent not reimbursed by or on behalf of any
Loan Party and without limiting the obligation of any Loan Party to do so), pro
rata, and hold harmless each Agent-Related Person from and against any and all
Indemnified Liabilities incurred by it; provided, however, that no Lender shall
be liable for the payment to any Agent-Related Person of any portion of such
Indemnified Liabilities to the extent determined in a final, nonappealable
judgment by a court of competent jurisdiction to have been caused primarily by
such Agent-Related Person’s own gross negligence or willful misconduct;
provided, however, it being agreed by all Lenders that no action taken in
accordance with the directions of the Required Lenders shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Section.
Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Attorney Costs and costs and expenses in
connection with the use of Intralinks, Inc. or other similar information
transmission systems in connection with this Agreement) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein, to the extent that the
Administrative Agent is not reimbursed for such expenses by or on behalf of the
Borrower. The undertaking in this Section shall survive termination of the Term
Loan Commitments, the payment of all Obligations hereunder and the resignation
or replacement of the Administrative Agent.
     9.09 Administrative Agent in its Individual Capacity. Royal Bank of Canada
and its Affiliates may make loans to, accept deposits from, acquire equity
interests in and generally engage in any kind of banking, trust, financial
advisory, underwriting or other business with each of the Loan Parties and their
respective Affiliates as though Royal Bank of Canada were not the Administrative
Agent, Collateral Agent hereunder and without notice to or consent of the
Lenders. The Lenders acknowledge that, pursuant to such activities, Royal Bank
of Canada or its Affiliates may receive information regarding any Loan Party or
its Affiliates (including information that may be subject to confidentiality
obligations in favor of such Loan Party or such Affiliate) and acknowledge that
the Administrative Agent shall be under no obligation to provide such
information to them. With respect to its Term Loans, Royal Bank of Canada shall
have the same rights and powers under this Agreement as any other Lender and may
exercise such rights and powers as though it were not the Administrative Agent,
Collateral Agent, and the terms “Lender” and “Lenders” include Royal Bank of
Canada in its individual capacity.
     9.10 Successor Administrative Agent and Collateral Agent.
     (a) The Administrative Agent may resign as Administrative Agent and
Collateral Agent upon 30 days’ notice to the Lenders with a copy of such notice
to the Borrower. If the Administrative Agent resigns under this Agreement, the
Required Lenders shall appoint from among the Lenders a successor administrative
agent and collateral agent for the Lenders which successor administrative agent
shall be consented to by the Borrower at all times other than during the
existence of an Event of Default
Quest Resource
Credit Agreement

60



--------------------------------------------------------------------------------



 



(which consent of the Borrower shall not be unreasonably withheld, conditioned
or delayed). If no successor administrative agent is appointed prior to the
effective date of the resignation of the Administrative Agent, the
Administrative Agent may appoint, after consulting with the Lenders and the
Borrower, a successor administrative agent from among the Lenders who shall also
succeed to the role of successor collateral agent. Upon the acceptance of its
appointment as successor administrative agent hereunder, such successor
administrative agent shall succeed to all the rights, powers and duties of the
retiring Administrative Agent and the term “Administrative Agent” shall mean
such successor administrative agent and the retiring Administrative Agent’s
appointment, powers and duties as Administrative Agent shall be terminated.
After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Article IX and Sections 10.04 and
10.13 shall inure to its benefit as to any actions taken or omitted to be taken
by it while it was Administrative Agent under this Agreement. If no successor
administrative agent has accepted appointment as Administrative Agent by the
date which is 30 days following a retiring Administrative Agent’s notice of
resignation, the retiring Administrative Agent’s resignation shall nevertheless
thereupon become effective and the Lenders shall perform all of the duties of
the Administrative Agent and Collateral Agent hereunder until such time, if any,
as the Required Lenders appoint a successor agent as provided for above.
     (b) The Collateral Agent may resign as Collateral Agent upon 30 days’
notice to the Administrative Agent with a copy of such notice to the Borrower.
If the Collateral Agent resigns under this Agreement, the Administrative Agent
shall designate a successor collateral agent. Upon the acceptance of its
appointment as successor collateral agent hereunder, such successor collateral
agent shall succeed to all the rights, powers and duties of the retiring
Collateral Agent and the term “Collateral Agent” shall mean such successor
collateral agent and the retiring Collateral Agent’s appointment, powers and
duties as Collateral Agent shall be terminated. After any retiring Collateral
Agent’s resignation hereunder as Collateral Agent, the provisions of this
Article IX and Sections 10.04 and 10.13 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Collateral Agent under
this Agreement.
     9.11 Other Agents; Arrangers. None of the Lenders or other Persons
identified on the facing page or signature pages of this Agreement as a
“syndication agent,” as a “documentation agent,” any other type of agent (other
than the Administrative Agent and Collateral Agent), “arranger,” or “bookrunner”
shall have any right, power, obligation, liability, responsibility or duty under
this Agreement other than those applicable to all Lenders as such. Without
limiting the foregoing, none of the Lenders so identified shall have or be
deemed to have any fiduciary relationship with any Lender. Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders so
identified in deciding to enter into this Agreement or in taking or not taking
action hereunder.
     9.12 Administrative Agent May File Proofs of Claim. In case of the pendency
of any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Loan Party, the Administrative Agent (irrespective of whether the Term Loan
Principal Debt shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise
     (i) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Term Loans and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and
Quest Resource
Credit Agreement

61



--------------------------------------------------------------------------------



 



advances of the Lenders and the Administrative Agent and their respective agents
and counsel and all other amounts due the Lenders and the Administrative Agent
under Sections 2.08, 10.04 and 10.05) allowed in such judicial proceeding; and
     (ii) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.08, 10.04 and 10.05.
     Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender any
plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
     9.13 Hedging Agreements. To the extent any Affiliate of a Lender is a party
to a Swap Contract with the Borrower or any Loan Party and thereby becomes a
beneficiary of the Liens pursuant to the Collateral Document, such Affiliate of
a Lender shall be deemed to appoint the Administrative Agent and Collateral
Agent its nominee and agent to act for and on behalf of such Affiliate in
connection with the Collateral Documents and to be bound by the terms of this
Article IX, Section 10.01(e) and the last sentence of Section 2.13.
ARTICLE X.
MISCELLANEOUS
     10.01 Amendments, Release of Collateral, Etc. (a) No amendment or waiver of
any provision of this Agreement or any other Loan Document, and no consent to
any departure by the Borrower or any other Loan Party therefrom, shall be
effective unless in writing signed by the Required Lenders and the Borrower or
the applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall, unless in writing and
signed by each of the Lenders directly affected thereby and by the Borrower (in
the case of the Borrower, only if no Event of Default has occurred and is
continuing), and acknowledged by the Administrative Agent, do any of the
following:
     (i) extend or increase the Term Loan Commitment of any Lender (or reinstate
any Term Loan Commitment terminated pursuant to Section 8.02);
     (ii) extend the Maturity Date or extend, postpone or delay any date fixed
by this Agreement or any other Loan Document for any payment or mandatory
prepayment of principal, interest, fees or other amounts due to the Lenders (or
any of them) hereunder or under any other Loan Document;
     (iii) reduce the principal of, or the rate of interest specified herein on,
any Term Loan or (subject to clause (ii) of the proviso below) any fees or other
amounts payable hereunder or
Quest Resource
Credit Agreement

62



--------------------------------------------------------------------------------



 



under any other Loan Document; provided, however, that only the consent of the
Required Lenders shall be necessary to (A) amend the definition of “Default
Rate” or to waive any obligation of the Borrower to pay interest at the Default
Rate or (B) to amend any financial covenant hereunder (or any defined term used
therein) even if the effect of such amendment would be to reduce the rate of
interest on any Term Loan or to reduce any fee payable hereunder;
     (iv) change the amount of the Aggregate Term Loan Commitment or of the
aggregate unpaid Term Loan Principal Debt which is set forth in the definition
of “Required Lenders”;
     (v) change the Pro Rata Share of any Lender;
     (vi) release a material amount of Collateral or release any Guarantor from
a Guaranty (except in connection with a Disposition permitted under Section 7.07
or as otherwise permitted under this Section 10.01); or
     (vii) amend this Section, or Section 2.04(b) or 2.12, or any provision
herein providing for unanimous consent or other action by all the Lenders;
and, provided further: (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Required
Lenders or all the Lenders, as the case may be, affect the rights or duties of
the Administrative Agent under this Agreement or any other Loan Document; and
(ii) the Agent/Arranger Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
     (b) Any amendment to any Loan Document which purports to (i) decrease the
amount of any mandatory prepayment or (ii) change this Section 10.01(b), must be
by an instrument in writing executed by Borrower, the Administrative Agent, and
the Required Lenders.
     (c) Upon any sale, transfer, or Disposition of Collateral which is
permitted pursuant to the Loan Documents, and upon 5 Business Days’ prior
written request by the Borrower (which request must be accompanied by (i) true
and correct copies of all material documents of transfer or Disposition,
including any contract of sale, (ii) a preliminary closing statement and
instructions to the title company, if any, (iii) all requested release
instruments in form and substance satisfactory to the Administrative Agent and
(iv) if required, written consent of the requisite Lenders), the Administrative
Agent and/or Collateral Agent shall (and is hereby irrevocably authorized by the
Lenders to) execute such documents as may be necessary to evidence the release
of Liens granted to the Administrative Agent and/or Collateral Agent for the
benefit of the Secured Parties pursuant hereto in such Collateral. Neither the
Administrative Agent nor the Collateral Agent shall be required to execute any
release instruments on terms which, in the Administrative Agent’s (or Collateral
Agent’s) opinion, would expose the Administrative Agent or Collateral Agent to
liability or create any obligation or entail any consequence other than the
release of Liens without recourse or warranty. No such release shall impair the
Administrative Agent’s and/or Collateral Agent’s Lien on the proceeds of sale of
such Collateral.
     (d) If all outstanding Term Loans and other Obligations (other than
contingent indemnity obligations) have been indefeasibly paid in full, and,
subject to Section 10.01(e) all Lender Hedging Agreement have terminated, the
Administrative Agent agrees to, and the Lenders hereby instruct the
Administrative Agent and Collateral Agent to, at the Borrower’s expense, execute
and authorize such releases of the Collateral Documents as the Borrower shall
reasonably request and this Agreement shall be deemed terminated except that
such termination shall not relieve the Borrower of any obligation to
Quest Resource
Credit Agreement

63



--------------------------------------------------------------------------------



 



make any payments to the Administrative Agent or any Lender required by any Loan
Document to the extent accruing, or relating to an event occurring, prior to
such termination.
     (e) Notwithstanding any provision herein to the contrary, if the Term Loan
Commitments have been terminated, and the only outstanding Obligations are
amounts owed pursuant to one or more Lender Hedging Agreements, the
Administrative Agent and/or Collateral Agent will, and is hereby authorized to,
(A) release the Liens created under the Loan Documents and (B) release all
Guaranties of the Guarantors; provided, that contemporaneously with such
release, (i) the Borrower (and, if applicable, any Loan Party that is a party to
such Lender Hedging Agreements) (A) executes a margin agreement in form and
substance acceptable to such Lender(s) (or its Affiliates) that are parties to
such Lender Hedging Agreements (the “Lender Counterparties”) and (B), if
required, provides collateral in the form of cash or a letter of credit having
an aggregate value acceptable to such Lender Counterparties, and (ii) if such
Lender Hedging Agreement is executed by a Loan Party and the Borrower is not
party thereto, the Borrower executes a guaranty covering such Loan Party’s
obligations thereunder, such guaranty to be in form and substance satisfactory
to the Lender Counterparties. Any release under this Section 10.01(e) must be in
writing and signed by the Administrative Agent.
     10.02 Notices and Other Communications; Facsimile Copies.
     (a) General. Unless otherwise expressly provided herein, all notices and
other communications provided for hereunder and under the other Loan Documents
shall be in writing (including by facsimile transmission) and mailed, faxed or
delivered, to the address, facsimile number or (subject to subsection (c) below)
electronic mail address specified for notices on Schedule 10.02 (for the
Borrower, any Guarantor and the Administrative Agent) or on the Administrative
Details Form (for the other Lenders); or, in the case of the Borrower, the
Guarantors, the Administrative Agent, to such other address as shall be
designated by such party in a notice to the other parties, and in the case of
any other party, to such other address as shall be designated by such party in a
notice to the Borrower and the Administrative Agent. All such notices and other
communications shall be deemed to be given or made upon the earlier to occur of
(i) actual receipt by the intended recipient and (ii) (A) if delivered by hand
or by courier, when signed for by the intended recipient; (B) if delivered by
mail, four Business Days after deposit in the mails, postage prepaid; (C) if
delivered by facsimile, when sent and receipt has been confirmed by telephone;
and (D) if delivered by electronic mail (which form of delivery is subject to
the provisions of subsection (c) below), when delivered; provided, however, that
notices and other communications to the Administrative Agent pursuant to
Article II shall not be effective until actually received by such Person. Any
notice or other communication permitted to be given, made or confirmed by
telephone hereunder shall be given, made or confirmed by means of a telephone
call to the intended recipient at the number specified in accordance with this
Section, it being understood and agreed that a voicemail message shall in no
event be effective as a notice, communication or confirmation hereunder.
     (b) Effectiveness of Facsimile Documents and Signatures. Loan Documents may
be transmitted and/or signed by facsimile. The effectiveness of any such
documents and signatures shall, subject to applicable Law, have the same force
and effect as manually-signed originals and shall be binding on all Loan
Parties, the Administrative Agent and the Lenders. The Administrative Agent may
also require that any such documents and signatures be confirmed by a
manually-signed original thereof; provided, however, that the failure to request
or deliver the same shall not limit the effectiveness of any facsimile document
or signature.
Quest Resource
Credit Agreement

64



--------------------------------------------------------------------------------



 



     (c) Limited Use of Electronic Mail. Electronic mail and internet and
intranet websites may be used only to distribute routine communications, such as
financial statements and other information, and to distribute Loan Documents for
execution by the parties thereto, and shall not be recognized hereunder for any
other purpose.
     (d) Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic Borrowing Notices) purportedly given by or on behalf of the Borrower
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify each
Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower. All telephonic notices to and
other communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
     10.03 No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein or therein provided are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.
     10.04 Attorney Costs; Expenses and Taxes. The Borrower agrees (a) to pay or
reimburse the Administrative Agent and Arranger for all reasonable costs and
expenses incurred in connection with the development, preparation, negotiation,
syndication, administration and execution of this Agreement and the other Loan
Documents, including the filing, recording, refiling or rerecording of any
mortgage, any pledge agreement and any Security Agreement and/or any Uniform
Commercial Code financing statements relating thereto and all amendments,
supplements and modifications to any thereof and any and all other documents or
instruments of further assurance required to be filed or recorded or refiled or
rerecorded by the terms hereof or of any mortgage, any pledge agreement or any
security agreement, and any amendment, waiver, consent or other modification of
the provisions hereof and thereof (whether or not the transactions contemplated
hereby or thereby are consummated), and the consummation and administration of
the transactions contemplated hereby and thereby, including all Attorney Costs
and reasonable costs and expenses in connection with the use of Intralinks, Inc.
or other similar information transmission systems in connection with this
Agreement, and (b) to pay or reimburse the Administrative Agent and each Lender
for all costs and expenses incurred in connection with the enforcement,
attempted enforcement, or preservation of any rights or remedies under this
Agreement or the other Loan Documents (including all such costs and expenses
incurred during any workout or restructuring in respect of the Obligations and
during any legal proceeding, including any proceeding under any Debtor Relief
Law), including all Attorney Costs. The foregoing costs and expenses shall
include all search, filing, recording, title insurance and appraisal charges and
fees and taxes related thereto, and other out-of-pocket expenses incurred by the
Administrative Agent and the cost of independent public accountants and other
outside experts retained by the Administrative Agent or any Lender. The
agreements in this Section shall survive the termination of the Aggregate Term
Loan Commitment and repayment of all the other Obligations.
Quest Resource
Credit Agreement

65



--------------------------------------------------------------------------------



 



     10.05 Indemnification. Whether or not the transactions contemplated hereby
are consummated, each of the Borrower and each Guarantor (by execution of a
Guaranty), jointly and severally, agrees to indemnify, save and hold harmless
each Agent-Related Person, the Administrative Agent, the Collateral Agent, the
Arranger, each Lender and their respective Affiliates, directors, officers,
employees, counsel, agents and attorneys-in-fact (collectively the
“Indemnitees”) from and against: (a) any and all claims, demands, actions or
causes of action that are asserted against any Indemnitee by any Person (other
than the Administrative Agent or any Lender) relating directly or indirectly to
a claim, demand, action or cause of action that such Person asserts or may
assert against any Loan Party, any Affiliate of any Loan Party or any of their
respective officers or directors, arising out of or relating to, the Loan
Documents, the Aggregate Term Loan Commitment, the use or contemplated use of
the proceeds of any Term Loans, or the relationship of any Loan Party, the
Administrative Agent, the Collateral Agent, the Lenders under this Agreement or
any other Loan Document; (b) any and all claims, demands, actions or causes of
action that may at any time (including at any time following repayment of the
Obligations and the resignation of the Administrative Agent or the replacement
of any Lender) be asserted or imposed against any Indemnitee by any Person or by
the Borrower or any other Loan Party, arising out of or relating to, the Loan
Documents, the Term Loan Commitments, the use or contemplated use of the
proceeds of any Term Loans, or the relationship of any Loan Party, the
Administrative Agent, the Collateral Agent, the Lenders under this Agreement or
any other Loan Document; (c) without limiting the foregoing, any and all claims,
demands, actions or causes of action, judgments and orders, penalties and fines
that are asserted or imposed against any Indemnitee, (i) under the application
of any Environmental Law applicable to the Borrower or any of its Subsidiaries
or any of their properties or assets, including the treatment or disposal of
Hazardous Substances on any of their properties or assets, (ii) as a result of
the breach or non-compliance by the Borrower or any of the QRC Subsidiaries with
any Environmental Law applicable to the Borrower or any of the QRC Subsidiaries,
(iii) due to past ownership by the Borrower or any of the QRC Subsidiaries of
any of their properties or assets or past activity on any of their properties or
assets which, though lawful and fully permissible at the time, could result in
present liability, (iv) due to the presence, use, storage, treatment or disposal
of Hazardous Substances on or under, or the escape, seepage, leakage, spillage,
discharge, emission or Release from, any of the properties owned or operated by
the Borrower or any of its Subsidiaries (including any liability asserted or
arising under any Environmental Law), regardless of whether caused by, or within
the control of, the Borrower or any of its Subsidiaries, or (v) due to any other
environmental, health or safety condition in connection with the Loan Documents;
(d) any administrative or investigative proceeding by any Governmental Authority
arising out of or related to a claim, demand, action or cause of action
described in subsection (a), (b) or (c) above; and (e) any and all liabilities
(including liabilities under indemnities), losses, costs, damages or expenses
(including Attorney Costs and settlement costs) that any Indemnitee suffers or
incurs as a result of the assertion of any foregoing claim, demand, action,
cause of action or proceeding, or as a result of the preparation of any defense
in connection with any foregoing claim, demand, action, cause of action or
proceeding, in all cases, WHETHER OR NOT ARISING OUT OF THE STRICT LIABILITY OR
NEGLIGENCE OF AN INDEMNITEE, and whether or not an Indemnitee is a party to such
claim, demand, action, cause of action or proceeding (all the foregoing,
collectively, the “Indemnified Liabilities”); provided that such indemnity shall
not, as to any Indemnitees, be available to the extent that such liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses or disbursements are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee. The agreements in this
Section shall survive and continue for the benefit of the Indemnitees at all
times after the Borrower’s acceptance of the Lenders’ Term Loan Commitments
under this Agreement, whether or not the Restatement Date shall occur and shall
survive the termination of the Term Loan Commitments and repayment of all the
other Obligations.
Quest Resource
Credit Agreement

66



--------------------------------------------------------------------------------



 



     10.06 Payments Set Aside. To the extent that the Borrower makes a payment
to the Administrative Agent or any Lender, or the Administrative Agent or any
Lender exercises its right of setoff, and such payment or the proceeds of such
set-off or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Lender severally agrees to pay to the Administrative Agent upon demand
its applicable share of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect.
     10.07 Successors and Assigns.
     (a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
     (b) Any Lender may at any time assign to one or more Eligible Assignees all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Term Loan Commitment and the Term Loans at the time owing to
it):
     except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Term Loan Commitment and the Term Loans at the time owing to
it or in the case of an assignment to a Lender or an Affiliate of a Lender or an
Approved Fund with respect to a Lender, the aggregate amount of the outstanding
Term Loan Principal Debt of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date) shall not be
less than $1,000,000, unless each of the Administrative Agent and, so long as no
Event of Default has occurred and is continuing, the Borrower otherwise consents
(Borrower’s consent not to be unreasonably withheld, conditioned or delayed);
     (i) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Term Loan Commitment assigned;
Quest Resource
Credit Agreement

67



--------------------------------------------------------------------------------



 



     (ii) any assignment of a Term Loan Commitment must be approved by the
Administrative Agent unless the Person that is the proposed assignee is itself a
Lender (whether or not the proposed assignee would otherwise qualify as an
Eligible Assignee); and
     (iii) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, and the Eligible Assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative Details
Form.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.07, 10.04 and 10.05 with respect to
facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this Section.
     (c) The Administrative Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Term Loan Commitment of, and principal amounts
of the Term Loans owing to, each Lender pursuant to the terms hereof from time
to time (the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
     (d) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Term Loan Commitment and/or the Term Loans owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrower, the Administrative
Agent and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that would (i) postpone any date upon
which any payment of money is scheduled to be paid to such Participant,
(ii) reduce the principal, interest,
Quest Resource
Credit Agreement

68



--------------------------------------------------------------------------------



 



fees or other amounts payable to such Participant, or (iii) release any
Guarantor from its Guaranty. Subject to subsection (e) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section;
provided said Participant agrees to be subject to Sections 3.08 and 10.15 as
though it were a Lender. To the extent permitted by Law, each Participant also
shall be entitled to the benefits of Section 10.09 as though it were a Lender;
provided such Participant agrees to be subject to Section 2.12 as though it were
a Lender.
     (e) A Participant shall not be entitled to receive any greater payment
under Section 3.01 or 3.04 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 3.01 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 3.01 as though
it were a Lender.
     (f) Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement (including under its Term
Notes, if any) to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release a Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.
     (g) If the consent of the Borrower to an assignment or to an Eligible
Assignee is required hereunder (including a consent to an assignment which does
not meet the minimum assignment threshold specified in clause (i) of the proviso
to the first sentence of Section 10.07(b)), the Borrower shall be deemed to have
given its consent five Business Days after the date notice thereof has been
delivered by the assigning Lender (through the Administrative Agent) unless such
consent is expressly refused by the Borrower prior to such fifth Business Day.
     10.08 Confidentiality. Each Lender agrees that it will not disclose without
the prior consent of the Borrower (other than to directors, officers, employees,
auditors, accountants, counsel or other professional advisors of the
Administrative Agent or any Lender) any information with respect to the Borrower
or any of the QRC Subsidiaries, which is furnished pursuant to this Agreement;
provided that any Lender may disclose any such information (a) as has become
generally available to the public, (b) as may be required or appropriate in any
report, statement or testimony submitted to or required by any municipal, state
or federal regulatory body having or claiming to have jurisdiction over such
Lender or submitted to or required by the Board or the Federal Deposit Insurance
Corporation or similar organizations (whether in the United States or elsewhere)
or their successors, (c) as may be required or appropriate in response to any
summons or subpoena in connection with any litigation, (d) in order to comply
with any law, order, regulation or ruling applicable to such Lender, (e) to any
Eligible Assignee of or Participant in, or any prospective Eligible Assignee of
or Participant in, any of its rights or obligations under this Agreement;
provided that such Eligible Assignee or Participant or prospective Eligible
Assignee or Participant executes an agreement containing provisions
substantially similar to those contained in this Section 10.08, (f) in
connection with the exercise of any remedy by such Lender if an Event of Default
pertaining to the Loan Documents has occurred and is continuing, (g) in
connection with any litigation involving such Lender pertaining to the Loan
Documents, (h) to any Lender or the Administrative Agent, or (i) to any
Affiliate of any Lender (it being understood that the Persons to whom
Quest Resource
Credit Agreement

69



--------------------------------------------------------------------------------



 



such disclosure is made will be informed of the confidential nature of such
information and obligated to keep such information confidential).
     10.09 Set-off. In addition to any rights and remedies of the Lenders
provided by Law, upon the occurrence and during the continuance of any Event of
Default, each Lender is authorized at any time and from time to time, without
prior notice to the Borrower or any other Loan Party, any such notice being
waived by the Borrower (on its own behalf and on behalf of each Loan Party) to
the fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held by,
and other indebtedness at any time owing by, such Lender to or for the credit or
the account of the respective Loan Parties against any and all Obligations owing
to the Administrative Agent and the Lenders, now or hereafter existing,
irrespective of whether or not the Administrative Agent or such Lender shall
have made demand under this Agreement or any other Loan Document and although
such Obligations may be contingent or unmatured. Each Lender agrees promptly to
notify the Borrower and the Administrative Agent after any such set-off and
application made by such Lender; provided, however, that the failure to give
such notice shall not affect the validity of such set-off and application.
     10.10 Interest Rate Limitation. Regardless of any provision contained in
any Loan Document, neither the Administrative Agent nor any Lender shall ever be
entitled to contract for, charge, take, reserve, receive, or apply, as interest
on all or any part of the Obligations, any amount in excess of the Maximum Rate,
and, if any Lender ever does so, then such excess shall be deemed a partial
prepayment of principal and treated hereunder as such and any remaining excess
shall be refunded to the Borrower. In determining if the interest paid or
payable exceeds the Maximum Rate, the Borrower and the Lenders shall, to the
maximum extent permitted under applicable Law, (a) treat all Borrowings as but a
single extension of credit (and the Lenders and the Borrower agree that such is
the case and that provision herein for multiple Borrowings is for convenience
only), (b) characterize any nonprincipal payment as an expense, fee, or premium
rather than as interest, (c) exclude voluntary prepayments and the effects
thereof, and (d) amortize, prorate, allocate, and spread the total amount of
interest throughout the entire contemplated term of the Obligations. However, if
the Obligations are paid and performed in full prior to the end of the full
contemplated term thereof, and if the interest received for the actual period of
existence thereof exceeds the Maximum Amount, the Lenders shall refund such
excess, and, in such event, the Lenders shall not, to the extent permitted by
Law, be subject to any penalties provided by any Laws for contracting for,
charging, taking, reserving or receiving interest in excess of the Maximum
Amount.
     10.11 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
     10.12 Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter. In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Administrative Agent or the Lenders in any other Loan
Document shall not be deemed a conflict with this Agreement. Each Loan Document
was drafted with the joint participation of the respective parties thereto and
shall be construed neither against nor in favor of any party, but rather in
accordance with the fair meaning thereof.
Quest Resource
Credit Agreement

70



--------------------------------------------------------------------------------



 



     10.13 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or Event of Default at the time of any Borrowing, and shall continue
in full force and effect as long as any Obligation shall remain unpaid or
unsatisfied.
     10.14 Severability. Any provision of this Agreement and the other Loan
Documents to which the Borrower is a party that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions thereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     10.15 Replacement of Lenders. If (i) any Lender fails or refuses to consent
to any requested amendment or waiver pursuant to Section 10.01, (ii) any Lender
requests compensation under Section 3.04, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, (iii) any Lender is in breach of
any of its obligations under this Agreement or (iv) if any other circumstance
exists hereunder that gives the Borrower the right to replace a Lender as a
party hereto, then the Borrower may, at its sole expense and effort, upon notice
to such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.07), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided that:
     (a) the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 10.07(b)(iii);
     (b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Term Loans accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) such payment being at par, with no premium or
discount;
     (c) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
     (d) such assignment does not conflict with applicable Laws.
     A Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
     10.16 Governing Law.
Quest Resource
Credit Agreement

71



--------------------------------------------------------------------------------



 



     (a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE ADMINISTRATIVE AGENT AND
EACH LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER UNITED STATES FEDERAL LAW.
     (b) THE BORROWER AND EACH OTHER PARTY HERETO, AND EACH GUARANTOR, BY
EXECUTION OF A GUARANTY, AGREES TO THIS SECTION 10.16(b). ANY LEGAL ACTION OR
PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF NEW
YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK AND APPELLATE
COURTS FROM ANY THEREOF, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE
BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER CONSENTS, AND BY EXECUTION OF
A GUARANTY, EACH GUARANTOR CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY,
TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. THE BORROWER, EACH GUARANTOR,
THE ADMINISTRATIVE AGENT AND EACH LENDER (1) IRREVOCABLY WAIVES ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION
OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO, AND (2) IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS
OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE
MAILING OF COPIES THEREOF BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE
PREPAID, AT ITS ADDRESS FOR NOTICES DESIGNATED HEREIN. THE BORROWER, EACH
GUARANTOR, THE ADMINISTRATIVE AGENT AND EACH LENDER WAIVES PERSONAL SERVICE OF
ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS
PERMITTED BY THE LAW OF SUCH STATE.
     10.17 Waiver of Right to Trial by Jury, Etc. EACH PARTY TO THIS AGREEMENT
AND EACH GUARANTOR, BY EXECUTION OF A GUARANTY, HEREBY (a) EXPRESSLY AND
IRREVOCABLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES TO THE LOAN DOCUMENTS OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF EACH PARTY TO THIS AGREEMENT AND EACH GUARANTOR TO
THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY; AND (b) EXPRESSLY AND IRREVOCABLY
WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO
CLAIM OR RECOVER IN ANY SUCH ACTION ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES;
PROVIDED THAT THE WAIVER CONTAINED IN THIS SECTION 10.17(b) SHALL
Quest Resource
Credit Agreement

72



--------------------------------------------------------------------------------



 



NOT APPLY TO THE EXTENT THAT THE PARTY AGAINST WHOM DAMAGES ARE SOUGHT HAS
ENGAGED IN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
     10.18 Time of the Essence. Time is of the essence of the Loan Documents.
     10.19 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
     10.20 No Novations, Etc. Nothing contained herein shall be deemed a
novation of or a repayment or new advance of any obligation of the Borrower
hereunder. To the extent of $35,000,000, the Indebtedness owing under the
Original Credit Agreement is renewed, rearranged, extended and carried forward
by this Agreement and all of the liens and security interests securing the
“Obligations” as defined in the Original Credit Agreement are carried forward
and secure, without interruption or loss or priority, the Obligations under this
Agreement.
Quest Resource
Credit Agreement

73



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

            QUEST RESOURCE CORPORATION,
as Borrower
      By:   /s/ Jerry D. Cash       Jerry D. Cash        Chief Executive
Officer     

The undersigned hereby confirm and agree that (i) the Loan Documents (which
specifically includes the Guaranty and Security Agreements executed by the
undersigned) in effect on the date hereof to which they are a party are, and
shall continue to be, in full force and effect and are hereby confirmed and
ratified in all respects except that, upon the effectiveness of, and on and
after the date of, this Agreement, all references in such Loan Documents to the
“Credit Agreement” and “Note” shall mean the Original Credit Agreement, as
amended and restated by this Agreement, and the Term Note issued in renewal and
replacement of the Revolver Note and (ii) such Loan Documents do, and shall
continue to, secure the payment by the Borrower of its obligations under this
Agreement and the Term Note.

          QUEST OIL & GAS, LLC,
a Kansas limited liability company,
as Guarantor
      By:   /s/ Jerry D. Cash       Jerry D. Cash, Chief Executive Officer and
President                QUEST ENERGY SERVICE, LLC,
a Kansas limited liability company,
as Guarantor
      By:   /s/ Jerry D. Cash       Jerry D. Cash, Chief Executive Officer and
President             

Quest Resource
Credit Agreement

Signature Page 1



--------------------------------------------------------------------------------



 



         

            ROYAL BANK OF CANADA,
as Administrative Agent and Collateral Agent
      By:   /s/ Susan Khokher       Name:   Susan Khokher       Title  Manager,
Agency    

Quest Resource
Credit Agreement

Signature Page 2



--------------------------------------------------------------------------------



 



            ROYAL BANK OF CANADA,
as Lender
      By:   /s/ Jason York        Jason York        Authorized Signatory   

Quest Resource
Credit Agreement

Signature Page 3



--------------------------------------------------------------------------------



 



         

SCHEDULE 2.01
COMMITMENTS

          Lender   Term Loan Commitment
Royal Bank of Canada
  $ 35,000,000.00  
TOTAL:
  $ 35,000,000.00  

Quest Resource
Credit Agreement

Schedule 1.01



--------------------------------------------------------------------------------



 



SCHEDULE 5.13
SUBSIDIARIES AND EQUITY INVESTMENTS

•   The Borrower owns 100% of the issued and outstanding membership interests in
the following Subsidiaries: (1) Quest Oil & Gas, LLC, a Kansas limited liability
company, (2) Quest Energy Service, LLC, a Kansas limited liability company,
(3) Quest Eastern Resource LLC a Delaware limited liability company (formerly
PetroEdge Resources (WV) LLC) and (4) Quest Mergersub, Inc., a Delaware
corporation. The Borrower has no other Subsidiaries or equity Investments in any
other Person (other than the Excluded MLP Entities).

Quest Resource
Credit Agreement

Schedule 5.13



--------------------------------------------------------------------------------



 



SCHEDULE 7.01
EXISTING LIENS
     NONE.
Quest Resource
Credit Agreement

Schedule 7.01



--------------------------------------------------------------------------------



 



SCHEDULE 7.04
INDEBTEDNESS
     NONE.
Quest Resource
Credit Agreement

Schedule 7.04



--------------------------------------------------------------------------------



 



SCHEDULE 7.11
TRANSACTIONS WITH AFFILIATES

•   Management Services Agreement dated as of November 13, 2007 among Quest
Energy GP, LLC, Quest Energy Partners, L.P., and Quest Energy Service, LLC.   •
  Contribution, Conveyance and Assumption Agreement, dated as of December 22,
2006, but effective as of December 1, 2006, among Quest Midstream Partners,
L.P., Quest Cherokee, LLC, Quest Midstream GP, LLC, Quest Resource Corporation,
Bluestem Pipeline, LLC, and other Quest subsidiaries.   •   Amended and Restated
Investors’ Rights Agreement, dated as of November 1, 2007, among Quest Midstream
Partners, L.P., Quest Midstream GP, LLC, Quest Resource Corporation and 17
investors.   •   Purchase Agreement, dated as of December 22, 2006, among Quest
Midstream Partners, L.P., Quest Midstream GP, LLC, Quest Resource Corporation,
Alerian Opportunity Partners IV, L.P., Swank MLP Convergence Fund, LP, Swank
Investment Partners, LP, The Cushing MLP Opportunity Fund I, LP, The Cushing GP
Strategies Fund, LP, Tortoise Capital Resources Corporation, Huizenga
Opportunity Partners, LP and HCM Energy Holdings, LLC.   •   Purchase Agreement,
dated as of October 16, 2007, among Quest Midstream Partners, L.P., Quest
Midstream GP, LLC, Quest Resource Corporation, Alerian Opportunity Partners, IX,
L.P., Bel Air MLP Energy Infrastructure Fund, LP, Tortoise Capital Resources
Corporation, Tortoise Gas and Oil Corporation, Dalea Partners, LP, Hartz Capital
MLP, LLC, ZLP Fund, L.P., KED MME Investment Partners, LP, KED MME Investment
Partners, LP, Eagle Income Appreciation Partners, L.P., Eagle Income
Appreciation II, L.P., Citigroup Financial Products, Inc., and The Northwestern
Mutual Life Insurance Company.   •   Second Amended and Restated Agreement of
Limited Partnership of Quest Midstream Partners, L.P., dated as of November 1,
2007, among Quest Midstream GP, LLC, Quest Resource Corporation, and 19 limited
partners, as amended.   •   Amended and Restated Limited Liability Company
Agreement of Quest Midstream GP, LLC, dated as of December 22, 2006, among Quest
Resource Corporation, Alerian Opportunity Partners IV, LP, Swank MLP Convergence
Fund, LP, Swank Investment Partners, LP, The Cushing MLP Opportunity Fund I, LP,
and the Cushing GP Strategies Fund, LP.

                  Quest Resource         Credit Agreement              
Schedule 7.11    

 



--------------------------------------------------------------------------------



 



•   Limited Liability Company Agreement of Quest Energy GP, LLC, dated as of
July 12, 2007, by Quest Resource Corporation.   •   Amended and Restated Limited
Liability Company Agreement of Quest Energy GP, LLC, dated as of November 15,
2007, by Quest Resource Corporation.   •   Omnibus Agreement, dated as of
December 22, 2006, among Quest Resource Corporation, Quest Midstream GP, LLC,
Bluestem Pipeline, LLC and Quest Midstream Partners, L.P.   •   Midstream
Services and Gas Dedication Agreement, dated as of December 22, 2006, but
effective as of December 1, 2006, between Quest Resource Corporation and
Bluestem Pipeline, LLC, as amended by Amendment No. 1 to the Midstream Services
and Gas Dedication Agreement, between Quest Resource Corporation and Bluestem
Pipeline, LLC.   •   Assignment and Assumption Agreement, dated as of
November 15, 2007, among Quest Resource Corporation, Bluestem Pipeline, LLC and
Quest Energy Partners, L.P. (whereby Quest Resource Corporation will assign the
Midstream Services and Gas Dedication Agreement to Quest Energy Partners, L.P.,
and Quest Energy Partners, L.P. will assume all of Quest Resource Corporation’s
rights and obligations).   •   Underwriting Agreement, dated as of November 8,
2007, among Quest Energy Partners, L.P., Quest Energy GP, LLC, Quest Cherokee,
LLC, Quest Resource Corporation, and Wachovia Capital Markets, LLC.   •   First
Amended and Restated Limited Partnership Agreement of Quest Energy Partners,
L.P., dated as of November 15, 2007, between Quest Energy GP, LLC and Quest
Resource Corporation, as amended.   •   Contribution, Conveyance and Assumption
Agreement, dated as of November 15, 2007, among Quest Resource Corporation,
Quest Energy Partners, L.P., Quest Energy GP, LLC, Quest Cherokee, LLC, Quest
Oil & Gas, LLC, and Quest Energy Service, LLC.   •   Omnibus Agreement, dated as
of November 15, 2007, among Quest Energy Partners, L.P., Quest Energy GP, LLC,
and Quest Resource Corporation.   •   Management Services Agreement, dated as of
November 15, 2007, among Quest Energy GP, LLC, Quest Energy Partners, L.P., and
Quest Energy Service, LLC.   •   Agreement for Purchase & Sale, dated as of
July 11, 2008, among Quest Eastern Resource LLC, f/k/a PetroEdge Resources (WV),
LLC, Quest Resource Corporation and Quest Cherokee, LLC.

                  Quest Resource         Credit Agreement              
Schedule 7.11    

 



--------------------------------------------------------------------------------



 



SCHEDULE 10.02
ADDRESSES FOR NOTICES TO BORROWER,
GUARANTORS AND ADMINISTRATIVE AGENT
ADDRESS FOR NOTICES TO BORROWER
QUEST RESOURCE CORPORATION
210 Park Avenue, Suite 2750
Oklahoma City, Oklahoma 73102
Attn: Chief Executive Officer
Telephone: (405) 600-7704
Facsimile: (405) 600-7722
ADDRESS FOR NOTICES TO GUARANTORS
Quest Energy Services, LLC
210 Park Avenue, Suite 2750
Oklahoma City, Oklahoma 73102
Attn: Chief Executive Officer
Telephone: (405) 600-7704
Facsimile: (405) 600-7722
ADDRESSES FOR ROYAL BANK OF CANADA
Royal Bank of Canada’s Lending Office:
Royal Bank of Canada
New York Branch
One Liberty Plaza, 3rd Floor
New York, New York 10006-1404
Attention: Manager, Loans Administration
Telephone: (212) 428-6332
Facsimile: (212) 428-2372
For matters related to letters of credit:
Attention: Manager, Trade Products
Telephone: (212) 428-6235
Facsimile: (212) 428-3015
in each case with a copy to:
Royal Bank of Canada
2800 Post Oak Boulevard
3900 Williams Tower
Houston, Texas 77056
Attention: Jason York
Telephone: (713) 403-5679
Facsimile: (713) 403-5624
Electronic Mail: Jason.York@rbccm.com

          Quest Resource
Credit Agreement       Schedule 10.2 Page 1    

 



--------------------------------------------------------------------------------



 



Administrative Agent’s Office:
Royal Bank of Canada
Agency Services Group
Royal Bank Plaza
P. O. Box 50, 200 Bay Street
12th Floor, South Tower
Toronto, Ontario M5J 2W7
Attention: Manager Agency
Facsimile: (416) 842-4023
Wiring Instructions:
JPMorgan Chase Bank, New York, New York
ABA 021-000021
For account Royal Bank of Canada, New York
Swift Code: ROYCUS3X
A/C 920-1033363
For further credit to A/C 293-746-4, Transit 1269
Ref: Quest Resource
Attn: Agency Services

                  Quest Resource
Credit Agreement               Schedule 10.2 Page 1    

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
FORM OF BORROWING NOTICE
Date:                     ,           
To:      Royal Bank of Canada, as Administrative Agent
Ladies and Gentlemen:
     Reference is made to that certain Amended and Restated Credit Agreement,
dated as of July 11, 2008 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Quest Resource
Corporation, a Nevada corporation (the “Borrower”), Royal Bank of Canada, as
Administrative Agent and Collateral Agent, and the Lenders from time to time
party thereto.
     The undersigned hereby requests:
I. FACILITY

  1.   Status Information for the Facility

  (a)   Amount of Facility: $35,000,000     (b)   Term Loans outstanding prior
to the Borrowing requested herein: $                    

  2.   Amount of Borrowing: $                         3.   Requested date of
Borrowing:                     , 200  ; must be prior to Maturity Date.     4.  
Requested Type of Loan and applicable Dollar amount:

  (a)   Base Rate Loan for $                         (b)   Eurodollar Rate Loan
with Interest Period of:

             
 
  (i)   one month for   $                    
 
  (ii)   two months for   $                    
 
  (iii)   three months for   $                    
 
  (iv)   six months for   $                    

  5.   Purpose of Term Loan:

      To pay certain indebtedness owing under the Original Credit Agreement
      To pay fees, costs and expenses owed pursuant to the Agreement
     The undersigned hereby certifies that the following statements will be true
on the date of the proposed Borrowing(s) after giving effect thereto and to the
application of the proceeds therefrom:
Exhibit A-1 Page 1
Form of Borrowing Notice

 



--------------------------------------------------------------------------------



 



          (a) the representations and warranties of the Borrower contained in
Article V of the Agreement are true and correct in all material respects as
though made on and as of such date (except such representations and warranties
which expressly refer to an earlier date, which are true and correct in all
material respects as of such earlier date);
          (b) the amount of the requested Borrowing will not exceed the
Aggregate Term Loan Commitment; and
          (c) no Default or Event of Default has occurred and is continuing, or
would result from such proposed Borrowing.
     The Borrowing requested herein complies with Sections 2.01 and 2.03 of the
Agreement, as applicable.

            QUEST RESOURCE CORPORATION
a Nevada corporation, as Borrower
      By:           Name:           Title:        

Exhibit A-1 Page 2
Form of Borrowing Notice

 



--------------------------------------------------------------------------------



 



EXHIBIT A-2
FORM OF CONVERSION/CONTINUATION NOTICE
Date:                            ,    
TO:      Royal Bank of Canada, as Administrative Agent
Ladies and Gentlemen:
     Reference is made to that certain Amended and Restated Credit Agreement,
dated as of July 11, 2008 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Quest Resource
Corporation, a Nevada corporation (the “Borrower”), Royal Bank of Canada, as
Administrative Agent and Collateral Agent, and the Lenders from time to time
party thereto.
     The undersigned hereby requests:

I.   FACILITY

  1.   Amount of [conversion] [continuation]: $                    

                 
 
    2.     Existing rate:   Check applicable blank

             
 
  (a)   Base Rate                       
 
           
 
  (b)   Eurodollar Rate Loan with
Interest Period of:    

             
 
  (i)   one month                       
 
  (ii)   two months                       
 
  (iii)   three months                       
 
  (iv)   six months                       

  3.   If a Eurodollar Rate Loan, date of the last day of the Interest Period
for such Loan:                     , 200   .

The Term Loan described above is to be [converted] [continued] as follows:

  4.   Requested date of [conversion] [continuation]:                     ,
200   .     5.   Requested Type of Loan and applicable Dollar amount:

  (a)   Base Rate Loan for $                         (b)   Eurodollar Rate Loan
with Interest Period of:

             
 
  (i)   one month for   $                    
 
  (ii)   two months for   $                    
 
  (iii)   three months for   $                    
 
  (iv)   six months for   $                    

Exhibit A-2 Page 1
Form of Conversion/Continuation Notice

 



--------------------------------------------------------------------------------



 



     The [conversion] [continuation] requested herein complies with
Sections 2.01 and 2.03 of the Agreement, as applicable.

            QUEST RESOURCE CORPORATION
a Nevada corporation, as Borrower
      By:           Name:           Title:        

Exhibit A-2 Page 2
Form of Conversion/Continuation Notice

 



--------------------------------------------------------------------------------



 



EXHIBIT A-3
FORM OF REPAYMENT NOTICE
Date:                            ,    
To:      Royal Bank of Canada, as Administrative Agent
Ladies and Gentlemen:
     Reference is made to that certain Amended and Restated Credit Agreement,
dated as of July 11, 2008 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Quest Resource
Corporation, a Nevada corporation (the “Borrower”), Royal Bank of Canada, as
Administrative Agent and Collateral Agent, and the Lenders from time to time
party thereto.
     The undersigned hereby is repaying the Facility as follows:

I.   FACILITY

  1.   Term Loans outstanding prior to the repayment referred to herein:
$                         2.   Amount of repayment: $                         3.
  Date of repayment:                     , 200   .     4.   Type of Loan and
amount to which repayment applies:

  (a)   Base Rate Loan for $                         (b)   Eurodollar Rate Loan
with Interest Period of:

             
 
  (i)   one month   $                    
 
  (ii)   two months   $                    
 
  (iii)   three months   $                    
 
  (iv)   six months   $                    

The repayment referred to herein complies with Section 2.04 of the Agreement.

            QUEST RESOURCE CORPORATION
a Nevada corporation, as Borrower
      By:           Name:           Title:        

Exhibit A-3 Page 1
Form of Repayment Notice

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF TERM NOTE

      $35,000,000.00   July 11, 2008

     FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to
pay to the order of                                        (the “Lender”), on
the Maturity Date (as defined in the Credit Agreement referred to below) the
principal amount of THIRTY FIVE MILLION AND NO Dollars ($35,000,000), or such
lesser principal amount of Term Loans made by Lender under the Facility (both as
defined in such Credit Agreement) due and payable by the Borrower to the Lender
on the Maturity Date under that certain Amended and Restated Credit Agreement,
dated as of even date herewith (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”; the
terms defined therein being used herein as therein defined), among the Borrower,
the Lenders from time to time party thereto, and Royal Bank of Canada, as
Administrative Agent and Collateral Agent.
     The Borrower promises to pay scheduled principal payments as specified in
Section 2.06 of the Credit Agreement and interest on the unpaid principal amount
of each Term Loan from the date of such Term Loan until such principal amount is
paid in full, at such interest rates, and at such times as are specified in the
Credit Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds to the account designated by the Administrative Agent in the
Credit Agreement. If any amount is not paid in full when due hereunder, such
unpaid amount shall bear interest, to be paid upon demand, from the due date
thereof until the date of actual payment (and before as well as after judgment)
computed at the per annum rate set forth in the Credit Agreement.
     This Term Note is one of the Term Notes referred to in the Credit
Agreement, is entitled to the benefits thereof and is subject to optional and
mandatory prepayment in whole or in part as provided therein. This Term Note is
also entitled to the benefits of each Subsidiary Guaranty. Upon the occurrence
of one or more of the Events of Default specified in the Credit Agreement, all
amounts then remaining unpaid on this Term Note shall become, or may be declared
to be, immediately due and payable all as provided in the Credit Agreement. Term
Loans made by the Lender shall be evidenced by one or more loan accounts or
records maintained by the Lender in the ordinary course of business. The Lender
may also attach schedules to this Term Note and endorse thereon the date, amount
and maturity of its Term Loans and payments with respect thereto.
     This Term Note is a Loan Document and is subject to Section 10.10 of the
Credit Agreement, which is incorporated herein by reference the same as if set
forth herein verbatim.
     The Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, notice of
intent to accelerate, notice of acceleration, demand, dishonor and non-payment
of this Term Note.
Exhibit B Page 1
Form of Term Note

 



--------------------------------------------------------------------------------



 



     THIS TERM NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

            QUEST RESOURCE CORPORATION a Nevada corporation, as Borrower
      By:           Name:           Title:        

Exhibit B Page 2
Form of Term Note

 



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF COMPLIANCE CERTIFICATE
(Pursuant to Section 6.02 of the Agreement)
Financial Statement Date:                     ,       
To: Royal Bank of Canada, as Administrative Agent
Ladies and Gentlemen:
     Reference is made to that certain Amended and Restated Credit Agreement,
dated as of July 11, 2008 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Quest Resource
Corporation, a Nevada corporation (the “Borrower”), the Lenders from time to
time party thereto, and Royal Bank of Canada, as Administrative Agent and
Collateral Agent. Capitalized terms used herein but not defined herein shall
have the meaning set forth in the Agreement.
     The undersigned Responsible Officer hereby certifies as of the date hereof
that he is the                                                  of the Borrower,
and that, as such, he is authorized to execute and deliver this Certificate to
the Administrative Agent on the behalf of the Borrower, and that:
     [Use the following for fiscal year-end financial statements]
     Attached hereto as Schedule 1 are the year-end audited consolidated
financial statements of the Borrower and its Subsidiaries required by
Section 6.01(a) of the Agreement for the fiscal year of the Borrower ended as of
the above date, together with the report and opinion of an independent certified
public accountant required by such section; and
     [Use the following for fiscal quarter-end financial statements]
     Attached hereto as Schedule 1 are, the unaudited consolidated financial
statements of the Borrower and its Subsidiaries required by Section 6.01(b) of
the Agreement for the fiscal quarter of the Borrower ended as of the above date
and the portion of the Borrower’s fiscal year then ended, together with a
certificate of a Responsible Officer of the Borrower stating that such financial
statements fairly present the financial condition, results of operations and
cash flows of the Borrower and its Subsidiaries in accordance with GAAP as at
such date and for such period, subject only to normal year-end audit adjustments
and the absence of footnotes.
     [Use the following for both fiscal year-end and quarter-end financial
statements]
     1. The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower during the accounting period covered by the attached financial
statements.
     2. A review of the activities of the Borrower during such fiscal period has
been made under the supervision of the undersigned with a view to determining
whether during such fiscal period the Borrower performed and observed all its
Obligations under the Loan Documents, and no Default or Event
Exhibit C Page 1
Form of Compliance Certificate

 



--------------------------------------------------------------------------------



 



of Default has occurred and is continuing except as follows (list of each such
Default or Event of Default and include the information required by Section 6.03
of the Credit Agreement):
     3. The covenant analyses and information set forth on Schedule 2 attached
hereto are true and accurate on and as of the date of this Certificate.
     4. As of the date of this Certificate, the Pledged Collateral Market Value
is $                      calculated as follows:

                                                                          Quest
Resource Corporation           QELP   QELP   QELP           QMLP   QMLP   QMLP  
  Borrowing Base Calculation Worksheet   # of QELP   common unit   Market  
Pledged Collateral   # of QELP   common unit   Market   Pledged Collateral    
As of [insert Financial Statement Date]   units   market price (a)   Value  
Market Value   units   market price (b)   Value   Market value   Totals      
Common Units Collateral
                                                                       
Common units
                                                                       
Advance rate
                    50.00 %                             50.00 %                
Common units Borrowing Base
                                                                       
 
                                                                       
Subordinated Units
                                                                       
Subordinated units
                                          $ 20.00                          
Discount
            15.00 %                             15.00 %                        
Adjusted price
                                                                       
Adjusted price
                                                                       
Advance rate
                    50.00 %                             50.00 %                
Subordinated units Borrowing Base
                                                                       
 
                                                                       
Total Available Borrowing Base (1)
                                                                       
 
                                                                       
Current Aggregate Revolving Commitment
                                                                  $ 50,000,000  
Less: current Loans outstanding
                                                                       
Current Balance of Unborrowed Facility (2)
                                                                       
 
                                                                       
Available to Advance [lessor of (1) or (2)]
                                                                       

 

(a) — QELP common unit market price as of xxlxxlxxxx, which was the last trading
day of the quarterly period   (b) — QMLP common unit market price is set at
$20.00 by Administrative Agent until a public offering is completed which will
set the new common unit market price

     IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                    ,                     .

            QUEST RESOURCE CORPORATION
a Nevada corporation, as Borrower
      By:           Name:           Title:        

Exhibit C Page 2
Form of Compliance Certificate

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
To the Compliance Certificate
Exhibit C Page 3
Form of Compliance Certificate

 



--------------------------------------------------------------------------------



 



For the Quarter/Year ended
                                         (“Statement Date”)
SCHEDULE 2
to the Compliance Certificate
($ in 000’s)

         
I. Section 7.17(a) — Interest Coverage Ratio.
       
 
       
A. Consolidated Annualized EBITDA (for use for Statement Dates prior to
March 31, 2009)
       
1. Consolidated EBITDA for the 3-month period ended March 31, 2008 multiplied by
4 (including pro forma adjustments for Material Dispositions and Material
Acquisitions):
  $                       
2. Consolidated EBITDA for the 6-month period ended June 30, 2008 multiplied by
2 (including pro forma adjustments for Material Dispositions and Material
Acquisitions):
  $                       
3. Consolidated EBITDA for the 9-month period ended September 30, 2008
multiplied by 1.33 (including pro forma adjustments for Material Dispositions
and Material Acquisitions):
  $                       
4. Consolidated EBITDA for the 12-month period ended December 31, 2008
(including pro forma adjustments for Material Dispositions and Material
Acquisitions):
  $                       
5. Interest Coverage Ratio: (Line I.C.3) divided by (Line I.A.1, 2, 3 or 4, as
appropriate):
  ____ to 1.0
6. Is the Interest Coverage Ratio less than 2.5 to 1.0 for periods ending on and
after September 30, 2008?
  Yes/No
 
       
B. Consolidated EBITDA measured on a pro forma rolling four consecutive fiscal
quarter basis ending on the Statement Date (“Reference Period”) (see Credit
Agreement definition of “Consolidated EBITDA”):
       
1. Consolidated EBITDA for Reference Period (prior to pro forma adjustments for
Material Dispositions and Material Acquisitions pursuant to Section 7.17(c)):
  $                       
2. Pro forma adjustments to EBITDA for Material Dispositions and Material
Acquisitions during the Reference Period (Section 7.17(c)), giving effect to
such Material Dispositions and Material Acquisitions on a pro forma basis for
the Reference Period as if such Material Dispositions and Material Acquisitions
occurred on the first day of the Reference Period:
  $                       
3. Consolidated EBITDA including pro forma adjustments for Material Dispositions
and Material Acquisitions (Lines I.B.1 +I.B.2):
  $                       
 
       
C. Consolidated Interest Charges for the Reference Period (or for Reference
Periods ending prior to March 31, 2009, Consolidated Annualized Interest
Charges)
       
1. Consolidated Interest Charges for the four consecutive fiscal quarters ending
on the Statement Date (or for Reference Periods ending prior to March 31, 2009,
Consolidated Annualized Interest Charges for the period ending on the Statement
Date):
  $                       

Exhibit C Page 4
Form of Compliance Certificate

 



--------------------------------------------------------------------------------



 



         
2. Pro forma adjustment to Consolidated Interest Charges for Material
Dispositions and Material Acquisitions during the four consecutive fiscal
quarters ending on the Statement Date (Section 7.17(c)):
  $                       
3. Consolidated Interest Charges including pro forma adjustments for Material
Dispositions and Material Acquisitions (Lines I.B.1 + I.B.2):
  $                       
 
       
D. Interest Coverage Ratio
       
1. Consolidated EBITDA adjusted for Material Dispositions and Material
Acquisitions (Line I.B.3):
  $                       
2. Consolidated Interest Charges adjusted for Material Dispositions and Material
Acquisitions (Line I.C.3):
  $                       
3. Imputed interest charges on Synthetic Lease Obligations of the Borrower and
its Subsidiaries (other than the Excluded MLP Entities) for the Reference
Period:
  $                       
4. Interest Coverage Ratio: (Line I.D.1) divided by (Lines I.D.2 + I.D.3):
  ____ to 1.0
Is the Interest Coverage Ratio less than 2.5 to 1.0 for periods ending on and
after September 30, 2008?
  Yes/No
 
       
II. Section 7.17(b) — Leverage Ratio.
       
 
       
A. Consolidated Funded Debt
       
1. Consolidated Funded Debt on Statement Date (borrowed money Indebtedness,
letter of credit reimbursement obligations, Capital Leases, Synethetic Leases,
Guaranty Obligations)
  $                       
 
       
B. Consolidated EBITDA measured on a rolling four consecutive fiscal quarter
basis ending on the Statement Date (“Reference Period”) (see Credit Agreement
definition of “Consolidated EBITDA”):
       
1. Consolidated EBITDA for the 3-month period ended March 31, 2008 multiplied by
4 (including pro forma adjustments for Material Dispositions and Material
Acquisitions):
  $                       
2. Consolidated EBITDA for the 6-month period ended June 30, 2008 multiplied by
2 (including pro forma adjustments for Material Dispositions and Material
Acquisitions):
  $                       
3. Consolidated EBITDA for the 9-month period ended September 30, 2008
multiplied by 1.33 (including pro forma adjustments for Material Dispositions
and Material Acquisitions):
  $                       
4. Consolidated EBITDA for the 12-month period ended December 31, 2008
(including pro forma adjustments for Material Dispositions and Material
Acquisitions):
  $                       
5. Leverage Ratio: (Line II.A.3) divided by (Line II.B.1, 2, 3 or 4, as
appropriate):
  ___ to 1.0
6. Is the Leverage Ratio greater than 2.0 to 1.0 for periods ending on and after
September 30, 2008?
  Yes/No

Exhibit C Page 5
Form of Compliance Certificate

 



--------------------------------------------------------------------------------



 



         
 
       
C. Consolidated EBITDA (for use for Statement Dates on and after March 31, 2009)
       
1. Consolidated EBITDA (including pro forma adjustments for Material
Dispositions and Material Acquisitions) (Line I.A.3 above)
  $                       
2. Leverage Ratio: (Line II.A.3) divided by (Line II.C.1):
  ____ to 1.0
3. Is the Leverage Ratio less than 2.0 to 1.0 for periods ending on and after
September 30, 2008?
  Yes/No

Exhibit C Page 6
Form of Compliance Certificate

 



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF ASSIGNMENT AND ASSUMPTION
     This Assignment and Assumption (the “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
[Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Amended and Restated Credit Agreement identified
below (as may be amended, the “Credit Agreement”), receipt of a copy of which is
hereby acknowledged by the Assignee. The Standard Terms and Conditions set forth
in Annex I attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.
     For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the Assignor’s rights
and obligations in its capacity as a Lender under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

         
1.
  Assignor:    
 
       
2.
  Assignee:    
 
      [and is an Affiliate/Approved Fund of [identify Lender]
 
       
3.
  Borrower(s):   Quest Resource Corporation
 
       
4.
  Administrative Agent:   Royal Bank of Canada, as the administrative agent
under the Credit Agreement
 
       
5.
  Credit Agreement:   The $35,000,000 Amended and Restated Credit Agreement
dated as of July 11, 2008 among Quest Resource Corporation, the Lenders parties
thereto, and Royal Bank of Canada, as Administrative Agent.

Exhibit D Page 1
Form of Assignment and Assumption

 



--------------------------------------------------------------------------------



 



         
6.
  Assigned Interest:    

                              Aggregate Amount of     Amount of            
Commitment/Loans for     Commitment/Loans     Percentage Assigned of       all
Lenders*     Assigned*     Commitment/Loans  
Term Loans:
  $       $         %  
Total:
  $       $         %  

[7. Trade Date: ________________ ]
Effective Date: __________________ , 20___[ TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR
[NAME OF ASSIGNOR]
      By:           Title:                ASSIGNEE
[NAME OF ASSIGNEE]
      By:           Title:             

 

*   Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.

          Consented to and Accepted:

[NAME OF ADMINISTRATIVE AGENT], as
Administrative Agent
    By        Title:   

[Consented to:]
Exhibit D Page 2
Form of Assignment and Assumption

 



--------------------------------------------------------------------------------



 



          QUEST RESOURCE CORPORATION,
a Nevada corporation
    By         Name:         Title:      

Exhibit D Page 3
Form of Assignment and Assumption

 



--------------------------------------------------------------------------------



 



         

ANNEX 1
TO ASSIGNMENT AND ASSUMPTION
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
     1. Representations and Warranties.
          1.1 Assignor. The Assignor: (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.
          1.2. Assignee. The Assignee: (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 6.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
     2. Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.
     3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and
Exhibit D Page 4
Form of Assignment and Assumption

 



--------------------------------------------------------------------------------



 



Assumption may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption.
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.
Exhibit D Page 5
Form of Assignment and Assumption

 